 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDgramer, there are other nonsupervisory office employees who are notconsidered as included in the Petitioner's unit, such as the assistantpurchasing agent and the estimators and planners who are assignedto the scheduling department.The differences between the systems analyst and programer onthe one hand and the unit employees on the other, with respect toworking conditions, remuneration, responsibilities, and use of initia-tive and judgment, are in our opinion sufficiently substantial so thatthe former cannot be regarded as an accretion to the existing officeclerical unit.'We shall therefore deny the Petitioner's motion toamend the certification and shall dismiss the instant proceeding. Inview of our dismissal for the above reasons, we find it unnecessaryto decide whether the systems analyst supervises the programer orwhether either is a technical employee.[The Board denied the motion to clarify certification.]1 Aluminum Company of America,146 NLRB 929.General Electric CompanyandInternational Union of Electri-cal, Radio and MachineWorkers, AFL-CIO.Cases Nos. ?-CA-7581-1, 3-CA-7581-92, 2-CA-7581-4, and 2-CA-7864 (post 10-CA-4682).December 16, 1964DECISION AND ORDEROn April 1, 1963, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices within the meaning of the National Labor RelationsAct, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent, the General Counsel, and theCharging Union filed exceptions to the Intermediate Report andsupporting briefs.'On May 7, 1964, the Board heard oralargumentatWashington, D.C.All parties were represented by counsel andparticipated in theargument.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report and the entire record in the case, including theoral argument, the exceptions, and briefs, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.1The General Counsel and Charging Union were granted permission to file and did filebriefs in reply to the Respondent's exceptions and brief.150 NLRB No. 36. GENERAL ELECTRIC COMPANY193The Trial Examiner found that Respondent had not bargained ingood faith with the Union, thereby violating Section 8(a) (5)2 and(1) of the Act, as evidenced by :(a) Its failure timely to furnish certain information requested bythe Union during contract negotiations.(b) Its attempts, while engaged in national negotiations with theUnion, to deal separately with locals on matters which were properlythe subject of national negotiations, and its solicitations of localsseparately to abandon or refrain from supporting the strike.(c) Its presentation of its personal accident insurance proposal tothe Union on a take-it-or-leave-it basis .3(d) Its overall approach to and conduct of bargaining.We agree with these findings of the Trial Examiner.BecauseRespondent's defense of its bargaining conduct raises a fundamentalquestion as to the requirements of the statutory bargaining obliga-tion,we have stated for more particular emphasis the reasons whywe agree with the Trial Examiner that Respondent did not bargainin good faith with the Union.In challenging the Trial Examiner's finding that it violated Sec-tion 8(a) (5), Respondent argues that an employer cannot be foundguilty of having violated its statutory bargaining duty where it isdesirous of entering into a collective-bargaining agreement, where ithas met and conferred with the bargaining representative on allrequired subjects of bargaining as prescribed by statute and has nottaken unlawful unilateral action, and where it has not demandedthe inclusion in the collective-bargaining contract of any illegalclauses or insisted to an impasse upon any nonmandatory bargainingprovisions.Given compliance with the above, Respondent furtherargues that an employer's technique of bargaining is not subject toapproval or disapproval by the Board.Respondent reads the statutory requirements for bargaining col-lectively too narrowly.It is true that an employer does violateSection 8(a) (5) where it enters into bargaining negotiations with adesire not to reach an agreement with the union,4 or has taken uni-Section 8(a) (5) of the Act provides that it shall be an unfair labor practice for anemployer"to refuse to bargain collectively with the representatives of his employees, sub-ject to the provisions of section 8(a)."Section 8(d) defines the duty to bargain collectively as "the performance of the mutualobligation of the employer and the representative of the employees to meet at reasonabletimes and confer in good faith with respect to wages, hours,and other terms andconditions of employment,or the negotiation of an agreement,or any question arisingthereunder,and the execution of a written contract .. . .a For the reasons set forth in his dissent InEquitable Life Insurance Company,133NLRB 1675,1677,Member Fanning would not find that Respondent's refusal to bargainIn regard to the insurance plan was unlawful.However,he believes that Respondent'stake-it-or-leave-it position on June 13 can be properly considered in ganging its overallgood faith In negotiations.N.L.R.B.v.ReedtPrince ManufacturingCo., 205 F. 2d 131,134 (C.A. 1). 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDlateral action with respect to a term or condition of employment,or has adamantly demanded the inclusion of illegalEor nonmanda-tory 7 clauses in the collective-bargaining contract.But, havingrefrained from any of the foregoing conduct, an employer may stillhave failed to discharge its statutory obligation to bargain in goodfaith.As the Supreme Court has said : 8... the Board is authorized to order the cessation of behaviorwhich is in effect a refusal to negotiate,orwhich directlyobstructs or inhibits the actual process of discussion,orwhichreflects a cast of mind against reaching agreement. [Emphasissupplied.]Thus, a party who enters into bargaining negotiations with a "take-it-or-leave-it" attitude violates its duty to bargain although it goesthrough the forms of bargaining, does not insist on any illegal ornonmandatory bargaining proposals, and wants to sign an agree-ment.'For good-faith bargaining means more than "going throughthe motions of negotiating." 10 ". . . the essential thing is ratherthe serious intent to adjust differences and to reach an acceptablecommon ground ...." 11Good-faith bargaining thus involves both a procedure for meetingand negotiating, which may be called the externals of collective bar-gaining, and a bona fide intention, the presence or absence of whichmust be discerned from the record.12 It requires recognition by bothparties, not merely formal but real, that "collective bargaining" is ashared process in which each party, labor union and employer, hasthe right to play an active role.18On the part of the employer, itrequires at a minimum recognition that the statutory representativeis the one with whom it must deal in conducting bargaining negotia-tions, and that it can no longer bargain directly or indirectly withthe employees.14It is inconsistent with this obligation for anN.L.R.B. v. Benne Katz,etc.,d/b/aWilliamsburg Steel ProductsCo., 369 U.S.736.°National Maritime Union, etc.,78 NLRB 971,980, enfd.175 F.2d 686(C.A. 2), cert.denied 338U.S. 954.7N.L.R.B.v.Wooster Division of Borg-Warner Corporation,356 U.S. 342, 349.8N.L.R.B. v. Benne Katz, etc., d/b/a Williamsburg Steel ProductsCo., supra, at 747.9N.L.R.B. v. Insurance Agents' International Union,AFL-CIO (Prudential Ins. Co.),361 U.S. 477, 487.N.L.R.B. v. Truitt Mfg. Co.,351 U.S. 149, 155 (Frankfurter,J.).11First Annual Report of The National Labor Relations Board, p. 85, quoted withapproval by the Supreme CourtinN.L.R.B. Y. Insurance Agents'International Union,AFL-CIO (PrudentialIns. Co.),supra,at 485.12 Ibid.; N.L.R.B. v. Herman Sausage Co.,Inc.,275 F. 2d 229, 231 (C.A. 5).18 "The basic concepts underlyingthe LaborManagement Relations Act call for utiliza-tion of joint efforts at the bargaining table as a substitute for labor strife."East BayUnion of MachinistsLocal1304,United Steelworkers of America,AFL-CIO,et al. (Fibre-board Paper Products Corp.)v.N.L.R.B.,322 F.2d 411,415 (C.A.D.C.).1' ".. . the duty of management to bargain in good faith is essentially a corollary ofitsduty to recognize the union."N.L.R.B. v.Insurance Agents'International Union,AFL-CIO(Prudential Ins. Co.),supra,at 484-485. GENERAL ELECTRICCOMPANY195employer to mount a campaign, as Respondent did, both before andduring negotiations, for the purpose of disparaging and discreditingthe statutory representative in the eyes of its employee constituents,to seek to persuade the employees to exert pressure on the repre-sentative to submit to the will of the employer, and to create theimpression that the employer rather than the union is the true pro-tector of the employees' interests.15As the Trial' Examiner phrasedit, "the employer's statutory obligation is to deal with the employeesthrough the union, and not with the union through the employees."'We do not rely solely on Respondent's campaign among its employ-ees for our finding that it did not deal in good faith with the Union.Respondent's policy of disparaging the Union by means of the com-munications campaign as fully detailed in the Trial Examiner'sIntermediate Report, was implemented and furthered by its conductat the bargaining table.Thus, the negotiations themselves, althoughmaintaining the form of "collective bargaining," fell short, in a real-istic sense, of the concept of meaningful and fruitful "negotiation"envisaged by the Act.As the record in the case reflects, Respond-ent regards itself as a sort of achninistrative body which has theunilateral responsibility for determining wages and working condi-tions for employees, and it regards the union's role as merely thatof a kind of adviser for an interested group-the employees. Thus,according to its professed philosophy of "bargaining," Respondent,on the basis of its own research and evaluation of union demands,determines what is "right" for its employees, and then makes a "fairand firm offer" to the unions without holding anything back forlater trading or compromising. It professes a willingness to makeprompt adjustments in- its offer, but only if new information or achange in facts indicates that its initial offer is no longer "'right."It believes that if its'research has been done properly there will beno need to change its offer unless something entirely unforeseen hasdeveloped in the meantime.Simultaneously, Respondent empha-sizes,especially to employees, that as a matter of policy it will notbe induced by a strike or a threat of a strike to make any changein its proposals which it believes to be "wrong."This "bargaining"approach undoubtedly eliminates the "ask-and-bid" or "auction"form of bargaining, but in the process devitalizes negotiations andcollective bargaining and robs them of their commonly acceptedmeaning.16"Collective bargaining" as thus practiced is tantamount'aN.L.R.B. v. Herman Sausage Co.,Inc., supra,at 233;N.L R.B. v. Fitzgerald MillsCorporation,313 F. 2d 260,268 (C A. 2).16 The term "bargain collectively"as used inthe Act "has been considered to absorband give statutory approval to the philosophy of bargaining as worked out in the labormovement in the united States."Telegraphers v. Railway Express Agency,321 U.S.342, 346,quoted with approval inN.L.R.B. v. American National InsuranceQq., 343 U S.386, 408. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDto mere formality and serves to transform the role of the statutoryrepresentative from a joint participant in the bargaining process tothat of an adviser. In practical effect, Respondent's "bargaining"position is akin to that of a party who enters into negotiations "witha predetermined resolve not to budge from an initial position," anattitude inconsistent with good-faith bargaining.'7 In fact Respond-ent here went even further. It consciously placed itself in a posi-tion where it could not give unfettered consideration to the meritsof any proposals the Union might offer. Thus, Respondent pointedout to the Union, after Respondent's communications to the employ-ees and its "fair and firm offer" to the Union, that "everything wethink we should do is in the proposal and we told our employeesthat, and we would look ridiculous if we changed now."In short, both major facets of Respondent's 1960 "bargaining"technique, its campaign among the employees and its conduct at thebargaining table, complementing each other, were calculated to dis-parage the Union and to impose without substantial alterationRespondent's "fair and firm" proposal, rather than to satisfy thetrue standards of good-faith collective bargaining required.by thestatute.A course of conduct whose major purpose is so directedscarcely evinces a sincere desire to resolve differences and reach acommon ground.For the above reasons, as well as those elabo-rated at greater length by the Trial Examiner in his IntermediateReport, we adopt his conclusion that Respondent did not bargainin good faith with the Union, thereby violating Section 8 (a) (5) and(1) of the Act.Our concurring colleague, Member Jenkins, who joins us in find-ing certain conduct of the Respondent inconsistent with its bargain-ing obligation under the statute, misreads the majority opinion andthe Trial Examiner's Intermediate Report, which we affirm, in assert-ing that our decision is not based on an assessment of Respondent'sconduct, but only on its approach to or techniques in bargaining.On the contrary our determination is based upon our review ofthe Respondent's entire course of conduct, its failure to furnish rele-vant information, its attempts to deal separately with locals and tobypass the national bargaining representative, the manner of itspresentation of the accident insurance proposal, the disparagementof the Union as bargaining representative- by the communicationprogram, its conduct of the negotiations themselves, and its attitudeor approach as revealed by all these factors.Nothing in our decision bans fact gathering or any specific meth-ods of formulating proposals.We prescribe no timetable for nego-17N.L.R.B. v. Truitt Mfg.Co., 351 U.S. 149, 154 (Frankfurter, J.). GENERAL ELECTRIC COMPANY197tiators.We lay down no rules as to any required substance orcontent of agreements.Our decision rests rather upon a considera-tion of the totality of Respondent's conduct.In one central point of our colleague's comment, with all respectwe believe he is in error.His strictures in relation to our interpre-tation of the law's restraints on "take-it-or-leave-it" bargaining weredecisively answered by the Supreme Court in its review of the18nature of the bargaining obligation inInsurance Agents:...the legislative history [of Taft-Hartley] makes it plainthat Congress was wary of the position of some unions, andwanted to ensure that they would approach the bargainingtable with the same attitude of willingness to reach an agree-ment as had been enjoined on management earlier. It intendedto prevent employee representatives from putting forth thesame "take it or leave it" attitude that had been condemned inmanagement.And in Justice Frankfurter's opinion inTruitt19upon which ourcolleague relies, the Justice also wrote :...it[good faith] is inconsistent with a predeterminedresolve not to budge from an initial position.While we share his objective and that of our dissenting colleagueof, encouraging a maximum, of freedom and experimentation in col-lective bargaining, when questions are raised under the law as con-strued by the courts and the Board concerning the conformity of aspecific respondent's course of conduct with the requirements of thelaw,, the Board must apply the law to the totality of that conductin the- interest of preserving and fostering collective bargainingitself.That is what we have sought to do here.THE REMEDYWe have carefully, considered the various exceptions to the TrialExaminer's Recommended Order which were filed by each of theparties.As we think his Recommended Order is appropriatelytailored to- the violations found and will effectuate the purposes ofthe Act, we overrule all these exceptions.ORDERPursuantto Section 10(c) of the National Labor Relations Act,as amended,the Board hereby adopts, as its Order, the Order rec-I8N.L.R.B. v. Insurance Agents' International Union,AFL-CIO (PrudentialIna. Co.),supra,at 487.19N.L.R.B. v. Truitt Mfg. Co.,supra,at 154. 198 ' DECISIONS OF. NATIONAL LABOR RELATIONS BOARDommended by the Trial Examiner and orders that Respondent, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order 20.MEMBER,JENKINS, concurring :.The fundamental issues in this case have been obscured by slogansand shibboleths which have understandably led; my colleagues intodeciding ' issues which in my judgment, are not presented - for deci-sion.Moreover, the Board has undertaken to describe the statutoryobligation to bargain in good faith by 'utilizing coiiclusio'nary com-ments which may be justified by' the facts in'this case but whichhave' such far-reaching 'impl'ications as to warrant ' the expression ofmy individual views designed to limit the reach of this decision.Stripped of verbiage this case presents'the fundamental issue ofwhether the course of conduct engaged in'by the Employer duringthe 1960 contract ' negotiations, which led to an' unsuccessful' 3-weekstrike, fell below the standard of good-faith bargaining required bySection 8 (a) (5) of the Act. Certain specific, conduct was,alleged asthe basis for finding that the Respondent's 'conduct violated 8(a)(5)and (1) of, the Act.This Board,has repeatedly held that conductdesigned to undermine the union, or to demonstrate to employeesthe futility of engaging in collective bargaining through a union,fails to meet the ' standard of 'good-faith bargaining.Ifmy 'col-leagues had been content'to thus grouihd'theii finding in the instantcase, I would have rio reason to disagree.' 'The record clearly sup-ports their findings with respect to (a) the failure' of Respondentto furnish certain' information requested by the Union during 'eon-on matters which were properly tlie'subject of national negotiations,and (c) the Respo'ndent's importuning of locals to abandon orrefrain from supporting the strike authorized by the collective-bargaining representative. .I shareMember Fanning's view thatRespondent's presentation of its personal" accident insurance, pro-posal to the Union on a take-it-or-leave-!it basis was not violative ofSection 8(a) (5).Within the context of the facts of this case; werethe Board'to conclude that the foregoing derelictions justify a broadremedial order, I would be able to join and find no fault with thedisposition of the case.However,, in view of the fact that themajority has gone beyond conduct and indeed concedes that it is notbasing its finding of overall bad faith on conduct but rather is bas-ing that finding on an assessment 'of the Respondent's approach toits duty to bargain in good, faith, I am constrained to disavow their20The Board includes as part of its Order the "Armed Forces" provision now appear-ing in the notice marked"Appendix B" to the Trial Examiner's Intermediate Report. GENERAL ELECTRIC COMPANY199In' effect I read the majority opinion to hold that the Act so regu2lates a party's choice of techniques in collective bargaining as tomake unlawful an advance decision, and a frank communication ofthat decision, concerning the position from which a party is unwill-ing to retreat.The majority would apparently find that it is unlaw-ful for a union to present a contract proposal on a take-it-or-leave-itbasis since I assume the majority would not apply different stand-ards to unions than to employers.The bargaining. technique oftenemployed by unions in-support of "area standards" contracts is notsignificantly different from the technique described as the "firm, fairoffer" by an employer. I would* not find a lack of good-faith bar-gaining where either the employer or the union entered the negotia-tions with a fixed position from which it proposed not to retreat,engaged in hard bargaining to maintain or protect such position, andmade no concessions from that position as a result of bargaining.Asone member of the Supreme Court, has pointed out, good faith isnot necessarily incompatible with stubbornness or even with what toan outsider may seem unreasonableness.21The majority states frankly that the holding of a predeterminedresolve not to budge from an initial position' is incompatible withgood-faith bargaining.That statement seems to ignore the languagein Section 8(d) of the Act which makes it clear in unequivocal,wordsthat "such obligation does not compel either party to agree to a pro-posal or require the making of a concession." The opinion of my col-leagues fails to distinguish between two important concepts;viz,theformulation of a settlement position and the techniques employed inreaching a settlement.The Act does not dictate the methods which aparty may choose to utilize in formulating its bargaining position.Indeed, many unions and employers use surveys of one sort or anotheras a fact-gathering device in advance of bargaining.Moreover, 'bothemployers and unions are free from statutory regulation under thisAct in formulating the kind of proposal or counterproposal which eachwill communicate to the other. I know of no decision of this Boardwhich has sought to interpret the statute as requiring either unions oremployers to follow a prescribed timetable in communicating the vari-ous shifts in position which seem desirable as a matter of self-interest.Thus, if either an employer or a union for reasons dictated'by'self-interest chooses to include in a proposal trading items which it is will-ing later to withdraw or conversely chooses to limit its proposal toitems which it will never withdraw voluntarily, the choice is its and notthe Board's.To describe the foregoing in shorthand by evocative terms provideslittle guidance for either unions or employers.To condemn bargain-^21N.L.R.B. v. Truitt Mfg ^Co.,351 U S 149, 154-1155 (Frankfurter, J 200DECISIONS OF NATIONAL' LABOR RELATIONS BOARDing techniques as unlawful because of the utilization of, what themajority describes as "take it or leave it" is to obfuscatethe issue.Basically'it is our purpose to examine industrial relations against therealitiesthat exist. It is not our function to require the adoption of aparticulartechnique or to condemn the use of a given technique assuch.Under circumstances where the overall conduct is designed todestroy the bargaining relationship or to undermine the status of 'abargaining representative, it is clear that good-faith bargaining hasnot occurred.This, however,, does not flow from the adoption of atechnique or from an effort to gain the supposed advantage of winningacceptance of one's own proposal.There is adequate evidence in thisrecord to support a finding that the Respondent by its course of conductsought to bypass the Union and deal directly with the employees, todiscredit the collective-bargaining representative with which it wasobligated to deal and carry on negotiations with others.Some portions of my colleagues' opinion may be read as holdingthat the Act was violated because Respondent chose to decide inadvance on the proposal which it was willing to make and from whichitwas unwilling to retreat unless forced to do so by economic pressurewhich it apparently regarded as a calculated risk. If such an inferencebe drawn I disavow it. If free collective bargaining is to survive, bothemployers and unions must remain free of governmental interferencewith their right to formulate independently the economic positionswhich each desires to take and to decide without governmental compul-sion whether that position shall be conveyed to the other party at theoutset, at some midpoint, or at the conclusion of negotiations.To dootherwise maximizes governmental construction of the bargaining andminimizes the free flow of independent economic judgment essentialto a strong, independent trade union movement and a strong, inde-pendent entrepreneurial system, both of which are vital to the kind ofeconomy envisaged by the Act which we administer.MEMBER LEEDOM,dissenting in part :My colleagues have found that the Respondent failed to bargain ingood faith with the Union in the 1960 negotiations, both in certainspecific respects and generally.Although I agree with the specificviolations found, I cannot justify the bad-faith finding with respectto the Respondent's overall bargaining conduct.,On the issue as to Respondent's overall good or bad faith it shouldbe conceded that there are various approaches to, and tactics in, nego-tiations that are wholly consistent with the bargaining obligationimposed by the Act; and it seems to me that both management andlabor should not be discouraged from seeking new techniques in deal-ing with the constantly evolving problems with which they are facedacross the bargaining table.Consequently we should take care not to GENERAL ELECTRIC COMPANY201createthe impression that we view with suspicion novel approaches to,and techniques of, collective bargaining.This is not an area of sharpdisagreement at this Board.Rather it is a question of emphasis :Should the parties be given a wide latitude in devising their bargain-ing methods, or should there be careful intervention by a regulator?At this time when not only the industrial community, but some laborspokesmen as well are urging less Government intervention in indus-trial relations, it seems to me the emphasis should be on freedom ofaction in the bargaining process.Very respectable authority seems toagree : "The law of collective bargaining will have little value to thecommunity if the process of logical deduction from prior decisionsresultsin wide divergence between the administrative and judicialrules and the needs of both management and labor." 22Notwithstanding the foregoing, I cannot fully accept Respondent'sview of the breadth of the bargaining obligation imposed by the Act,nor the limitation it believes the law places on those matters which canproperly be considered where good- or bad-faith bargaining is in issue.In both regards its construction seems too rigid. I nevertheless believethat both the law and good policy require that this Board not behypercritical of what goes on at the bargaining table or in a develop-ing situation. , In order for collective bargaining to be free and tosucceed, the parties themselves must with a minimum of exceptionshave the right to resort to such tactics, and to take such positions, asthey believe necessary or desirable in dealing with the matters beforethem. If at each step they must consider the effect of their specificwords, actions, and proposals upon some distant tribunal unacquaintedwith the particular problems in dispute, and with that more subtledistinction, the personalities of the negotiators themselves, they surelylose the flexibility and spontaneity necessary for free, effective bargain-ing.Thus they are deprived, of their right -to determine, free ofgovernmental intervention, the substantive terms of their agreement,should one be reached.No matter how much we may disclaim any intent to compel bargain-ing to proceed in some set form, the fact that we closely scrutinize whatgoes on at the bargaining table' will necessarily have the effect ofdirecting bargaining-into channels which we have in the past approved,for in such channels will lie security in 'bargaining, if not success 232a Cox and Dunlop,Regulation of Collective Bargaining,63HarvardLaw Review,389, at 405.23The majoritycites theSupreme Courtto the effectthat to bargain collectively asused in theAct "has beenconsideredto absorb and give statutory approval to the phi-losophy ofbargainingas worked out in thelabor movementin the UnitedStates "Seefootnote16,supra.Withthis statementI certainlyagreeand, in fact,am arguing herethat this process ofworking out be permitted to continue with a flexibility capable ofmeeting new problems as they ariseBut if onlystandardsof conductapproved in thepast are to have Board approval now and in the future,as seems to be the majority'sposition,then change willbe difficultifnot impossible,and industry and labor will besaddled with archaic rules and procedures for their conduct in negotiations. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhether the substitution of our judgment as to the proper forms andcontent of bargaining be made directly or indirectly is a difference ofno consequenceinsofar asit interferes with free bargaining and tendsto discourage innovation both in tactics and proposals which, as Ibelieve, could be of benefit not only to the parties but to the publicas well 24 Consequently, good policy suggests that we leave the partiesto their own-devices at the bargaining tableunless some compellingfacts force us into the area of bargaining.As the Supreme Courtstated inOliver,"The purposes of the Act [Wagner and Taft-HartleyAct] are served by bringing the parties together and establishingconditions under which they are to work out theiragreementthemselves." 25The principal facts are not disputed.Concededly the Respondentdid not intend to rid itself of the Union during the 1960 negotiations.Rather it approached the bargaining table fully intending to reach anagreement with the Union and to this end engaged in many bargainingsessionsrunning from mid-summer to the late fall of 1960.And theend'result was in fact a comprehensive agreement.To be sure, theRespondent in presenting its offer on August 31 took a firm positionbut that does not in itself demonstrate bad faith.26In, fact, theRespondent's initial attitude with respect to its offer does not appearto have been appreciably, if any, more intransigent than that of unionpresenting its proposed changes.However, I find it hardto measuredegrees of intransigence and have considerable doubts that balancingit out is of,real significance; for whatever may have been the situationat early stages of negotiations, it is clear that as negotiations proceededthe Union backed down considerably and the Companyacquiesed in anumber of changes from its original proposals.Even though theRespondent's changes may not have been all that the Trial Examinerand majority may have wished, I fail to see how their alleged "incon-sequential" nature issome evidenceof bad faith when Respondentwas not obligated to propose or agree to any change at all in its initialoffer.The majority and the Trial Examiner advert to statements by theRespondent and its representatives both at the bargaining table andin employee communications which were highly critical of the Unionand its president and some also suggesting an approach to bargainingnot wholly in keeping with its statutory responsibilities.But against24 SeeN.L R.B. v. Insurance Agents'. InternationalAssociation,AFL-CIO (PrudentialInsCo ), 361 U.S. 477,495, wherethe Courtin considering the issue of good faith statedthat it "failed to see the relevance whether the practice in question was time honoredor whether -its exercise is generally supported by public opinion "Further,as the Courtpoints out in its decision at p. 490, Board regulation of tactics in support of negotiationsnecessarily implies some control over the substantive terms of agreement.25 Local 24 of I.B. of T.C.W. & H.v.Oliver,358 U S. 283, 295(1959).2eN L.R.B. v. American National InsuranceCo, 343 U.S. 395,404 (1952).N.L.R.B.v.Fitzgerald Mills Corporation,313 F. 2d 260(C.A. 2, 1963). GENERAL ELECTRIC COMPANY203the background of continuing negotiations and the Union's equallyinflammatory publications and comments, and its statements of "must"demands, the Respondent's role in this battle of words seems to me tolose some of its evidentiary significance.Consequently, I questionwhether the cause of collective bargaining is aided by the Board'staking particular comments and evaluating them in a dispassionatecontext so extremely different from that of which they were tti part.It is too easy through such an approach to find unlawful that whichis perhaps at worst only undesirable.I do not mean to suggest that the issue of good or bad faith has anyclear-cut answer here.My position is not dictated so much by strongconviction as by uncertainty. I am not persuaded by the reasons thatthe majority state for their finding of bad-faith bargaining; and thefinding itself and the supporting rationale leave me in the dark as totheir practical efficacy.But I am particularly disturbed by the treat-ment accorded Respondent's communications. Surely the Respondentcan lawfully communicate with its employees.Yet here, although thecommunications are held to be some evidence of bad faith, the majorityneither in its decision nor in adopting the Trial Examiner's Recom-mended Order provides the Respondent with any guides by which itcan with reasonable certainty determine what it can lawfully say toits employees. In areas such as this bordering on Section 8 (c) of theAct and free speech, I believe that the Respondent is entitled to some-thing more by way of clarification than the vague proscription impliedin the general bargaining order.But I doubt if the facts and findingsindicate what specific limitations can properly be laid down. In anyevent, the situation with respect to the bad-faith finding is at bestambiguous, and I would, therefore, find that the General Counsel hasfailed to prove by a preponderance of the evidence that the Respondentdid not bargain in good faith during the 1960 negotiations with theUnion.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges were filed on September 21 and October 4 and 14, 1960, and March 16,1961,by International Union of Electrical,Radio and Machine Workers,AFL-CIO,herein called IUE or the Union,against General Electrical Company, herein variouslycalledGE, the Company,or the Respondent.Based on such charges,the GeneralCounsel,on April 12, 1961,issued an amended consolidated complaint(thereafterfurther amended)alleging that the Respondent in respects more fully to be set outbelow had engaged in unfair labor practices affecting commerce within the meaningof Section 8(a)(1), (3),and (5)and Section 2(6) and(7) of the National LaborRelations Act, as amended,61 Stat. 136,herein calledthe Act.TheRespondent filedan answer in which it denied generally the commission of the alleged unfair laborpractices,and also pleaded a number of affirmative defenses,some of which werelater stricken at the hearing on motion of the General Counsel and the Union.Apretrial conference was conducted on May 31, 1961,and thereafter a hearing washeld before Trial ExaminerArthurLeff atNew York Cityon some 79 separatehearing dates beginning July 24, 1961.The record was closed for the taking- ofevidence on February 15, 1962, but the hearing was continuedsine diefor oral 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDargument.Briefs were filed by all parties on July 26, 1962, and reply' briefs onNovember 1, 1962.Oral argument was held on January 28 and 29, 1963. Thehearing was closed on January 29, 1963.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Electric Company, a New York corporation with its principal office atNew York City, is engaged in the manufacture, sale, and distribution of electricalmotors, appliances, and equipment, as well as numerous other products.The Com-pany has plants in 29 States and, in addition, some 400 service installations or otherplaces of business located in all 50 States.The Respondent is engaged in commercewithin the meaning of Section 2(6) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Union of Electrical, Radio and Machine Workers, AFL-CIO, and itsconstituent locals referred to in the complaint are labor organizations within themeaningof Section 2(6) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issues presented by the pleadingsThis case arises out of the 1960 national contractnegotiationsbetween the IUEand GE. The negotiations led to an unsuccessful 3-week strike, alleged in the com-plaint to have been an unfair labor practice strike, before the IUE finally capitulatedto GE's prestrike contract terms.The complaint basically alleges that the Respondentduring the course of the negotiations failed and refused to bargain in good faith withtheUnion and engaged in related conduct in derogation of the Union's status asbargainingagent,all in violation of Section 8(a)(5) and (1) of the Act.As a sub-ordinate issue, the complaint also alleges a violation of Section 8(a)(1) and (3)based upon an alleged threat to discharge striking employees at the Respondent'sAugusta, Georgia, plant and upon the Respondent's failure and refusal to reinstate20 named employees at that plant who had been replaced during the course of thestrike.As to the 8(a)(3) issue, however, all parties are agreed that a finding ofunlawful discrimination must stand or fall on the disposition to be made of thecomplaint's allegationthat the strike was caused or prolonged by the Respondent'srefusal tobargain.With respect to the key 8(a)(5) and (1) issue, the complaint as last amendedprior to the hearing includes the broad allegation that at all times since June 13,1960, the date the Union first submitted its contract proposals, Respondent negotiatedwith the Union in bad faith.As the General Counsel made clear at the prehearingconference, and as his voluminous bill of particulars several times supplementedreflects, the intent of the pleading is to place in issue the Respondent's overall courseof conduct, both at and away from the bargaining table, insofar as it bears on theRespondent's bargaining frame of mind during the entire period of the negotiations.Without limiting the generality of the foregoing broad allegation, the complaint alsocontainsa number of more specific allegations.Thus, it alleges in substance that onor about August 30, 1960, the Respondent adopted and thereafter maintained whatwas in effect a "take-it-or-leave-it" position with respect to a counteroffer the Respond-ent had submitted that day.The complaint also alleges that "in order to underminethe Union" and "in derogation of the status of the Union as bargaining agent," theRespondent by means of communications and other appeals directed to employeesin the bargainingunits(a) engaged in a campaign throughout the periodof negotia-tions to discredit and impugn the motives and abilities of the Union's leadership;(b) attempted through direct contact with employees to induce employee acceptanceof the Respondent's August 30 counteroffer; and (c) attempted during the latter partof September to induce employees to depart from the Union-prescribed method forconducting a scheduled vote on the Respondent's counteroffer.The complaint furtheralleges that during October 1960, while national negotiations with the Union werebeing conducted, the Respondent attempted-further in derogation of the Union'sstatus asnational bargaining agent-to bargain directly with employees and/or theirlocal representatives at certain of its plants, and offered at some of them terms andconditionsof employment more favorable than those it had theretofore offered theUnionin nationalnegotiations.Finally, the complaint alleges that the Respondent GENERAL ELECTRIC COMPANY205failed and refused timely to furnish the Union with certain relevant data the Unionhad requested in connection with the bargaining.The alleged attempts to bargaindirectly with employees and the alleged refusal to supply requested information arerelied upon by the General Counsel both as providing additional evidence of bad-faithbargaining and as constituting independent violations of Section 8(a) (5) and (1).B. As to I UE's status as bargaining representativeGE employs approximately 250,000 employees, of whom about 120,000 are inorganized bargaining units.The IUE is by far the largest union in terms of em-ployees represented. It represents some 70,000 employees under Board certificationsissued to it and to its constituent locals.The United Electrical Workers Union(UE)-from which the IUE stemmed as a result of schismatic action following theouster of the UE from the CIO for alleged Communist domination in about 1950-is the union next in size.The UE represents either directly or through constituentlocals some 10,000 GE employees.The balance of the represented employees aredivided among some 100-odd other unions with which GE is under contract.',As a result of separate certifications issued in Board representation proceedingsfrom time to time since 1950, the IUE-represented employees are formally groupedin more than 105 appropriate bargaining units, almost all of which are immediatelyinvolved in this proceeding.Appendix A of the complaint as amended at the hearing(General Counsel's Exhibit No. 5), which is incorporated herein by reference, con-tainsa general description of each such unit, the name of the certified union (IUE orone of its locals), the date of certification, and the case number of the Board's repre-sentation proceeding in which the certification was issued.As appears from theappendix, the IUE itself is certified as the representative in 43 of the units and variousconstituent IUE locals in the others.The record reflects that even in thoseinstanceswhere the IUE itself is certified, the IUE has a local union which represents theemployees on a local level and which, vis-a-vis GE as well as its parent International,functions in substantially the same manner as do the locals directly certified.Notwithstanding the separate unit certifications, the IUE and GE, by mutual ac-quiescence, have historically engaged in bargaining on a national or multiunit basis,at least with respect to the negotiation of their basic agreements.This pattern ofbargaining, which had theretofore prevailed in the relationship between the UE andGE, and which is still conformed to in GE's dealings with the remnants of UE, wasadopted in 1950 when the IUE first appeared on the GE scene, and has consistentlybeen followedsince.The first national or multiunit collective-bargaining agreementwas entered into between the IUE and GE in September 1950, and was followed byrenewal agreementsin 1951, 1952, 1954, and 1955. The agreements recited in theirpreamble that they were:.entered into ... by and between [GE] and [IUE], acting for itself and inbehalf of each of the below-listed IUE (CIO) Locals currently certified as col-lective bargaining representatives of Company employees and such other IUE(CIO) Locals as may hereafter be certified as collective bargaining representa-tives of Company employees.The agreements also contained the following union-recognition clause:The Company agrees to recognize the Union on behalf of and in conjunctionwith its Locals for those bargaining units of Company employees for which theUnion or any of its locals, through [NLRB] certifications, is designated, as theexclusive collective bargaining representative within such units....The 1960 agreement, entered into following the strike, was similarly executed bythe IUE on behalf of itself and listed locals (along with such additional locals asmight thereafter be certified). It contained a recognition recital identical to theone in the earlier agreements.Every agreement between the IUE and GE has, with a few insignificant exceptions,covered every GE bargaining unit for which the IUE or an affiliate had been certifiedby the Board. The only exceptions have been a few small units for which the TUEhad obtained representation rights at a time when the particular plants involved werenot integrated in the GE corporate structure, but subsequently became part thereof,iWhere a certified bargaining agent does not participate in national bargaining withGE-as only the IUE, the IIE, and the Pattern Makers do-it is counted here as a sepa-rateunionfor each unit it represents.This is so even though the same union or anotherlocal affiliated with the same International may be the certified representative of GEemployees at another location or in a separatebargainingunit at thesame location. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDand where special situations existed which necessitated special treatment.The totalnumber of such excluded units in 1960 was 8 and the total number of employees inthose'units was 118.In actual practice, the negotiation of the national agreements between the IUE andGE has been conducted on behalf of the IUE and the certified locals by the IUE'sGeneral Electric Conference Board, acting as their duly designated bargaining agent.The IUE-GE Conference Board is a constitutional body of the Union. It is com-posed of elected delegates from all IUE local unions representing GE employees.2The Conference Board designates from among its delegates the negotiating committeethat directly participates in the contract negotiations.Under the Union's constitution,the Conference Board is authorized to determine contract proposals, to call strikes,and to approve and conclude agreements, and any such action voted by it is madebinding upon all locals, regardless of their individual consent.The Respondent in its dealings with the IUE since 1950 has recognized and ac-quiesced in the Conference Board's status in national bargaining as the authorizedbargaining agent of all locals represented on that body and has expressly acknowledgedthe Conference Board's constitutional authority to undertake effective action bindingon all such locals with respect to matters committed to national contract negotiations.As to such matters, GE for all practical purpdses has dealt with the IUE throughitsGE Conference Board asa de factoaccredited bargaining representative ofall IUE represented employees in a single overall bargaining unit.The national agreements made between the IUE and GE since 1950 have in-cluded comprehensive provisions applicable on a chainwide basis relating to reg-ulation of wage rates, hours, and terms and conditions of employment.Thus,for example, such subjects as overall wage increases, automatic in-grade wageprogression, cost-of-living adjustments, vacations, holidays, overtime' provisions,insurance and pension benefits,3 termination pay on plant closings, and duescheckoff arrangements have been covered by such agreements.The agreementshave not been all embracing, however, and have reserved certain subjects fornegotiation on a local level.Since 1950, the only contract negotiations the Com-pany has conducted with any IUE locals covered by the national agreements havebeen for supplements to the national agreements covering matters such as localseniority, layoffs and recalls, and inequity wage -adjustmentsThe IUE also re-tains an important representative status in the administration of- the nationalagreements.Under the grievance and arbitration procedure set out in the nationalagreements, the locals handle their grievances through the first two steps of thethree-step grievance procedure, but at the third (headquarters) step, the grievanceis "referred to the National Officers of the Union for submission to' an ExecutiveOfficer of the Company or his designated representative."The IUE alone hasthe authority and iesponsibility to administer the arbitration procedure.When, as will be seen, the Company went into the 1960 negotiations, it gaveno indication of any desire to depart from the national method of bargaining ashistorically developed with the' acquiescence of all concerned.For the purposeof determining the Respondent's bargaining obligations in this case, it is unneces-sary to disturb the Board's appropriate unit findings as heretofore made.As wasstated inRadio Corporation of America,135 NLRB 980, "the Board is not sucha prisoner of a narrow interpretation of its own findings concerning appropriate-ness of a separate bargaining unit that it cannot recognize a workable pattern ofbargaining developed by the parties which ... seeks to accommodate the interestsof local and national bargaining."Here the parties have developed such a patternwhich in the particular circumstances of this case I find to be entirely consistentwith the spirit of the Act.As to matters historically delegated to national nego-tiations, the Respondent has recognized the IUE, through its Conference Board,as the actual bargaining agent for all employees in the aggregate of units repre-sented by delegates to the Conference Board.Having accorded such recognitionto the IUE and having entered into the 1960 national negotiations on that basis,the Respondent is in no position in this proceeding to question the representativestatus of the IUE, and, within the area of such negotiations, must be held to the2 Each local Is entitled to 1 delegate for each 1,000 members or part thereof, and1 additional delegate for each additional 1,000, butnot more than4' in all.The presi-dent of the IUE is an ew o co member of the board and all its committees.B Insurance and pensions are covered by separate national agreementssimultaneouslyexecuted. GENERAL ELECTRIC COMPANY207same standards of good-faith bargaining as would have prevailed had a findingbeen made in this case that the collective units comprised a single appropriatebargaining unit with the IUE, as its exclusive representative .4C., Background of 1960 negotiations1.GE's general approach to collective bargainingAs will.latermore fully appear,many of the specific events relating to the1960 negotiations can be seen in true focus only if considered against the back-drop of GE's underlying policies relating to collective'bargaining.It is thereforeappropriate to examine such policies before undertaking a review of GE's specificconduct which is here under attack.GE's present approach to employee and union relations was first conceived in1947 and developed largely under the guidance of Lemuel R. Boulware,then andformany years later GE's vice president relations service.5The approach hasoften been referred to as "Boulwareism,"although GE itself abjures use of thatterm,claiming it has been misconstrued by outsiders to reflect a concept not actu-allyGE's..It came into being as an aftermath of a lengthy companywide strikewhich the UE had conducted against GE in 1946. That strike was settled onlyafterGE,raised its wage offer from a prestrike 10 cents an hour to a poststrike-181/zcents an hour.As appears from one company report, GE's managementregarded UE's "highly successful strike" as"little short of a debacle."Manage-ment had theretofore had a "feeling"of "security in the knowledge that theCompany had been a good employer [which] had treated employees fairly,' andhad pioneered in the voluntary installation of many employee benefit programs."Nevertheless,the strike had been "broadly supported"by employees.The realiza-tion that its earlier feeling of security had been a false one was a "somber event"for GE management.The jolt of the. 1946 strike led GE management to take a new look.GE.sought to determine why it had failed(as it saw it)to achieve the same highdegree of success and effectiveness in its employee relations as it had in otherareas of its operations,such as, for example, in product development and market-ing.Management concluded,inter alia,that to gain employee job satisfaction,loyalty, and support, it was not enough thatthe Company be a good employer.Itwas equally if not more important that the Company beknownto its employeesas a good employer.With regard to employee pay, benefits,and other terms andconditions of employment,as well as other elements entering into employee jobsatisfaction,the employees.must be made to understand that it was the Company'saim "to do right voluntarily"and to allow its employees all that was fairly war-ranted,bearing in mind the "balanced best interests"of employees and all othershaving a stake in the Company'senterprise.Moreover,the employees must alsobe made to understand that,just as there was no need to drag reluctantly fromin a show of force by a labor organization designed to extract more for theemployees than the facts-asmanagement evaluated them-justly warranted.Thisinvolved essentially a selling problem, or,as the Company termed it, one of"jobmarketing."If the Company was to achieve ultimately the same success injob marketing that it had accomplished in its highly successful product marketing,itmust assimilate to the latter what it had learned in the former about soundproduct planning and research,market development,and merchandising.Application of this program necessitated a revision of the Company's approachto collective bargaining.The Company had theretofore engaged in the tradi-tional type of bargaining,under which a union initially asks more than it expects4In order to find that a unit is a unit appropriate for the purpose of'collective bargain-ing, it is unnecessary to decide that it is the only appropriate unit.Morand BrothersBeverage Co., et al,91 NLRB 409, 428;A. S. Beck Shoe Corporation,92 NLRB 1457,1458-1459,Safeway Stores, Inc.,110NLRB 1718, 1731-1732..There is Boardauthority for finding that a grouping comparable to that represented by the IUE In theinstant case constitutes a unit appropriate for the purposes of collective bargaining.General Motors Corporation,120 NLRB 1215.116During the 1960 negotiation`sBoulware no longer.,occupied that position,having beensucceeded by Jack S.-Parker, but still participated'in a consultant capacity in some ofmanagement's deliberations relating to such negotiations.775-692=65=vol.' 150-15 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDto get and an employer offers less than it expects to give, and, through the processof compromise and give-and-take, both sides, if bargaining. is successful, eventuallyarrive at a mutually acceptable middle ground.But that type of bargaining had- to go if the Company was to establish its credibility with employees that it wasputting into effectvoluntarilyand without need of outside pressures all that waswarranted in the way of wage and benefit improvements.,Under GE's present approach to bargaining,' as GE states it, the Company itselfseeks through extensive year-round -research into all pertinent facts -to determinewhat is "right" for employees.. Its research includes not only -a study 'of businessconditions, competitive factors, economic trends, and the like, but the gatheringof its own information as to employee -needs and desires through independentemployee attitude surveys, comments made by employees at informative meetings,direct discussions by supervisors with employees,- and statements in union publica-tions.When bargaining begins, the Company, as part of its overall research,listensto the presentations made by all the unions with which itdeals, and evaluates theunions' demands with the help of all the facts it has on hand, including thosesupplied by the unions.On the basis of its study so made, GE makes its -own determination of what is"right."GE then makes an offer which-as it declares to the unions and to itsemployees-includeseverythingithas found to be warranted,. without anythingheld back for later trading or compromising.GE makes precisely the same basicoffer to substantially all unions with which it is engaged in negotiations.Con-trary to the assertion of the General Counsel; GE does not initially present itsoffer on an avowed "take-it-or-leave-it" basis. It professes a willingness to makeprompt adjustments in its, offer whenever (but only when) new information fromany source or a significant change in facts indicates that its initial offer fell shortof being right.6But GE believes-or at least so declares-that if it has. done itspreliminary research into the facts accurately, no substantial reason for changingitsoffer should ever exist, save in the event of some. new unforeseen developmenthaving an impact on the economy as a whole. And GE repeatedly emphasizes,especially to employees, that as a matter of policy it will-not make any changeitbelieves to be incorrect because of a strike or threat of strike and that it will"take" a strike of any duration to resist doing what it considers to be "wrong."The Respondent extols its "fair and firm offer" approach as a straightforwardone that removes doubt from employees' minds, as to precisely where it stands.Itdisparagingly refers to the "ask-and-bid" or "auction" form of bargaining as a"flea bitten eastern type of cunning and dishonest but pomtless haggling." Suchbargaining, according to the Respondent's articulation, allows a union toappearto get more than an employer is willing to give, though that is often not; thecase,,and this only serves, it says, to mislead employees into believing that unionofficials are useful in ways-they are not, thus falsely enhancing-the union's prestigewhile diminishing that of the employer and encouraging employee support ofunion shows of strength.The Respondent's approach on the other hand, it says,makes it obvious to employees that the Company "is not being forced to befair by the belligerent action of a labor union."All that has been said above is tied to what clearly appears to be the keystoneof Respondent's bargaining philosophy-the marketing of management positionsdirectly to,employees so that the employees in turn may influence union accept-ance.It is a stated policy of the Company to achieve maximum involvement andparticipation of employees in decisions, affecting its business, including specificallythough not limited to decisions relating to collective bargaining; to minimize op--position to steps, management takes; and to build , active employee support formanagement's goals and objectives.Toward that.end GE has fashioned an elab-orate employee communications system, making use of plant newspapers, dailynews digests, employee bulletins, letters to employees' homes, television and radiobroadcasts, and other media of mass communication, as. well as personal contacts.pected to speak out to employees on such subjects and seek to gain employee con-fidence in the correctness of company decisions. , The direct, employee communica-sGE contends that practically every offer it has made in the past 10 years has been,altered in one way or another.after discussions with the unions, involved.But,this isdisputed by the General Counsel who asserts that once GE hasiformally presented its offeritwill only consider insubstantial, changes save in extraordinary situations such as theone referred to in footnote 8, below.The nature of the changes made prior to 1960 wasnot fully explored at the hearing and cannot be here evaluated.The 1960 changes willbe considered in a later section of this report. GENERAL ELECTRIC COMPANY209tions-if 1960 may be -considered as representative-are utilized on a most ex-tensive scale both before and during negotiations to influence employee attitudesto a favorable reception of the Company's views and rejection of the Union's con-flicting positions.After the Company's offer is presented to the unions, the flowof communications, directed toward that end, reaches flood proportions.At that-time, the Company also discusses the terms of its offer at plant meetings; invitesemployees to take up individually with their supervisors or managerial officials anyquestions they may have about the offer; and seeks through direct contact of itssupervisors with employees to sound out for its own guidance employee reactionsto its- offer.The avowed purpose of the communications program is to equipemployees to render their own independent judgment -on matters commonly affect-ing their own interests and those of the Company. But, as related to bargainingissues, the record in this case, as will be seen, leaves no doubt that GE's morebasic purpose is to compete with the bargaining representative for the allegianceand support of employees.Another consideration which shapes the- Respondent's approach to bargainingis its uniformity policy.-As noted above, GE deals with some 100-odd unions.With regard to wageand benefit improvements, it is GE's policy to see to it that no union gets morefavored treatment than any other.GE justifies that policy on the basis of fairplay, business realism, and as necessary to avoid whipsawing. In line with thatpolicy,GE prepares and presents to substantially all unions with which it dealsthe same basic offer with regard to wage adjustments and benefit programs.Moreover, as further noted above, about half of GE's employees are unrepre-sented.Representation elections frequently are held among different groups ofsuch employees, and sometimes decertification elections among groups of. em-ployees previously represented.Where such elections are held, GE engages inpreelection campaigning in which it makes no secret of its opposition to unionorganization.In urging its employees to vote against union representation, GEemphasizes,inter alia,that a union can obtain for them no benefits they wouldnot otherwise receive.Itpoints up the Company's policy to "do right volun-tarily" and to put into effect for nonrepresented employees the same pay andbenefit program it makes available to represented employees.? In keeping withsuch assurances, GE applies in the case of its unrepresented employees the sameprinciple of uniformity that it applies to represented groups.The terms of thebasic offer made to unions are also put into effect for nonrepresented employees.Prior to 1960, GE invariably withheld such action until either the IUE contracthad been settled or the anniversary date of the prior IUE contract had expired.Theoretically, it is possible for company negotiators, engaged in negotiationswith a given union to improve as to that union the, basic offer made by GE tounions generally, even though the offer has already been put into effect for othering on that point-Virgil B. Day, now vice president relations service-could recallonly one instance where-that was ever done:And that, as appears from his testi-mony, involved -a situation squarely falling within the stated exception to GE's"fair and firm offer" approach, namely, that GE will change its offer where a newsignificant development has occurred to make that change "right." 8 In one impor-tant area, however, the Company's negotiators have no flexibility whatever.Asappears from Day's testimony, the Company insists for practical reasons on asingle uniform pension plan covering all GE employees, and once an offer hasbeen put in effect for other bargaining units or for nonrepresented employees, theWhat is said here is not meant to suggest that GE's participation in such electioncampaignsis illegal.No GE election has ever beenset asidebecause of improper pre-election conduct by the Company'8 That change occurred in 1953.As appears from Day's testimony, GE had settledthat year with other unions and had also put the benefits of its basic offer in effectfor nonrepresented employees, but the IUE had held outfor more pastthe anniversarydate of its contract without, however, striking.A "break-through" had then occurred inthe national wage pattern as a result of a settlement in another major industryItwas one which the Company felt would soon be reflected broadly throughout the economyMoreover, the Company at that time was faced with a tight manpower situation and wasfearful of being placed at a competitive disadvantage in the labor market.Accordingly,itrecognized the "break-through" as a significant "new fact," changed its offer to theIUE accordingly, and in line with its policy to "do right voluntarily" provided a similaradjustment to the unions with which it had already settled, as well as for its unrepre-sentedemployees. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDfreedom of negotiators to effect changes is foreclosed.The significance of whathas been said will become more clear when the course of the 1960 negotiationsis reported.2.Preparations for 1960 negotiationsThe prior collective-bargaining agreement between GE and IUE, negotiated in1955, was for a 5-year term ending October 1, 1960.The agreement when madewas considered by the IUE a highly satisfactory one.Among other economicimprovements of substantial benefit to employees, the package provided for animmediate 3-percent general wage increase; for additional annual increases amount-ing to 3 percent each in 1956 and 1957, and 31/2 percent each in 1958 and 1959;and for a cost-of-living escalator clause, which resulted over the 5-year term in"adders" totaling some 10 percent.The 1955 contract also contained a reopenerprovision allowing the IUE to reopen the contract in 1958 for the negotiationof employment security items only.9In 1958, the TUE reopened the 1955 contract for the negotiation of employmentsecurity items.GE rejected all the Union's demandsThe Company proposedinstead a so-called savings and security plan which provided for employee invest-ment in company stocks and bonds.The same savings and security plan wassimultaneously offered to other unions and was later also made available to un-represented employees.The IUE rejected the plan proposed by the Company asunrelated to the problem of employment security, but the Company stood firm. Theresult was a stalemate.The Union failed to muster sufficient support for a strikevote.In the wake of the 1958 negotiations, the IUE changed its, constitutionalprovisions so as to provide for a majority instead of as theretofore a two-thirdsvote of the GE Conference Board to call a national strike.As the end of the 1955 contract neared, both sides began to prepare for theoncoming 1960 national negotiations.In late 1959, the IUE and four other member unions of the AFL-CIO Indus-trialUnion Department representing bargaining units in the GE chain formed aloose coalition for the purpose of exchanging information and coordinating certainother activities related to the 1960 negotiations.The IUD group distributed totheir represented employees in the GE and Westinghouse chains a ballot listingsome 19 demands-substantially all of which later appeared in the IUE contractproposal.Employees were asked to indicate on the ballot the order of priorityinwhich they desired such demands pressed.Later, after the IUE bargainingdemands were formulated and publicly announced, the IUE put on the road aso-called IUE caravan which visited various GE locations for the purpose ofdramatizing to the employees and the communities the nature, need, and reason-ableness of the IUE bargaining objectives.The IUE bargaining objectives werealso publicized in publications of the IUE and its locals, and, it is reasonable toinfer, though there is no specific evidence on this point, at local meetings as well.Even before the IUE bargaining demands were formulated, however, GE wasable to anticipate the maior bargaining issues with which it would be faced inthe 1960 negotiations.Thus,GE quite reasonably expected the IUE to renew0 It Is GE's practice to give the IUE (and also the UE) an informal oral outline of thecontentsof its basic offer about a day before formal presentation of the offer is madeto the IUE and other unions with which GE is engaged in negotiations.That was donein 1955 at a dinner meeting attended by Vice President Boulware and (then) UnionRelationsManager Virgil Day for the Company, and by President James B Carey andConference Board Chairman John H Callahan for the UnionWhen the informal outlinewas given,Careydeclared his agreement in principle with the economic package, butexpressed the view that some other features, particularly in the employment security area,were needed to make the offer acceptableAt his request, the GE representatives agreedto withhold for several days the formal presentation and public announcement of its offerto allow the IUE a preliminary opportunity to negotiate further on matters in differencebefore GE froze its offer. In the intervening period, Carey met with Boulware informallyand discussed the Union's strong objections to a 5-year contract without employmentsecurity provisionsAt a regular negotiating meeting the next day-this was still beforeformal presentation or public announcement of the offer was made-GE agreed to includein its offer the 1958 reopener, and the union negotiators agreed on that basis to recom-mend acceptance of the Company's offer when formally presentedThus, in 1955, sub-stantial agreement was worked out between the GE and IUE before GE presented itsformal offer to the IUE and other unions and announced it publicly.When the GE offerwas formally presented to all unions a day or so later, it incorporated the 1958 reopenerprovision. GENERAL ELECTRIC COMPANY211its 1958 employment security demands-such as for supplementary unemploymentbenefits, the right of employees to follow jobs to other plants, restrictions on thesubcontracting out of work during layoffs, neutralization of the effects of automa-tion, etc.From its own employee attitude surveys and other research, GE hadsatisfied itself that employment security was a matter of deep concern to em-ployees.Moreover, GE anticipated that it would be confronted with a seriouswage issue in the 1960 negotiations. It had come to regret its 1955 wage settle-ment, particularly the cost-of-living escalator feature thereof which had provedfarmore costly than it had foreseen and to the continuance of which it was nowopposed in principle as having an inflationary tendency. It was also of the viewthat the annual wage improvement factors provided for in the 1955 contract wereno longer appropriate in the light of the current economic climate and wage ad-justment patterns.At the sametime,GE was aware, as its communications reflect,that the Union would make much of GE's substantial profits and productivityrate as justification for continued wage increments along the lines of the 1955contract.GE early realized that it would be confronted with greater problems than usualin the 1960 negotiations. It knew well ahead of the start of negotiations that its1960 offer would be far less attractive to the Union in terms of economic contentthan, say, its 1955 proposal. It knew, too, that it was faced with a special problemin the area of employment security, particularly since the Union's failure to getanywhere in 1958 with its employment security demands had left a sour taste.Moreover, taking into account the reactivated IUD coalition and other considera-tions, such as the IUE constitutional change relating to strike votes, GE waspersuaded that the IUE leadership was 'determined to press hard in the 1960negotiations for its major contract demands.On the basis of its total appraisalof the situation, GE feared that the perennial risk of a strike was potentiallygreater in 1960 than in prior years.Long before the 1960 negotiations began,GE concluded that the solution to its anticipated problems lay largely in a care-fully prepared and particularly intensified communications program designed tobuild employee support for its positions, as opposed to the Union's, on the bar-gaining issuesthat were likely to arise.As early as November 1959, GE headquarters drew up a list of topics withbrief digests of supporting arguments, on which communications to employeeswould be appropriate.Then, during a 2-day meeting of plant employment rela-tionsmanagers(ERM's), held at New York in December 1959, these topics anda program for preparation of materials were outlined fully.The topics andsupporting digests, under the heading "Communication Topics (Prior to Nego-tiations)"were later incorporated in a monograph released in March 1960 toplant communication personnel, entitled "Building EmployeeUnderstanding."Among the 28 topics included were the following (citing here only the topicheadings): "How automation makes more and better jobs"; "How subcontractinghelps to keep us competitive, helps make jobs secure, helps other businesses, etc.";"Role of profits in providing jobs"; "Why employee `expectations' should be real-isticallymodest in 1960"; "The Why and How of curbing inflationary settlements";"'Escalation' vs. Inflation"; "Why S.U.B. is not the answer to employment secu-rity"; "The problem of guaranteeing transfers to employees during plant moves";"The fallacy of using `ability to pay' as a guide to wage and benefit levels-atie-inwith the profit story"; "Why employees could not gain and certainly wouldlose by striking";' "Why the Company has no choice but to `take' a strike ratherthan be forced beyond what is right"; and "Why employees can expect theirunionofficials to `demand' a strike from them"; and "Show how employees notrepresented by unions get their wage and benefit improvements without the pos-sible delay of waiting for union acceptance."Following the preparation of the list of topics, the Company issued as to someof the topics detailed communication guides for the suggested use by ERM's atplant locations, containing basic messages, news stories, editorials, questions andanswers, photo features, letters to employees, and other material, which, withappropriate revision 'to meet local conditions, might be used to develop the com-munication topics.These guides set forth in detail the Company's arguments onautomation, the necessity for profits, opposition to supplementary unemploymentbenefits, the need for subcontracting, and on other matters on which bargainingissueswere anticipated.The record shows that the communication program out-lined above was thereafter widely applied in plant newspapers and other employeecommunications issued before as well as after the commencement of negotiations.The monograph, "Building Employee Understanding in 1960," embodies theblueprint of the Company's communication program, at least in its earlierstages. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe document asserts it to be the employer's responsibility to provide "full andaccurate information on [negotiation] issues," 10 so that employees, rather thanrely upon what they are told by their union officials, may make their own per-sonal assessments, see to it that their union officials act as their servants ratherthan their masters, and direct their union officials to pursue a course' that theemployees decide for themselvesisintheir own and their employer's commonbest interests.Inmaking that assessment-the monograph adds-the employeesshould be asked to consider whether they have any personally valid reason forstriking;whether union officials when demanding a strike are not "politicallymotivated by reasons of their own"; whether a strike is likely to bring about anyimprovements; and "whether the certainty of heavy pay losses in a long strikemay be worth suffering when balanced against the uncertainty of any real gain."(As to the last, the monograph comments, "His [the employee's] informationneeds on the-subject of strike losses inside and outside the Company are thusevident.")The document also emphasizes the need for employees to under-stand the careful research undertaken by the Company to develop a proposal that"best suits the needs of employees and the Company in which they make theirliving," as well as the Company's policy when making a proposal to hold nothingback for horsetrading.The manner in which GE in its subsequent direct com-'munication to employees implemented the foregoing program, planned long inadvance of negotiations, will be shown more fullyinfra.Further in preparation for the 1960 negotiations, Vice President Parker' andUnion Relations Manager Moore, along with several consultants, made a swingaround the GE chain in early 1960 to discuss with plant managers and others" theparticular business needs, local issues, and employee attitudes and desires thatmight have to be evaluated in shaping up the Company's 1960 contract proposals.In the course of their trip, Parker and Moore stopped at some 16 area' locationswhere they spoke at general meetings to some 13,000 supervisors and some 700to 800 section and department heads of all components of the Company.Mooreinhisprepared address to supervisory employees stressed,'interalia,that thesolution to the 1960 negotiation problems would be:along the lines of the communication that you are doing-both writtenand oral-and the man-to-man communications and relationship that youhave built up, because reallywhat you're doingisestablishing your credi-bility as against the time when you'll need it,and one of the times that youare going to have to draw on it is this fallwhen the votes are cast whetherthe folks believe you or believe the opposition.[Emphasis supplied.]In his discussion of the role of the supervisor in securing employee acceptanceof the Company's position, Moore said:Now, whether we have a strike next fall depends not alone,' however, onwhether employees believe they have an appropriate offer from GeneralElectricCompany and have received satisfactory day-to-day treatment fromtheir bosses.It also depends on whether employees believe they can gainanything further by a strike.And, lastly, it also depends on whether em=ployees understand that they will be asked to strike in any case to supportthe political ambitions of some union officials.[Emphasis supplied.]He further told the supervisors that "you owe it to [employees] to let them knowevery chance you get certain hard facts."For one thing, employees' must bemade to understand that it is "better for all concerned, including employees, fortheCompany to take a long strike now than to yield to demands that wouldthreaten sales and jobs in the future "For another, the employees should bemade "to understand the motivation of union officials who foment trouble fortrouble's sake" and "simply to further their own selfish ambitions."Parker in his comments likewise emphasized that the' Company's success inpresenting its proposals would depend largely on its supervisors' effectiveness ingaining employee acceptance through "personal individual man-to-man commu-nication."Parker rejected as untrue the belief of some that but for the Union'snegotiating stand the benefits GE made available to its employees would not beforthcoming.He emphasized that the Company framed its offer on the basis70Actually, however, as the Respondent eventually conceded at the hearing, GE doesnot attempt to provide "full" Information but gives its own one-sided presentation, on thetheory that the Union can, should, and does take care of its side of the argument. GENERAL ELECTRIC COMPANY213,of its own careful research,voluntarily' putting into its offer all it consideredappropriate in light of the best interests of all associated-with its business.Hestressed that the Company,once having decided on what was appropriate, wouldnot as a matter of policy yield further concessions by reason of a threat of force,for to do so,.he said,would only open the door to future union shows of strengthand demands for more. The Company had long since resolved,said Parker, that"if you are going to take a strike you might just as well take it now [and] weare completely relaxed on this front." .Parker identified the Company'sbargain-ing approach as that of Boulware, which he described as follows:The Boulware approach to this has been that we would go forward anddo the things we felt appropriate.We would then offer these to the Unionand if they saw fit to accept them,why God bless them,but if they didn'twell they could do something else.3.Prenegotiation meetingsThe 1955 National Agreement provided for notice of modification or termina-tion not more than 60 days and -not less than 30 days prior to October 1, 1960.Negotiations were to begin within 15 days after such notice.On December 22, 1959, IUE President James B. Carey wrote GE Board Chair-man Ralph J. Cordiner requesting an "informal and unpublicized discussion onmatters of mutual concern."Cordiner referred Carey to Moore, stating that GEhad delegated to Moore full responsibility for dealing with theWE. On Janu-ary 26,-1960,representatives of the IUE and of GE met at an informal meetingarranged between Carey and Moore.Carey asked GE to join with the Union inputting together a common body of information for the 1960 negotiations..Mooreagreed to do so to the extent it was appropriate and possible.He asked Careyto submit in writing the Union's specific requests for information. --On March 7,1960, the IUE submitted to GE a written request for informationrelating to employment and layoff statistics,hours worked,average earnings, andthe operations of the Company's pension and insurance plans."Between March 7 and May 5, 1960, IUE and GE representatives held severaladditionalmeetings relating to the subject of information.During that period, as contrasted to a later period after negotiations began,GE displayed a clear spirit of cooperation in furnishing the Union the informa-tion it desired.There were a number of instances where GE thought it was notfeasible or too costly to supply the information precisely in the form requested.In those instances GE suggested and the Union consented to a different basis ofsubmission that would substantially meet the Union's needs.In the end theUnion expressed satisfaction over the manner in which GE had within reasoncomplied with its prenegotiation requests for information,At the preliminary meetings,Carey at various times urged early negotiations,startingwell ahead of the time stipulated in the contract.More specifically, hesuggestedMay 24,1960, which was the scheduled date of the Conference Boardmeeting at which the IUE planned to have its 1960 bargaining demands formu-lated.Moore thought it too soon to decide,but agreed to take the-Union's re-quest for early negotiations under advisement.In late May, GE agreed to meet with the IUE on June 13, 1960, but solelyfor the purpose of hearing the IUE'spresentation and explanation of its 1960contract demands.GE made it clear that its agreement to meet was subject tothe express reservation that the meeting would not be construed as the openingof negotiations.D. GE'srefusal to bargain on June 13, 1960, with respect to itspersonal accident insurance proposalThe parties met, as arranged,on June 13, 1960.At the very outset of themeeting, the Union, before presenting its 1960 contract demands, brought up fordiscussion a recent proposal made by GE relating to the coverage of IUE=represented employees under a group personal accident insurance policy.Theproposal had first been submitted to the Union after arrangements had been com-pleted for the June 13 meeting."The information requested as to the pension and insurance plans or most of it, wasinformation GE was required to furnish under its then existing agreements with IUE 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 1, 1960, GE advised the IUE by letter that it had arranged with aninsurance company for an accidental death or dismemberment group insurancepolicy under which all GE employees desiring to do so might participate, the fullcost of the insurance to be borne by the participating employees.The letterstated that the decision to make the insurance' available had "resulted from in-tensified employee interest in additional coverage of this type."The insurancewas to be made available as of July 1, 1960. If the IUE had no objection tomaking the proposed insurance available to employees in IUE-represented units,GE would proceed to have this done by the date mentioned, in advance of theemployees' vacation periods.However, if the Union desired to defer action, theinsurancewould still be available for IUE-represented employees at any latertime the Union desired.GE closed its letter with the assertion that it did notregard the new insurance as related to the forthcoming negotiations, but simplyas an opportunity for personally interested employees to secure additional insur-ance at a lower cost than would normally be available to them as individuals.The plan for the new accident insurance had been publicized to all GE em-ployees prior to the June 13 meeting, along with an announcement that enroll-ment would take place during the week of June 20 to 24, 1960.The existing insurance plan incorporated, in the IUE-GE '1955-60 agreementalready provided for accidental death and dismemberment insurance coverage ina limited amount under a contributory arrangement, with the Company and cov-ered employees sharing the cost.The new proposed insurance, which was of asimilar nature, was to be in addition to that provided for in the contract, but itsfull cost was to be' borne by employees electing to participate in the group policyUnder the 1955-60 IUE-GE pension and insurance agreement, each of theparties had waived the right to require the other party to bargain as to pensionsor insurance matters during the term of the agreement, except during the statedrenegotiation period.At the June 13 meeting, the Union objected to the Company. instituting thenew insurance without first bargaining about it.Carey contended that the Com-pany's proposed plan was connected to the basic insurance plan covered by thecontract and was a bargainable matter.He declared that the- Union did notdesire to defer the matter until the start of formal negotiations, but was preparedto negotiate on the Company's insurance plan that day and to reach agreementthereon.At various times during the ensuing discussion, Carey stated that (a)the Union was opposed to its members paying the cost of the insurance; (b) thecost as reported by the Company was in any event too high and could be sub-stantially lowered by a blanket policy covering all employees; (c) if the proposedinsurance were to be put into effect as proposed, it would prejudice the Union'sability and opportunity later to negotiate on its program for improvements inthe insurance schedule and for an increase in the amount of the Company's con-tributions to the cost of insurance; and (d) the Company in offering the insuranceat that time on a take-it-or-leave-it basis was attempting to discredit the Unionand "undermine" collective bargaining by making it appear that the Union, if itdeferred action, was depriving employees of a benefit they could have had duringtheir vacations.Subsequently, the Union advised the Company in substance thatitwould interpose no objection to the Company putting the new insurance intoeffect at the time proposed, provided GE paid the full cost of the insurance pendingbargaining on the subject.But such bargaining it stated, should be conducted with-out delay.The GE representatives took the flat position that the proposed new insurancewas not a bargainable subject at that time under the terms of the existing agree-ment.Itmight perhaps become so, they stated, after the beginning of formalnegotiations later on. In the meantime, the Union could either accept the insur-ance as offered or reject it. If the Union declined to accept the proposal asmade, the Company would respect its wishes, and would not put it in effect forthe IUE-represented employees.Itwould, however, go ahead with its plan tomake the new insurance available for all other employees before vacation time.At the same time, however, Moore unsuccessfully sought to convince CareythatGE had no ulterior motive in making the added insurance available at thatparticular time.He assured Carey that the Company would not attempt toembarrass the Union by making capital of the Union's refusal to allow its mem-bers to participate in the new insurance plan on the basis prepared.There was no further change in the positions of the parties.The Companywent ahead with its new insurance plan as to other employees without offeringparticipating rights to IUE-represented employees.GE kept faith with its promisenot to make capital of the Union's rejection. In a teletype to ERM's at plant GENERAL ELECTRIC COMPANY215locations sent out on-June 14, 1960, Moore urged them to "take pains to notpublicize that 1UE objections prevented us" from offering the insurance to IUE-represented employees.So far as appears, the ERM's generally complied.12The General Counsel and the Union assert that in the subsequent formal con-tract negotiations,GE again refused to bargain on the subject of the personalaccident insurance.,A fair reading of the record does not support that assertion,however.So far as appears, the Union never made the added accident insuranceamatter of formal demand during the negotiations.The negotiating minutes inevidence do show that casual reference was made to the subject on several occa-sions.But on each occasion it came up simply in the nature of a complaint bythe,. union negotiators concerning GE's past conduct.During the negotiations,GE told the Union on several occasions that the added personal accident insur-ance was still available for IUE-represented employees on the original terms ifthe IUE wished it.The IUE did not wish it on that basis, but never during theformal negotiations suggested any specific alternative arrangement.E. Presentation of IUE's contract proposals to GE on June 13, 1960, and GE'scommunicationstoemployeeswith reference thereto in advance - ofbargainingAt the June 13 meeting, the Union presented its contract proposals.The pro-posals had theretofore-on May 24-been formulated at a Conference Board meet-ing andhad been widely circulated internally to the Union's membership, along withsupporting arguments.The Union's 1960 contract proposals included demands for (1) a 31/2-percentannual wage increase; (2) continuance of cost-of-living escalation; (3) improve-ments in holidays and vacations; (4) establishment of a joint labor-managementcommittee to recommend adjustments for sharing the benefits of automation;(5) equal pay for equal work; (6) supplemental unemployment benefits (SUB);(7) separation pay; (8) a union shop; (9) unemployment-security provisions, spe-cifically, the right of employees to follow their jobs transferred to other plantsand restrictions on the subcontracting of work normally done at a plant and onovertime work while plant employees are on layoff; (10) limited paid sick leave;(11) various improvements in the existing pension and insurance plans; and (12)numerous revisions in the national agreement as to noneconomic matters.There was no discussion of the Union's proposals at the time, except for clarificationof some of the items in response to questions from the company side of the table.Atthe end of the Union's presentation, Moore simply declared that the Union's proposalswere "ridiculous," "astronomical" in terms of cost, and not designed for an early settle-ment.At the end of the meeting, Carey again requested early negotiations.Mooresaid he would take the request under advisement.The Company did not wait for negotiations to begin before proceeding to present itscasedirectly to its employees, as, indeed,on somebargaining issues it had already longbeen doing in anticipation of union demands. The Company obtained reprint rights tocertain newspaper articles which were critical of the Union's demands and sent themto plant ERM's for suggested publication in employee communication media.One ofthe newspaper articles reprinted in employee news media inaccurately estimated thecost of the Union's demands for recognized employees alone at a half billion dollars.On July 1, the Companyissueda four-page relations newsletter, entitled "AnotherRound of Astronomical Union Demands versus 1960 Problems." 13 In a subsequentteletype, it advised the.ERM's that "Supervisors should be able to discuss this subjectwith employees on the basis of the July 1 Relations Newsletter and the interestgenerated [by] the news stories.".The July 1 newsletter discussed the IUE demands largely in terms of their assertedadverse impact on employee job security and resultant injury to GE plant communi-ties.The letter stressed that the IUE demands, if met, would add more than$500,000,000 to GE's total employment costs in the next 2 years.The added costburden, it said, "could destroy thousands upon thousands of jobs."The problems of1960, the letter went on, were different from those in earlier years.GE was nowfaced withmenacing, competition from Japan and Europe as well as from domesticsources.Moreover,new communitieswere taking away business from older com-13 In thereafter announcing the enrollment dates for such insurance,however,some ofthe plant 'publications noted that"Employees in bargaining units are eligible providedthere is no objection to this Insurance on the part of the unions "13 The relations newsletter does not go directly to employees but is designed for distribu-tion to managerial and supervisory personnel and to community thought leaders. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDmunities.To meet these problems,' it was imperative to maintain prices at levels thatwould attract customers and sales in increasing volume; only by doing so couldemployment be maintained at present levels.Additional employment costs wouldinevitably lead to loss of jobs by subtracting from GE's ability to compete.The letteralso setout at length the Company's argumentsin answer to the principaljustificationsfor increased wages and employee benefits given by the Union during the presentationof its demands but not answered by the Company at the time.14 Theletter alsoreiterated that it was GE's intent, when the time came, to make a fair and "firm",offerthat would include "everything" shown by its total research to be in the common bestinterests of employees, shareowners,, and others concerned with the success of, itsbusiness.Moreover, the Company by its offer would try to do everything it could tomake sure that employees had no valid reason fromtheirstandpoint to strike,or topermitthemselves to have a strike imposed on them from above.In conclusion, theletter cautioned against acceptance of the sincerity of Carey's recentstatementsthat he neither expected or wanted' a strike, suggesting that in truth Carey was "deter-mined" for reasons of his own to strike GE in 1960, regardless of the fairness of GE'soffer.15-,The July 1 newsletter set out the basic lines of GE's employee communications pro-gram duringthe period beginning in early July (before the startof negotiations) andcontinuingthrough the end of August when the Company's offer was presented. Thethemes expressed in the newsletter were widely broadcast to employeesin plant com-munication media, through news stories, articles, editorials, and other means:Thetheme stressed above all was that the Union's "astronomical" demands, evenif grantedonly in substantial part, were bound to result in the destruction of numerous employeejobs.The communications constantly reiterated that GE was now engaged in' thegreatest competitive struggle in its history; thatmaintenanceof current levels ofemployment depended on GE's ability to compete successfully for customersand saleswhile at thesame timemaintaining profits sufficiently high to' attract investment capi-tal; that the Union's proposed remedial program for meeting the problems of jobsecurity would only have an opposite effect by adding to GE's productioncosts at atime when it was vital to the best interests of all concerned with-GE's success tokeep such costs ata minimum; and that any substantial rise in employment costs wouldforce GE out ofmarkets and employees out of jobs.At the same time-particularly at the larger plants, although even there the nature,scope, and content of the communications varied from plant to plant-GE plantpublications continued to carry with steadily increasing frequency, and volume- articles,news reports, editorials, displays, and cartoons indoctrinating employees with itsviews on certain specific bargaining issues and other topics outlined in "Communica'-tion Topics (Prior to Negotiations)," referred to above, and bearing also on'relatedsubjects, such as how good GE jobs were, the features of GE benefit plans, how profitscreate jobs, the danger of a strike being imposed on employees by the Union's leader-ship, how strikes cause loss of orders and jobs, etc.The communications also sought,to build up an image of the Company as the protector of employee interests, 'pointing14 The Union had justified its economic demands largely, on the, basis of productivityconsiderations, pointing particularly to GE's constantly increasing sales and evergrow-ing profits as contrasted to a declining employee complement.The Company's answeringargument as given in its letter was substantially this: To maintain employment at presentlevels in the current competitive climate, it was essential to increase both the output perjob and the volume of sales each year, to do so required a constantly increasing invest-ment per job in the form of'improved equipment and facilities ; and to attract investmentcapital it was necessary to have steadily rising profits.15Reference was made,interalia,to a statement, "I owe GE a strike" attributed toCarey in an article relating Whim that had appeared in the July1959issueof "Steel,"a trade magazine with a limited circulation in the metalworking industry.Though thisisdisputed, I accept the testimony of the reporter who interviewed Carey that the at-tributed statement was actually made.The quotation was picked up by-GE long beforethe start of the 1960 negotiations and was constantly reiterated by it in its employeecommunications as evidence of Carey's asserted determination to strike GE in 1960 forpurely personal reasons.Carey in his personal contacts wtih GE officials had-theretoforeprotested GE's use of the quotation, had claimed that it was inaccurate, and had soughtto assureGE of his genuine desire to come to a peaceful agreement.This, however, did-not deter GE from continuing its constant references to' that 'statementemployeecommunications1''7ni GENERAL ELECTRIC COMPANY217up how the Company voluntarily sought to do what was",right"by engaging in carefulresearch to determine employees'real needs and to fashion a fair and firm offer thatwould give employees"everything"that was appropriately coming to them.F. The 1960 negotiations as a whole1.Arrangements for negotiationsAt the June 13 *meeting,the Company had stated that it would take the Union'srequest for early negotiations under advisement.Having received no response, Careywrote Moore on June 29 renewing the Union's request.Moore replied by letter onJuly 8.He stated that the mid-August opening date contemplated by the contractshould provide ample time to examine the Union's "familiar demands" in the pay andbenefit areas.As for the Union's union-shop and SUB demands,he added,the Com-pany's "convictions,"already well known to the Union from prior negotiations, hadbeen reconfirmed by the Company's "continuous research."However, recognizingthe employees'concern over job security,Moore thought"itwould not be amiss tomeet early if the additional time is spent in a mutual exploration of any grass rootsopportunities that may exist for improving employment continuity." 'On that,basis,said Moore,the Company was ready to go"forward with the Union's proposal for earlynegotiations,starting July 19, with the first 6 days spent hearing from local IUEofficials from each location where "you feel a problem is of sufficient importance towarrant this study,"after which it might be desirable to call in ERM's from variousplants to"give the national negotiators the benefit of their knowledge of the localsituations."In a later communication to the Union,Moore made clear that what hehad in mind was to devote the early sessions exclusively "to discussions of the causesof such,unemployment as appears at the plant level and the solutions that may be seenby those closest to the problem."Carey quickly agreed to the suggested early opening date but objected to Moore'sproposed limitations on the scope and purpose of the early meetings.He declaredthat the Union wanted full negotiations,although it was prepared to begin with thesubject of employment security.'After a further exchange of communications, and a preliminary procedural'meetingheld between GE and IUE representatives,the parties finally agreed that the earlymeetings should be negotiating and not simply review sessions.More specifically theparties agreed as follows: The early negotiations would start the following day,July 19,with employment security as the first subject on the agenda. If agreementwas reached on employment security prior to August 16, the parties would proceedto other subjects at onceIf no agreement on employment security was reached byAugust 15, the parties would then go on to other matters,but employment securitywould remain a subject for negotiations.isAt the July 18 meeting,the parties also agreed on a schedule of meeting dates forthe negotiations as a whole, extending through September.Itwas also agreed,interalia,that there would be no'meetings between September 8 and 20 becauseof the IUEconvention that was scheduled for the week of September 12.2.Chronology of more significant dates and eventsFormal negotiations opened on July 19,1960, and continued at some 45 meetingsover a period of approximately 3 months, ending on October 22, 1960,during the last3 weeks of which the Union was on strike.The course of the negotiations,along withrelated events which occurred away from the bargaining table, will be reviewed atlength. below.Itmay be helpful, 'however, in order that ready reference may beavailable at one place for clearer focus,to set forth at the outset a table listing themore important dates which mark phases or turning points in the history`of negotia-tions to be recounted below.The table follows:July 19 to August 11, 1960:Early negotiations limited to the subject of employ-ment security.August 1,1960:Union serves notice of termination of the 1955-60 agreement onitsOctober 1, 1960,expiration date.In a teletype to ERM's sent out that day,GE took full credit for the start of earlynegotiations.The teletype stated,"TheCompanyproposal to begin negotiations a fullmonth ahead of schedule for the purpose of concentrating on the subject of employmentsecuritywas accepted by union officials"[Emphasis supplied 1The Substance of theteletype was thereafter published in plant communication media. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 16, 1960:Negotiations on the Union's general demands begin.August 29 and 30, 1960:The Company, informally on August 29 and formallyon August 30, presents its offer to the Union.September 8, 1960:Negotiations are suspended until September 20 because of theIUE convention.September 13, 1960:Resolution adopted at the IUE convention calling for a voteby IUE locals in the GE chain on Sunday, September 25, on the recommendation ofIUE negotiating committee to reject the Company's offer in its then present form.,September 16, 1960:The Company launches a campaign to induce local officialsand unit employees to change the time, place, and conditions of voting and to influenceemployees to vote against striking, stressing,inter alia,the finality of its offer and itsfixed policy not to make concessions to avoid a strike or threat of strike.September 20, 1960:Negotiations resume.GE declares that its full offer is on thetable and that there is nothing more to come.17On the same day, GE authorizes itslocal general managers to put into effect for nonrepresented employees wages andbenefits contained in its basic offer to IUE and other unions.September 21, 1960:The Federal Conciliation and Mediation Service enters thenegotiations at the request of the Union.September 22, 1960:The Union presents a written request for information relevantto bargaining issues, embodying in part the content of prior requests not granted.The request is not complied with except in part and then only after the end of thestrike.September 29, 1960:GE rejects mediators' proposal for a truce on the basis of anextension of 1955-60 agreement beyond its October 1, 1960, expiration date andstates the conditions under which it plans to continue operations after the contractexpiration date.September 30 to October 4, 1960:GE offers IUE's Schenectady and Pittsfield localsstrike truce terms on conditions more favorable than it had theretofore offered theIUE national negotiations.October 2, 1960:The Union strikes. Negotiatingmeetingscontinue.October 10 to 20, 1960:GE engages in additional conduct alleged by the GeneralCounsel to constitute direct local bargaining in derogation of the 1UE's status' as thenational representative.October 19, 1960:The Company declares that negotiations have reached animpasse.October 19 to 22, 1960:The Union capitulates.Negotiations are conducted fora strike settlement.October 22, 1960:The strike ends.October 27 to November 23, 1960:Meetings are held for the purpose of draftingdefinitive contract language and to settle certain items theretofore left open.November 10, 1960:New 3-year agreement is concluded and signed.3.Employee communication during the period of negotiations-in generalAs earlier noted, GE declares it to be its policy to keep employees informed of theprogress of negotiations so that they may form their own independent judgments onthe issues involved and guide their bargaining agent accordingly.While formal nego-tiations were in progress in 1960, GE headquarters sent to its plant locations, in mostcases by teletype, daily reports on the negotiations.The reports were prepared bycommunication specialists employed in a company service component under the juris-diction of Moore.They were utilized at the plant levels for purposes of employeecommunication.At some plants the teletyped accounts were published substantiallyin full in daily negotiation bulletins or other media of employee communication; atothers only the highlights were given either daily or at broader intervals.At least atsome plants the reports purported to-provide the employees witha fullaccount of whatoccurred in the conference room. But a comparison of the reports with the negotiat-ing minutes shows that not to be true. The accounts given were slanted in the Com-pany's favor, sometimes presented the Company's arguments to the employees more.fully than the Company did at the bargaining table, frequently failed to present theUnion's position at all, and, when stating the Union's contentions, often did so in amanner so abbreviated or editorialized as to give an inaccurate or unfavorable impres-sion of the Union's position on the issues.The reports seized almost every occasion17 The extent to which modifications were thereafter made in GE's offer and the charac-ter of such modifications will be consideredinfra. GENERAL ELECTRICCOMPANY219that presented itself to disparage, belittle, or ridicule the Union's principal negotiatorby pointing up behavior at the bargaining table as well as positions taken by him insuch a manner as to cast him in an unfavorable light.18The communications to employees, however, were not limited to reports on theprogress of negotiations.Throughout the period of negotiations, the employees weresubjected to other communications relating to the negotiations in the form of plantnewspapers,, employee bulletins, leaflets, letters to employees' homes, newspaperadvertisements, press releases, and radio and telephone messages.19GE also com-municated with employees at plant meetings and through supervisors' man-to-mancontacts with employees.The communications grew in number during Septemberand October.During that 2-month period a typical employee at some of the largerplants was exposed to well over 100 separate communications in one form or anotherconcerning matters related to the negotiations, and on many days he was subjected toat least 2 and sometimes to as many as 3 or 4. The last does not take into accountoral communications by supervisors, as to the precise volume of which there is nospecific evidence in the record.The communications were geared to the developing stages of the negotiations.Thisaspect of the case will be more particularly considered below as the course of negotia-tions and related events is reviewed.Broadly speaking, however, the communicationsprior to August 30-the date GE presented its offer-were primarily directed at con-ditioning employee attitudes and opinions in the manner and along the lines earlierreferred to.Following announcement of GE's offer, the employees were floodedwith communications aimed at persuading them that the Company's package offer hadbeen designed after careful research to meet their needs and that its acceptance was intheir best interests.After passage of the IUE convention resolution calling for avote by locals on GE's offer, the same program continued, but the communicationsnow stressed that the Company had gone as far as it could without jeopardizing thefuture of its business and the security of employees' jobs; that its final offer was now onthe table with no more to come; and that it was its policy not to yield concessionsbecause of a strike or threat of strike, regardless of the strike's duration.The GeneralisThis is not to suggest that the Company's criticism of Carey's behavior was alto-gether without foundation.Carey by some of his behavior at the bargaining table exposedhimself to and invited much of itThe negotiating minutes reveal Carey as an aggressive,highly articulate, and voluble negotiator with a bent for tough talk and invective.Heobviously felt frustrated by his failure to get anywhere in the negotiations and showed it.He engaged on occasions in time-consuming harangues and not infrequently in sideexcursionsinto perhaps interesting but wholly irrelevant subjects.On a number ofoccasions,he displayed an explosive temper (several times to the point of threateningphysical violence) and was frequently uninhibited and a few times wholly unrestrained inexpressinghis opinion (low) of some of the Company's negotiatorsHe was at times alsohighly critical - of GE top management.The Respondent in its brief makes much ofCarey's behavior at the bargaining table, devoting some 42 pages to excerpts from itsnegotiating minutes bearing on that subject.The Respondent makes no claim, however,that Carey's conduct influenced the actual course of bargaining in any substantial way.I am satisfiedthat it did not. It is quite clear from the record as a whole that the Com-pany planned from the beginning to downgrade Carey in its employee communicationsprogram relating to the negotiation. (See, e.g., "Communication Topics (Prior to Negotia-tion).")Carey's conduct adverted to above provided the Company, I believe, with notunwelcome ammunition with which to do so.-ieNot all the written publications are in evidence.The General Counsel and the Re-spondent, pursuant to a stipulation to limit proof, each selected the publications of threeof the larger and five of the smaller IDE-represented GE plants as a sampling to showthe range and character of the Company's communications to its employees and the gen-eral public between June 13, 1960, and October 24, 1960.These exhibits -alone- occupya full drawer of a standard sized filing cabinet.The communications at the variousplants, although in major respectssimilar intheme, are by no means identical, and alsovary greatly as to their volume In the case of some multidepartment plants, not allcommunications went to all employeesThe General Counsel selected the following largerplants(with the number of separate communications for each plant shown in parenthesis) :Schenectady,New York (246) , Pittsfield, Massachusetts (277) ; and Bridgeport, Con-necticut (152).He selected the following smaller plants: Rome, Georgia (115) ; Burling-ton, Vermont (143) ; Tyler, Texas (65) ; Memphis, Tennessee (43) ; and Waterford, NewYork (60). 'The Respondent selected from larger plants* Fort Wayne, Indiana (142) ;Louisville,Kentucky (243) ; and Philadelphia, Pennsylvania (118). It selected the fol-lowing smaller plants: Jonesboro, Arkansas (21) ; Newark, New Jersey (44) ; Linton,Indiana(29) ; Fitchburg,Massachusetts(40) ; and New Kensington, Pennsylvania (17). 220DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel and the Union claim that at some plants the Company's communications wentfurther and made statements and declarations of a coercive character to induceemployee withdrawal of their support of union positions. But of all this, more later.The communications, particularly after the negotiations recessed for the IUE con-vention, also unmistakably disclosed an effort on the Company's part to undermineemployee faith and confidence in positions espoused by the Union, by disparaging andattacking the motives of the IUE top leadership, especially those of Carey.Thattactic, as has been seen, was suggested as far back as November 1959 when "Com-munication Topics (Prior to Negotiations)" was drawn up.The Company's effort todiscredit Carey actually began in muted tones even before the start of negotiations,and continued throughout its course, gradually mounting in intensity, reaching a highpoint, thereafter maintained, when the negotiations recessed for the IUE convention.Through constant suggestions and adverse references, the communication sought toportray Carey as an irresponsible, self-seeking leader primarily concerned, not withthe best interests of the employees, but with the furtherance of his own personal andpolitical ambitions, and therefore determined to lead the employees down the.path ofa job-destroying strike.The Union also communicated with employees during the negotiation-.period, but,perhaps because it lacks GE's resources, not nearly on the scale the Company did, atleast as far as written communications are concerned.20 In some instances theUnion's written communications dealt with bargaining issues, expressing sharp criti-cism of the Company's offer and of the Company itself and advancing arguments insupport of the Union's demands. In the main, however, the communications, particu-larly those released on a local level, confined themselves to exhorting employees tomaintain their union solidarity and not be taken in, intimidated, or deceived by whatthey characterized as the Company's massive propaganda campaign directed at alien-ating employee support of the Union. So far as appears, the Union made no attempt,at least in written communications, to report to employees the daily course of negotia-tions, as did the Company.To what extent this may have been done through personalcontacts of local officials with union members or at local union meetings, the recorddoes not show.-G.- The early meetings on the subject of employment security-July 19 to August 11-On July 19, 1960, the GE and IUE negotiating committees, led,by Moore andCarey, respectively, met as scheduled to conduct early negotiations on the subject ofemployment security.Twelve meetings limited to that subject were held betweenJuly 19 and August 11, 1960. These meetings were later to be characterized in a GEpublication as "listening sessions."The first six meetings were devoted to the presentation and discussion of the Union'semployment-security proposals calling for (1) establishment of a joint committee onautomation; (2) limitations on overtime work while other employees were on layoffor working a short week; (3) limitations on subcontracting under similar circum-stances; (4) the right of employees to move with their jobs transferred to other plants;(5) supplementary employment benefits (SUB); (6) separation pay-at.the rate of1week's pay for each year of service in excess of 2-for all employees laid off formore than 12 months.21The Company criticized the Union's proposals as a whole, asserting they weredirected primarily to the effects rather than the solution of the problem of employ-ment instability.The Company took the position, frequently reiterated, that thenegotiators should approach the subject at hand, not through consideration of specificproposals, but by seeking to identify through persons having direct knowledge of thefacts the "causes and sources" of employment instability at plant levels.i Neverthe-2"The IUE has a biweekly newspaper, the, IUE. News, which goes -to all itsmembers,not just to those in the GE chain. The regular issues of the IUE News published, dur-ing the early period of negotiations dealt, only in small part with the GE negotiations.Stories relating to the GE negotiations -were, however, featured during the months ofSeptember and October. In addition, a special Issue of the IUE News, released shortlyafter the IUE convention, dealt entirely with the GE situationConstituent IUE localsIn the GE chain also from time to time published material relating to the negotiations,mostly in the form of mimeographed leafletsTheir number, however, was but a smallfraction of the tremendous volume of literature GE put out at thesame plants.a The existing contract already made provision for termination pay In the event of plantclosings.ro..1., -,GENERAL ELECTRIC COMPANY221less,during the course of the Union's presentation, the Company,in some instancesonly after considerable prodding by union negotiators, 'did discuss with the Union inspecifictermsthe latter's demands, and declared its positions thereon.The Company opposed SUB largely on the basis of principle.22It expressed noposition at all on separation pay, the only other item in the Union's demands, which, asthe Company in effect conceded, would have involved substantial additional costs.,As to the Union's proposal that employees be given the right to transfer with theirwork, Moore stated when that proposal was presented that he was unaware of anycompany policy that would bar an employee from following his work but that hewanted more information on local practices.When the Union asked why it would notbe possible to draft a simple understanding providing that employees should have theright to go to new plants with their jobs, Moore stated in effect the Company hadstudied and would continue to study that question, but, that his only immediate con-cern was "to find the causes and sources" of the various employment-security prob-lems.At a subsequent meeting, however, Moore stated that the Company was opposedin principle to'the'proposal as well as unspecified others because it was an invasion ofmanagementGE opposed the Union's proposals for a committee ion automation,giving as itsreason that such a committee could not solve the problem of employment stability.It also stated that no special committee was needed, as the local union could sit downwith local management, utilizing the collective-bargaining procedure, to discuss anyspecific automation problems it might have.But the Company did not reply whenthe Union pointed out that the national agreement made no provision for discussion ofautomation questions on a local level. Subsequently, when the Union suggested thatautomation committees on national and local levels might function outside the griev-ance procedure, the Company rejected that approach, terming it a "share the manage-ment" proposition.With respect to the Union's proposals for overtime and farm-out restrictions, theCompany took the position generally that these were not appropriate matters for thenational'agreement but should be left for discussion by local unions with localmanagements:Significantly, however, at a much later meeting, on September 27, inresponseto a question by the Union, the Company declared that it flatly objected tohaving the Union's noneconomic employment-security proposals negotiated even on alocal level as this "would get into the area of management rights."-,At varioustimes in'the course of the Union's presentation, the Company assertedthat ithe, Union had presented no constructive solution to the problem of employmentsecurity.The,Union requested GE to present its own solution, making it clear that itwas not wedded to its own proposals.On, a number of occasions the Union requestedGE to placeitsownemployment-security proposals on the bargaining table prior toAugust, 11, the date the early meetings limited to the subject of employment securitywere scheduled to end.Moore replied that the Company did not have a proposalwritten up and ready to put on the table.What the Company wanted to do first,Moore , said; was to explore the pros and cons of what, was needed and useful foremployees.And toward that end the Company considered it necessary for thenegotiators to have more information from plant sources identifying the "causes andsources of employment insecurity" and showing what had been done or could be doneto alleviate them.-Beginning with the session of August 2 and continuing through six bargainingmeetingsending on August 11, the Company made its presentations.At the 'first 5meetingsthe Company brought in some 10 employment relations managers from asmany plants, who, on the basis of previously prepared texts, made presentations con-cerning the employment situations at their respective plants.Generally speaking, thepresentationsdealt with the extent, if any, to which employment instability was-orwas not -.a problem in the respective plants and with the measures which managementitself had taken and was taking to stabilize employment through manpower planningand othermeasuresIn some instances the presentations also underscored how prob-lems:growingout of such factors as automation, "farm-out." overtime scheduling, ortransfer of operations were either nonexistent at the particular plant or had beeneliminatedor minimized through corrective measures or practices voluntarily under-taken by management. Through its presentations, the Company also sought to pointup, that the causes of unemployment instability varied widely from plant to plant;F Although agreeing that unemployment compensation benefits in many States wereinadequate and should be raised to 50 percent of average pay, the Company stated thatas a matter of principle it believed that the situation should be corrected by amendingState laws rather than through contracts applicable+to individual employers. It also statedthat SUB costs added to the problem of job insecurity.,, 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat highly competitive market conditions were the most serious potential cause ofemployment instability; and that the solution to the problem was rooted in customersand sales.At the sixth and final session on August 11, the Company presented a detailed eco-nomic analysis, also from a previously prepared text, summarizing the factors affect-ing employment and unemployment in the nation as a whole and in GE in particular.The analysis pointed up,inter alia,the serious and growing impact of foreign competi-tion on GE's operations,the importance of attracting customers and sales to assuresteady employment, the linkage between profits and job, and the operatingmeasuresGE itself had taken and intended to take to protect job security.The presentationalso sought to show why GE's practices with respect to subcontracting and overtimescheduling were desirable and in the long-term interest of employees, and why anyrestriction thereon beyond those self-imposed by the Company would imperilemployee job security.Prior to making the August i l presentation, Moore told Carey that he was surethe Union would find the presentation "interesting" and "useful" because the Com-pany planned to make it "a subject in the local communications in the future."Allof the Company's presentations were thereafter printed in monograph form andreleased to ERM's at all plant locations with the suggestion that the ERM's makeuse of the material "in any way you feel that it can be helpful in your localsituation."Before the ERM's made their presentations, Moore had assured the Union thatthe ERM's would be ready to answer any questions related thereto.Nevertheless,theCompany thereafter strictly circumscribed the area of union questioning byrefusing to allow-the ERM's to express their views as to the desirability, feasibility, orpracticality of applying the Union's specific employment-security proposals to theirrespective locations.The union negotiators sought to extract such information on anumber of occasions.Each time they were blocked either by Moore or by the ERM'sthemselves.The Union was told that the ERM's had not appeared for that purposeand that only Moore could or would comment on the Union's specific proposals.The union negotiators complained from the beginning that the lengthy oral presen-tations from prepared texts were a waste of time. They stated that the material shouldbe presented in written form; that the Company should submit its proposals onemployment security; and that the remaining time scheduled for consideration of theemployment-security subject should be devoted to collective bargaining, which, theUnion stated, could only really begin after the proposals of both sides were on thetable.With this the Company disagreed. It stated that the presentations being madewere part of the process of collective bargaining.The information being supplied bythe local managers, asserted the Company, was needed by GE's national, negotiatorsfor factfinding purposes. In point of fact, as the record adequately shows, althoughthiswas in part disputed by one company witness, the material contained in GE'spresentation at the bargaining meetings was already known to its negotiators, havingtheretofore been presented to them at a meeting of the plant ERM's, held in NewYork about a week before the negotiations began.At the close of the August I1 meeting, Moore read a statement in which he declared,inter alia,that the Company did not have any part of its offer "actually in being," butthat ". . . we sincerely believe that we should have some proposals in our forthcomingoffer that are aimed at lessening-within limits available-the effects of [job] insta-bility."When-as will later be seen-the Company did present its overall offer at theend of the same month, the offer contained provisions related to the subject of employ-ment security, more specifically, a program for retraining and reassignment and forincome extension aid.However, during the 4 weeks of early negotiations, the Company gave no indicationwhatever of the employment-security program which it eventually included in itsoverall offer, later presented substantially simultaneously to the IUE and otherunions.The Union was thus afforded no opportunity to consider or comment on theCompany's proposals during the sessions specifically set aside for the negotiation of anagreement on employment security.The Company asserts that it said nothing of itsforthcoming proposals on employment security because it has not yet decided upon itsoffer at the time.The evidence shows, to be sure, that the Company's overall offerwas notfinallydecided upon until several days before it was presented.23But the23This was questioned at the hearing by the General Counsel and the Union. Bothspent considerable time attempting to develop through cross-examination of the Company'switnesses that the Company's overall offer was already finally settled upon and known toCompany's negotiators before the early negotiations began.Their efforts in that direc-tion, however,fell short of the mark.' GENERAL ELECTRIC COMPANY223record also shows'that the Company's eventual offer, although.not finalized at thetime of the early negotiations,had been in the process of evolution for many monthstheretofore and had already reached an advanced stage of development by the timethe early negotiations began 24And there is reason to believe that the Company'sultimate employment-security proposals,even though not finally buttoned down, wereat least within the area of'the Company's contemplation at the time.25At any rate,it is quite clear that one of the Company's reasons for not havinga proposal on employment security ready was that the Companynever intended to'reach an accord on that subject during the period of early negotiations,notwithstand-ing the understanding upon which the early negotiations were entered into. Indeed,that much was virtually conceded by Thomas F. Hilbert, GE's labor relations counseland one of its principal negotiatorsAsked whether there was any reason why theCompany did not have an offer in existence which could have been made during themonth of discussion,Hilbert testified:No, it is that we wanted to see what the Union had ... and what the effects of ourpresentation on employment security were and then we wanted to go into otherareas of discussion to get as full a discussion as we could of the elements of theUnion demands.This was stated in even more explicit language in one of the Company's plant publica-tions issued the day after the early negotiations ended.The GE News published atLouisville,Kentucky,on August 12, 1960, after declaring that the early sessions wereonly "fact finding sessions,"stated:There was no intent on the part of the Company to reach an "agreement" orsolution to this complex problem during the initial four weeks of talk.GE utilized the early negotiations as a springboard from which to present directlyto employees its views on the employment-security issues.This was done throughteletyped accounts of the meetings that were used in turn by plant ERM's as sourcematerial for transmittal to employees via the plant communication channelsTheteletyped accounts were one-sided;the positions of the Company were extolled andthose of the Union either not mentioned at all oimentioned only to be deprecated.On several occasions the Union at the meetings complained about the incompletenessof the reports made to employees,but to no avail.The presentations made by plantERM's to the national negotiators were in some instances alsb communicated toemployees at the particular plants'covered thereby.At least at one plant-Bridge-port-this was done orally at a series of informative employee meetings:The prin-'cipal points stressed in the communications were that the Union's proposals could notsolve the problem of employment instability;that this could be done only throughcustomers and sales and through the Company's own voluntarily undertaken efforts tocorrect the causes of employment instability.The monograph based on the August 11presentation was also widely used'as source material in plant communication mediafor the purpose of impressing the Company's arguments directly upon employees.In his brief,the General Counsel in effect requests a finding that the Respondententered upon the first 4 weeks of "negotiations"without any intent of negotiating onthe subject of employment security in the sense agreed to on July 18, but rather withthe intent of utilizing the occasion for the twofold purpose of(1) impressing uponemployees that it was genuinely concerned with the problem of employment securityand was working hard to alleviate the sources and causes of that problem, -and (2)presenting to employees,more than to the Union, its position and arguments on theemployment-security issues involved in the negotiations.The totality of circum-stances present in this record validly supports,I find, an inference to that general effect.24 In fact,by June 1960,the officers and other officials responsible for drafting the Com-pany's proposal had already made two piesentations to GE's principal executive officersand division general managersMoreover,by that time,cost estimates on a companywidebasis of the various alternatives under consideration had been prepared-21Moore conceded while testifying that during the period of early negotiations he hadbeen thinking about at least one of the principal features of the income extension aidprogram later proposedHis only explanation tor not.mentioning it at all was that it"would be something less than high standards of negotiations to indicate commitmentson specific itemsMoore's testimony elsewhere also discloses that during his trip'ar6undthe GE circuit in early 1960,the subjects of retraining and reassignment and incomeextension'aid ^ came up as subjects of discussion with general managers775-692-65-vol. 150-16 ' 224DECISIONSOF NATIONALLABOR RELATIONS BOARDH. Meetings on Union's general demands, prior to submission of GE offer,August 16 to 25Six meetings were held between August 16 and 25. The Union presented its justifi-cations in support of its demands for a union shop, revisions of noneconomic terms inthe national agreement, improvements in the pension and insurance plans, a-generalwage increase, improvements in vacations and holidays, and other proposed contractchanges not covered at the early employment-security meetings.GE took the generalposition during these meetings that it was interested in ascertaining the facts on whichto base its determination of what should appropriately be included in its offer.GE,however, did not decline to discuss the Union's demands.As to many of the demands,principally in the area of noneconomic contract changes, GE declared a position. Itwas almost invariably one of rejection.GE gave as its reasons for rejection, in thecase of the union shop, that it was opposed to this on principle, and in the case of otherchanges, that they were either too costly, or would be too difficult to administer, orwould deprive the Company of flexibility.As to other union demands, GE indicatedthat it was not satisfied with the Union's presentation and needed more facts and justi-fications.In a few instances, such as the Union's requests for weekly instead ofbiweekly dues deductions and for an added holiday, the Company stated that-it would"give consideration" to the Union's proposals.The Company refused, however, tocommit itself as to any of the demands, declaring that it did not engage in bargainingon an item-by-item basis, although it did regard itself as obliged to go through andconsider the Union's demandsseriatim.-During this period GE did not submit any proposals of its own.While leaving nodoubt that the Union's economic demands were unacceptable to it, GE declined togive any indication of what it wasaffirmativelythinking on the subjects of wageincreases, pensions, insurance, or other economic benefits, except to make clear that itintended to eliminate the cost-of-living escalator.26GE stated that it was still attempt-ing to assemble a common body of facts as a basis for negotiation and that its positionon all issues would become known when its offer was eventually prepared andpresented.At various times, the Union asked GE to declare itself on how much it had availablefor its entire package so that the Union might suggest how it desired the availableamount to be apportioned- among the various economic benefits it sought.AlthoughtheUnion indicated- that it might be prepared to modify or rearrange its originaldemands accordingly, GE chose to ignore that request.GE, in turn, sought to havethe Union declare itself on the order of priority it gave its various demands, but theUnion refused to do so, stating at that point that all its demands were "musts."On a number of occasions during this period the Union requested information.But its requests were either ignored or brushed aside.Thus, on August 18, during adiscussion of the Union's proposal to eliminate certain deductibles from insurancebenefits, Swire, the Union's pension and insurance expert, asked Willis, the Company'sbenefits specialist, the cost to the Company of eliminating the deductibles.Willisreplied that he did not have the figures.When Swire asked Willis to confirm a figureof one-half cent per hour, which Willis had assertedly used in a speech, Willis stated,"I don't talk in figures."But later when the Union's pension proposals were beingconsidered,Willis objected to them on the ground: "They will cost a lot."On Au-gust 24, during a discussion of the Union's proposal for a fourth week of vacation foremployees with more than 20 years' service, the Union asked the Company for figureson the number of employees falling within that category.The Company stated thatitdid not have that information. In point of fact, as will later appear, that informa-tion could have been obtained by it.Again while the Union's sick leave proposal wasthe subject of the discussion, the Company termed the Union's demand an "expensive"one.But it made no reply when asked for its estimate of the cost.At the end of the six bargaining sessions, the parties were no nearer agreement thanat the beginning.The Union charged the Company with stalling.Declaring that itwas not there for educational purposes and that negotiations did not really begin untilthe proposals of both sides were on the table, the Union urged the Company to comeforward with its offer.In the meantime, GE's plant communications program continued along the linesearlier stated, with constant reiteration of its arguments concerning competition,sales,and profits and the dependence of jobs on GE's ability to keep its costs down. InDuring this period, the Company cited the Union's election to terminate the thencurrent contract as a justification for its decision to eliminate the escalator clause.Sub-sequently, the Company agreed that that was not the true reason for its decision. GENERAL ELECTRIC COMPANY225anticipation of the Company's forthcoming proposal, the communicationsnow alsorestatedGE's declared bargaining policy.They stressed the careful research andother practices that GE engaged in to assure that its offer would be "right,"its fair,firm offer approach, its unwillingness to engagein hagglingor horsetrading, and itsrefusal to make concessions beyond what it believed to be right because of a show ofbelligerence by union officials.The communications during this period also criticizedthe Union's demands and the Union's concept of collective bargaining.The Unionwas accused of being disinterested in facts.Its unwillingnessto rank its bargainingdemandsin the order of their priority was particularly scored.1.August 29 and 30: GE presents its offer to the UnionIn the evening of August 29, Carey and Callahan met with Parker and Moore fora dinner meeting,atMoore's request.The purpose of the meeting was to give theIUE representatives a preview of the offer which Moore stated GE planned formallyto presentthe next day to the IUE and to the UE and thereafter to some 100 otherunions.Moore read a summary of the Company's offer from notes, stating that nowrittencopy was then available.The offer which Moore outlined on August 29 wasformally presented to the IUE in writing at a regular bargaining session thefollowingday.The proposals provided in substance for the following:1.Contract duration:October 2, 1960 to September 29, 1963.2.Wages:3% increaseeffectiveOctober 2, 1960; 4% increase, effectiveApril 2, 1962; no cost-of-living escalator.273.Retrainingand Reassignment:Local management at its discretion mayoffer an employee having 3 years or more servicea retraining or reassignmentopportunity in another job at 95% of the job rate of his former job in order toequip the employee prior to any layoff for another job requiring other skills.Theperiodof trainingwould not exceed one week for each year of service.Disputeswould not be subject to arbitration.284.Income Extension Aid:This made available for an employee with 3 ormoreyears service and not eligible for optional retirement a fund equal to oneweek's pay for each year service for use in the event of layoff or plantclosing.The fund could be drawn upon under 4 options: (a) as payment for tuition whileattendinga recognized school during a period of layoff to train for another job;(b) as a lump sum payment available to the laid-off employee provided he electedwithin 60 days after his layoff to terminate his employment and forgo recall rightsand service credits-but this option was available only if management determinedthe layoff would exceed 6 months; (c) as weekly income at the rate of 50% ofnormal pay if the laid-off employee remained unemployed after exhaustion ofStateunemployment compensation benefits; or (d) as a lump sum payment onplant closing-the last option modifying and superseding a provision for termina-tion pay on plant closing contained in the 1955-1960 agreement.295.An Emergency Aid Plan-Exclusively under management control, provid-ing for loans or grantsnot to exceed $500 in serious emergencies.Thisplan wasnot tobe effective at any IUE location untilall existinglocal Relief and Loanplanswere liquidated.3027The Union's proposal had asked for annual productivity increases of 31/2 percent andfor continuance of the escalator clause.21The Union had not asked for this "employment security" provision.The Companyhad never mentioned it as contemplated at any of the earlier negotiating meetingsTheCompany originally proposed to insert the "R & R" provision as well as the income ex-tension aid provisions in the pension and insurance agreement so as to make clear thatdisputes arising thereunder would not be arbitrableLater in the negotiations, however,the Company agreed that these provisions might be put in the national agreement, withthe express understanding, however, that arbitration procedures would not extend to themThe Respondent in its brief points to this as a "concession," but it is quite clear that thetransfer did not involve any substantive change.^ The "IEA" was new It had not been discussed with the Union in prior negotiations.The only thing in the Union's proposals resembling it in part was the Union's demand forseparation pay for employees with 2 or more years' service who were laid off for morethan 12 months.The Union's SUB demand involved a different concept.90A number of IUE locals had such relief and loan plans which were controlled by theemployees or under a joint arrangement with management.This proposal was neitherrequestedbythe TUE nor desired by it on the condition stated. 226DECISIONSOF NATIONALLABOR RELATIONS BOARD6.Pension Plan improvements317.Insurance Plan improvements328.Contract changes:The Company's proposal contained 3 items- (a) toallow local negotiations on the subject of weekly checkoff; (b) to allow localunions and local managements to negotiate to substitute a different holiday forany of the listed ones; (c) to allow death in family time and jury duty time to beconsidered as time worked for purposes of qualifying for holiday pay; and (d) toincrease maximum leave for Union officials from 5 to 8 years.33At the August 29 informal meeting, Carey and Callahan expressed themselvesimmediately as being, opposed to the company offer, protesting that it was not respon-sive to the Union's proposals.The union representatives voiced their strong dis-approval, among other things, to the Company's elimination of the cost-of-livingescalator provision, commenting that a 3-year contract without escalation and withoutopportunity to review wage trends was wholly unacceptable.Moore at once askedwhat they thought would be an adequate provision on that point.. They wanted a con-tinuation of the escalator clause, the union representatives replied,Moore then askedwhether the Union would consider a wage reopener during the 3-year contract term,at the same time making it "plain," as appears from his testimony, that he "was notoffering ... [the reopener] at that meeting because it was not a bargaining session."The Union did not respond to that suggestion, expressing neither approval nordisapproval.Carey asked the Company to refrain from presenting its offer to the IUE negotiatingcommittee the next day, and also to withhold its release to other unions and the press.To do so, Carey said, would tend to "freeze" the Company's position and place it on acollision course.Carey urged that before the Company became publicly committed toits offer, there should be further discussion by those-present to see what could be doneabout changing the Company's proposals to make them more acceptable as a basisfor negotiations.The Company's representatives rejected Carey's request.They saidthey did not consider that meeting a proper place to discuss the Company's proposals,as it was not a formal negotiating session, only a courtesy preview meeting.The offerthey had come up with, they said in substance, was the product of great effort, exten-sive research and surveys, and careful consideration of all relevant factors.TheCompany considered it the best offer it could make in the balanced best interests ofemployees and everyone else concerned, and one, moreover, that the union representa-tives could "sell." This was the offer the Company was going to make. And the planto present it to the IUE and the UE the following day would not be altered. Theywould, however, withhold public announcement and presentation of the offer to otherunions until the full IUE negotiating committee'had had an opportunity to consider itand give the company negotiators some feel as to whether agreement was imminentAt the negotiating meeting on August 30, the Company formally presented its offerto the IUE negotiating committee 34 Immediately following the reading, Moore3'The Company's proposal containedsomesix improvements in the pension plan. Threeinvolved changes which did not reflect any proposal made by 'the Union, one involved achange substantially as proposed by the Union, and two reflected in part union-proposedchanges.The proposal in effect rejected other changes the Union had proposed3zHere, too, the Company's proposal contained some six improvements.At least twoconcerned items not iaised by the UnionOnly one was precisely in the terms proposedby the Union, amount of benefits asideThe Union's basic proposals were rejected.John Morris, a company consultant on insurance costs, testified that the improvementsproposed by the Company were basically different from those proposed by the Union, "anentirely different scheme of things "-33As to (a), the Union had asked for weekly dues deduction at the request of a localwithout further negotiation , as to (b) and (c), these had not been specifically requestedby the Union at all, as to (d) the Union had requested elimination of the 5-yearmaximumon total leave for union' officialsThese items were all of a relatively minor nature ascompared to many other more basic requests for contiact changes which the Union hadrequested and which were rejected34During the reading of the Company's offer, a union negotiator asked Moore whetherthe existing 10-percent cost-of-living adders were being incorporated in the base ratesMoore replied, "We haven't decided yet "There is only one other reference throughoutthe negotiation minutes to the cost-of-living addersThat appears in the September 7minutes in the form of it peripheral and somewhat obscure colloquy in which, as nearlyas I can gather, Moore disclaimed an intent at any time not'to carry over into the newproposed contract the 10-percent' cost-of-living adders.To have excluded the adders quite GENERAL ELECTRIC COMPANY227announced that the Company was including in its offer an option to reopen the con-tract on April 1,1962, for-wage negotiations with no commitment for a further wageincrease at that time, as an alternative to the proposed second phase wage increaseeffective that date.Carey again described the Company's proposal as unresponsive.He proposed thatthe next 3 days be spent negotiating without the pressures and glare of publicity, withthe company offer serving as a basis for discussion.And he again urged Moore not topublicize the offer and thereby freeze the Company's position.Moore responded thatthe Company had not held back anything,and that its proposal was not just the firstof a series that would be put on the table. The Company,Moore stated,felt that theemployees should know what was,on the table.3'Moore stated,however, that if theUnion wanted more time to consider the proposal,the Company would hold up itsrelease until the following day.36At the opening of the session on August 31, the Company announced that its offerwas being released to the plants.J.GE presents its offer directly to employeesOn August 29, prior to the offer preview meeting that evening, the Company hadheld a meeting of its plant ERM's in New York..The ERM's were each given apackage consisting of a script of a tape recording discussing GE's 1960 proposal,reproductions of slides to be used in presenting that proposal to employees;copies ofGE's offer letters to IUE and UE and a form of GE's offer letter for unions otherthan IUE and UE; 37 a series of questions and answers about GE's proposals; a copyof a GE News special edition describing the 1960 program in detail;amodel news-paper ad designed as a report to GE plant communities concerning the contents andvirtues of the GE 1960 proposal; and a document entitled "Communications ProgramInformation."The last-mentioned document adverted to the foregoing materials andother materials to be supplied,including daily bulletins to be distributed to employeeshighlighting various features of the offer,press releases,and radio and televisionmessages.It also contained recommendations as to the use,of the materials"to helpthe components inform their managers,supervisors,employees and others regarding[GE's] offer." It was suggested,inter alia,that a copy of the script be given to allsupervisors"so that they will be prepared to answer questions raised by employeesregarding any point made in the presentation."The script,entitled "General Electric's 1960 Proposal for Job Opportunity andBetter Security,"38 set forth and explained the Company's proposal in detail, pointedout and acclaimed the advantages to individual employees of the various features ofthe proposal,and sought to demonstrate how the proposal so met the various needs ofthe employees as to obviate any reason for a "long pay-losing strike in order to get thethings you want." In addition,the script expressed the Company's concern over theproblem of job insecurity:spoke of the 2 years' thorough research(including the earlynegotiations)inwhich GE had engaged to determine what makes for job security;stated the conclusions that had been drawn therefrom(repeating in substance themajor points contained in its presentations at the early negotiations);deprecated SUBobviously would have resulted in a 7-percent immediate reduction in employees'pay ratherthan in a 3-percent increase as represented by the Company to the Union and in its com-munication to employeesNotwithstandingMoore's above-quoted remark,I think itclear that the Company never seriously contemplated excluding the addersThe com-ments made here are relevant only because the Respondent in its brief-relying solely onthe August 30 and September 7 colloquies above referred to-lists the ultimate inclusionof the cost-of-living adders in the base rates as a change made in the Company's originaloffer as a result of subsequent negotiations.I find this to be inaccurate35 In a subsequent teletype to ERM's in the form of a suggested letter to employees,Carey's request for a 3-day news blackout was criticized,the Company declaring thatitwas unwilling to hide facts from employees33Other aspects of the August 30 meeting will be treated in the subsection below deal-ing with the general course of negotiations-between August 30 and September 8.37The offer letters to the IUE and to other unions were identical so far as the economicoffer was concerned,with immaterial exceptions,even to the statement in the last para-graph that"certain elements of the offer reflect our acceptance of concepts proposed byyour bargaining committee "39Elsewhere advertised as GE's 1960 "jobs program 228DECISIONSOF NATIONALLABOR RELATIONS BOARDas a solution; 39 and pointed out how its proposal had been designed to do the thingsits study showed could be done to help build job opportunities and better security foremployees and was therefore responsive to the needs and desires of the employees.With respect to the proposed pay increases, the script stated that they were "goodincreases" considered in the light of recent settlements by other companies and the"other particularly expensive benefits" in the security provisions of the proposal.Thetotal package, the script went on, while worth enough to bring realgains to allemployees, nevertheless was "not so costly as to put the Company in an impossiblecompetitive position, thus endangering the jobs ofallemployees." In conclusion, thescript urged employees to "consider the proposals carefully ...discussthem with yourfamilies-decide whether this is a program you want-and then advise your unionrepresentative of your decision."In one respect, the Company's explanation of the offer was inaccurate and mislead-ing becauseof the omission of a material fact.Describing the income extension aidfeature, it stated:If within 60 days after being laid off, an employee decided to voluntarily terminatehis employment, he could immediately collect the total amount available to himin a lump sumalong with backpay, vacation and other allowances due him.'The Company's offer is explicit that the termination pay would be given only wherethe Company was of the opinion that the employee would not be recalled within 6months after the date of his layoff, and provided further that the employee mustabandon his recall rights.This was not an isolated instance of this omission. It isfound frequently repeated in other employee communications where the features ofincomeextension aid program are described.40Beginningabout August 31, 1960, ERM's or other responsible plant officials at mostof GE's plant locations conducted meetings of employees' usuallyin smallgroups, atwhich they either played the tape recording or read the script of the prepared state-ment relating to GE's proposal, utilizing the slides in conjunction therewith.Thepresentations were made on company time and property or at premises rented by theCompany for the occasion.41At some of the plantmeetings, the plant officials addedto the prepared script comments of their own, either on their owninitiative or inresponseto questions from the floor, explainingin some instanceswhy the Companycould not grant certain union demands desired by the employees 42seThe excerpt reads as follows.Even those who advocate such programs as Supplemental Unemployment Benefitsrealized, and publicly admitted, that such programs really did little or nothing tomake jobs more secure.40 Indeed, the 6-month layoff condition appears to have been mentioned in only one ofthe numerous employee communications adverting to the IEA program., Short refer-ence to it appears in the questions and answers distributed to ERM's and thereafter pub-lished at many but not all GE locations where the script above referred to was presentedto employeesdi In some instances, local union officials were notified in advance of the Company'sIntention to hold the presentation meetings.But even where they objected-as therecord shows at least one did on the ground the Company was bypassing the Union andengaging in direct bargaining with employees-their objections were ignored.4iThe General Counsel called employee witnesses from some 10 plants In an effort toestablish that in the course of such comments the officials also declared that the offermade to the Union wasa finalone and theonlyoffer the Company would make, addingin some instances that no amount of negotiation could bring a better oneThe testimonyof the General Counsel's witnesses was met in many but not all instances by contradic-tory testimony from witnesses called by the Respondent.Cross-examination of the Gen-eralCounsel'switnesses developed in substantially every instance either admissionsrendering questionable the validity of the witnesses' testimony on direct, or, as was moreoften true, evidence of a likelihood that the witnesses in their recollection had confusedstatements assertedly made at the offer presentation meeting with statements subsequentlymade either at other employee meetings or in written employee communications.This wasas much true in the case of.the General Counsel's witnesses, whose testimony was not metby specific denial, as it was in the case of the othersThe confusion of the General Coun-sel'switnesses is perhaps readily understandable in the light of the barrage of communica-tions to which the employees were subjected throughout the negotiation period.But thisdoes not help the General CounselWithout further belaboring the point, suffice it to saythat I am not persuaded that the General Counsel has established with sufficient reliabilitythat company officials in their added comments at the "offer"meetings made the specific"finality" declarations referred to above. GENERAL ELECTRIC COMPANY229Following the offer presentation meetings, wide use was made in employee com-munications of the GE News special edition: questions and answers, daily bulletins,letters to homes, and other materials as suggested in the communications programgiven ERM's at the August 29 meeting.The Company's contacts with employees relating to the offer were not confined,however, to the plant meetings and written communications.At numerous locations,plant management, through letters and other communications, invited and encouragedemployees to discuss with their supervisors or other management representatives anyquestions they might have concerning the offer in general or its impact on them asindividuals.At one plant (KAPL) the employees were provided with a telephonenumber-that of the plant ERM-which they were,urged to call for answers to anyquestions they might have about the offer.At GE's Pittsfield plant-one of itslargest-the plant ERM conducted a series of roundtable meetings to which employeeswere invited for the purpose of asking questions and discussing the offer with theERM.Documentary evidence reflects that the ERM did not confine himself toexplanations of the offer, but also presented economic and other justifications for posi-tions taken by the Company.Moreover, the record reflects that GE supervisors were expected both to impressupon employees the merits of the offer and to ascertain employees reactions thereto.Thus, for example, a teletype from GE headquarters to plant ERM's, dated Septem-ber 1, sets out "pointers that you and other supervisors might find handy while talkingto employees about the soundness of our proposal." There is also in evidence a man-agement newsletter, dated September 7, 1960, to all managers and supervisors at theHolyoke plant, mentioning "some additional points that should be stressed by super-visors" in their contacts with employees 43Also in evidence is a memorandum datedSeptember 6, to section and subsection managers at the Schenectady plant, stating,inter alia:Individual departments have been charged with the job of getting maximum pos-sible understanding of the offer among employees . . . . We would appreciatereceiving indications of reactions among your employees regarding the contractproposals.There may be misunderstandings.Perhaps there may be benefitsthat are desired and are not included in the offer, or there may be strong reactioneither positive or negative to the offer.Please jot down this information andforward it to the Communications Office.In addition, one of the Respondent's witnesses, a subsection manager in the Philadel-phia plant, testified that a general meeting of supervision had been held at his plant onAugust 31 to familiarize supervision with the contents of the Company's offer so thatthey could communicate with employees concerning it.The record reflects similarsupervisors' meetings were held at other plants, at Lynn, for example.The General Counsel called a number of witnesses to show that supervisors initiateddiscussions with employees both to sound out their reactions to the company offer andto endeavor to persuade them that the offer was one that should be accepted. Thetestimony of these witnesses, to the extent credited, and as supplemented in someinstances by responsive testimony of supervisors involved, shows the following: InPhiladelphia, on the afternoon of the offer presentation meeting, a foreman questionedan employee as to his reactions to the offer.When the employee declared his dissatis-faction with certain aspects of the offer, the foreman said he thought this would be theonly offer. Several days later the same foreman asked him whether he had changedhismind about the proposal.Another foreman told another employee that the offerwas a good one, stressing that it would be foolish not to accept it, as a strike wouldcause the plant to lose work and jeopardize future job security.44A subsectionmanager, several days after the "offer meeting," sounded out an employee's reactionto the offer, stating, after the employee had declared it inadequate, that the Com-pany's offer was the product of careful research and was fair and reasonable; thatthere was not room for more within the Company's ability to pay; and that nothingfurther could be gained by going out-on strike.45The same section manager admitted43The supervisors were told to stress,inter alia,that the Company had not reallyeliminated cost-of-living escalation but had factored it into the second phase wage income ;that this approach was beneficial to employees because wages could not go down ; thatitwas also in keeping with the recent trend of contract settlements and designed betterto solve the problem of inflation.44The record does not clearly reflect the precise date of this conversation.41The subsection manager admitted having a conversation with the employee aboutthe offer, but denied making certain statements attributed to him.His denial, to theextent inconsistent with the finding made above, is not credited. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he as well as other supervisors under him spoke to other employees about theoffer and sought to sound out employee reaction thereto. In Newark, an employeesteward was told by his general foreman on one occasion, and by the plant laborrelationsmanager on another, that the Company's final offer was on the table and itwas foolish for employees to go out on strike as a strike would not result in a betteroffer.These statements were probably made in the latter part of September. InPittsfield, themanager of union relations on three separate occasions in Septemberapproached a union steward, to whom he had never spoken before, to inquire aboutemployee reactions to the proposal.When the employee, indicated on the second andthird occasions that he was still opposed to the offer, the manager stated that a strikecould result in the loss of Government contracts and consequent loss of employee jobs.The manager also stated on the third occasion that the company offer was final andthere would be no change .46 The manager conceded that he spoke to other employeesto the same effect.At various times during the negotiations, union representatives complained, but tono avail, about the Company's "propaganda blitzkrieg" directed at employees, accus-ing GE of bypassing the Union and seeking to deal with employees directly.Withspecific reference to the Company's plant offer presentation meetings, the Union askedfor equal time, and for permission to address the employees under the same conditionsutilized by the Company.The Company refused; declaring, "Get them over to theunion hall and you can talk to the employees."K. Negotiating meetings August 30 through September 8,There were seven negotiating meetings between August 30 and September 8., TheUnion during this period indicated a willingness to drop or scale down some of, itsdemands, particularly in the areas of contract changes, pensions, and insurance, butcontinued to press for its major demands, including the union shop, a 31/2-percentannual wage increase (as opposed to the slightly more than 2 percent offered by theCompany), continuation of the cost-of-living escalator, SUB,47 an added holiday,and an extra week's vacation for employees with more than 20 years' service.TheUnion also sought revision of the Company's retraining and reassignment proposal toassure the protection of employee seniority rights 48Even with respect to the fore-going stated demands, however, the Union-indicated near the close of this series ofsessions that its position was flexible.The Company declared that it had a fixed position on cost-of-living escalation, SUB,and the union shop, but that it viewed other union demands as within the ; "areas ofcollective bargaining."At the same time, the Company made it quite clear, however,that it was willing at most to consider only such changes -as were within the frameworkof its proposals.On various occasions, the Company indicated that it had not grantedcertain union demands because it had put such money as it had available into improve-4eThe manager, who testified, did not deny these conversationsHe testified, however,that the last conversation, in which the finality of the offer was mentioned, occurred inthe latter part of September after a statement had come out from New York to thateffect.His testimony in that respect is credited.47As to SUB, however, the Union modified its original demand to integrate it with theCompany's income extension aid proposalIt accepted the principle that a fund be madeavailable for each employee at the rate of 1 week's wages for each year of service over3,but proposed that the fund be used as a source of supplemental unemployment com-pensation benefits,with any balance to an employee's credit remaining available fortermination pay.48The Union expressed concern that the R & R provision could be utilized by the Coin-pany as a means of impairing or circumventing employee seniority rights ' The Companydisclaimed any such intent and explained that its R & R proposal contemplated thenegotiation of local supplements which would define the manner of selecting employees forretraining and reassignmentSubsequently,the Company submitted a more detailed draftof its R & R plan,whichstated,interaua,'that local management would take seniorityinto consideration as "an important factor"in selecting employees for retrainingThroughout, however, the Company made it'clear that aiiy grievance arising out of theR & R program,unlike other seniority grievances,would not 'be subject to the contract'sarbitration proceduresThe Union considered this inadequate protection of, employee'seniority rights, and continued throughout the negotiations to oppose the, k & R proposalas submitted,principally on that basisJ GENERAL ELECTRIC'COMPANY231ments which it had determined from its own research would best meet the employees'needs and desires.The Company summarily rejected all union suggestions for revi-sions entailing added costs, frequently citing that consideration as the basis for itsrejection.The Union unsuccessfully sought to ascertain from the Company the estimated costof the company offer. It explained that it wanted the information so that it might beable to tell the Company how it wanted the available money allocated among differentitems.Moore stated that the Union had no right to decide what was best for theemployees,and also said that he did not know the cost of the Company'sproposal"because it hasn'toccurred yet."Asked more specifically whether the Company'soffer would cost less than 9 cents an hour, Moore said the Company had not put afigure on its package.When the Union insisted that the Company must have esti-mated the cost of its proposal before submitting it, Moore denied having any suchestimate."GE works on a level of benefits basis, not the cost per item,"he declared.Actually, as the record shows, the various items in the Company's proposal had allbeen cost estimated by management representatives on a companywide basis prior toits release.The Company during this period similarly rejected, ignored,or brushed aside unionrequests for cost or other information relating to specific items in issue.Thus, forexample, the Company resisted the Union's request for an added holiday and an extraweek's vacation for employees with more than 20 years' service on the ground that itwould add to the Company's cost. But when the Union asked for the number ofemployees who would be affected by the vacation proposal so that it might itself com-pute the costs,Moore, shifting ground, stated in effect that such data was irrelevantbecause the Company"discussed the level of benefits."The Company took a similarposition with respect to the Union's request for cost information in the area of pen-sions and insurance.49 'The Company likewise refused cost information relevant tothe Union's revised SUB demand.50When the Union on September 8 asked' howmany people would have benefited by income extension aid on the basis of the Com-pany's layoff experience over the past 2 years, Moore responded, "Somewhere betweenzero and 100 percent."Later, however, when Carey persisted in his demand for thisinformation,Moore told him to make the request' in writing.As will later appear,theUnion did thereafter submit such a written request,but the Company did notsupply the Union with the information until after the strike was over when it nolonger could do any good.In other respects also, the Company registered impatience with the Union's effortsto have it justify bargaining positions it had taken.Thus, on September 6, afterMoore summarily rejected the Union's principal justification for a 31/2-percent annualproductivity increase,declaring "there is no direct relationship of productivity towages,",Lasser for the Union asked Moore to state the factors that had influenced theCompany's wage offer.Moore replied vaguely, "Many other factors,other settle-ments,'competition,etc."But when asked for further explication,particularly withrespect to a comparison of the Company'swage offer with those in other settlements,Moore evaded a direct reply.After lunch that day, Lasser asserted that the Com-pany's offer was inferior to other settlements according to the Union's information.He asked Moore to disclose specific information with regard to the other settlementson.which the Company relied.Moore declined to do so, stating that the informationwas in the "public domain"and that Lasser should have prepared himself before49For example,during a discussion between the Union"s benefit expert(Swire) andthe Company's benefit expert (Willis)relating to a union-requested improvement in mater-nity benefits,the following colloquy occurredSwiaE: We are asking for an,an improvement in maternity.We want the Com-pany to pay everything up to $500, then co-insurance after thatWILLIS: Something like that is out of reach.Maternity is the most expensive itemSWIRE. What does it cost, Sid9WILLIS: We talk level of benefits,not costsGO,As noted above,,the Union suggested SUB as a substitute for income extension aid,to be financed in the same way by ,a fund for each employee equal to 1 week's pay for eachyear's serviceThe Company objected to this proposal on the ground that it would cometo 2 percent.But, when Carey sought to ascertain for comparative purposes the cost ofIEA, suggesting 1 percent as a likely, figure,Willis refused to say, stating, "We haven'tfigured it out yet " 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDcoming to -the meeting.On the following day, when Lasser again sought to ascertainthe Company's reasoning behind its wage offer,accusing Moore of having evaded,ananswer the preceding day, Moore again declined to be specific,stating, "The wageincrease justified itself."He further declared, "We bargain on what is the appro-priate thing to do and the level of benefits."Throughout the period in question,the Company adhered firmly to its offer aspresented'to the Union on August 30, except for its clarification relating to retraining,noted above, and except also for the early signing bonus proposal to be referred toshortly below.51Other than as stated,the Company,at the-bargaining sessions hereunder consideration,indicated a disposition toward flexibility only in,one regard-thesubstitution of holiday and.vacation improvements for part of the proffered wage,increase.The facts as to this will be related in-the succeeding subsection of this report.At the September 8 meeting,the Company announced that as a bonus for early,acceptance it would make the-1960 wage increase effective on the Monday of the weekthe new agreement was signed instead of onOctober 2,1960, as originally proposed.At the same time the Company pointed out that it was making the same bonus avail-able for other unions.No such change in the Company's offer had ever been requestedby the Union.When the offer was made,Moore indicated that he did not expect theUnion:to accept it because"you are going to the convention." , One of the tacksthereafter taken in the Company's communication program was that the IUE leader-ship, by deliberately"stalling" negotiations because it assertedly wanted,a strike, wasdepriving employees of the advantages of an early settlement.The parties agreed when the IUE-GE negotiations were originally scheduled-thatthere were-to be no meetings between September 8 and 20 because of the conflictingIUE convention.Nevertheless,on September 8, the Company suggested the continua-tion of negotiating meetings-during the convention-period. In a "Dear,Employee"letter teletyped that day for use by ERM's, as well as in subsequent employee com-munications,the Company made capital of the"cold reception"itreceived to itssuggestion for continued meetingsNeither that letter nor_ earlier communicationsmentioned,however,that on August 31 the Union had asked for meetings 5 days aweek but that the Company had then declined to modify the original schedule.Nordid the letter mention that on August 31, Callahan had suggested extra meetings begin-ning on September 19..L. Therevision ofGE's offerto include holiday-vacation optionsAfter the Unionmade its offer,severalmembersof the Union'snegotiating'com-mittee from old-line plants mentioned the importance which employees at their loca-tions attached to the Union's demand for'an added holiday.and for a fourth week ofvacation for 20-year service employees.The Company indicated its interest in thatdemand from the outset and. indicated a willingness-to listen to any "within-the-framework"proposal the Union might,have relating to vacations and holidays.TheUnion's negotiating committee,however, continued throughout this period to insistthat the holiday and vacation improvements beaddedto the offer. In the meantime,the Company through its two-way employee communication channels began to get"feedbacks"of employee reactions to its offer.These indicated that among employeesin old-line plants the holiday-vacation demand was a matter of special concern andthat there was considerable interest among such employees in working out an eighthm The Respondent contends in its brief that during this period,It changed Its offerin some five respectsBut this contention does not withstand the test of scrutiny.Oneof the alleged"changes"-the inclusion of the reopener provision-formed part of theAugust,30 offer, and was, moreover,never requested by the Union.Three others-In-elusion of the cost-of-living adders to the base rate and the transfer of the R & R andIEA provisions from the pension and Insurance agreement to the national agreement-have been adverted to aboveAs has been seen, these did not Involve any act'ual'changesat allThe fifth-the Company's assurance that seniority would be considered a factorin selectingemployeesfor retraining-also adverted to above-was by the Company'sown account not a change but simply a clarification of the Company's original position.Moreover,it failed to meet'the Union'sbasic objection that without arbitrability ofgrievances employee seniority rights could not be adequately safeguarded.Anotherchange-the so-called exclusion K modification-is placed by the Respondent in a laterperiod although'itmore likely occurred during the early September meetings.Thatchange will be considered in a subsequent subsection of this report. GENERAL ELECTRIC COMPANY233holiday and fourth week of vacation in lieu of part of the wage increase.On Septem-ber 7, and again on September 8, the Company invited a proposal from the Union tohave holiday and vacation improvements substituted for part of the wage increase.52But the Union stated bluntly that it was unwilling to consider any such substitution,explaining that it regarded the wage offer too low as it was.That was where thematter rested when negotiations suspended for the IUE convention on September 8.Notwithstanding the Union's clearly expressed position on the subject,Moore, onthe morning of November 9 telephoned Callahan at his home to advise him that theCompany was offering the Union the option,of substituting an additional holiday anda fourth week of vacation for employees with 25 years'service in exchange for 1percent of the 4 percent wage increase proposed to take effect on April 2, 1962.Moore then also declared or at least clearly intimated that the option might also betaken by the Union on a local-by-local basis.53,The Company about the same timealso revised its offer to other unions to provide for the same option.54The informalsubmission of the vacation-holiday option proposals was publicized to employeesalmost at once,without waiting for negotiations to resume.In some of,its employeecommunications the Company stressed that the options were being offered as a directconsequence of employee reactions to its original offer.Thusthe followingappears from script,in evidence,of a Schenectady GE television commercial onSeptember 13:[Announcer]:Over the years,Schenectady General Electric has been trying todevelop a relationship with its employees which simply stated means that theCompany tries to be as responsive as it can to the real needs of its people.Agood example took place a couple of weeks ago when General Electric made aproposal to the unions with which it is trying to negotiate new contract settle-ments.The proposal was a good one. But, during the.course of explaining itto union employees at Schenectady General Electric, it became clear that manyof these people would rather see the proposal revised.As a result,the Companyresponded late last week with an alternate proposal.as the basis for a contractsettlement.Let's discuss this proposal with Robert J.Buckley, manager of UnionRelations at General Electric .... Bob, what was wrong with the initial proposalmade by General Electric?BUCKLEY: Bill, there's nothing "wrong"with the offer we made. It's justthat many of our union employees told us they would rather have some otherthings in the place of a wage increase.M. The resolution at the IUE convention for a September 25 vote on therecommendations of the negotiating committeeAt the IUE convention held at Miami Beach between September 12' and 15, Careyand other speakers sharply attacked GE and its asserted bargaining and other policies.The IUE-GE bargaining committee in a report to the convention criticized the Com-pany's proposal and charged the Company with pursuing a "take-it-or-leave-it" bar-gaining approach.The report in effect recommended rejection of The GE proposal6''On September 7, also, Moore,following up a remark by the Schenectady delegate,indicated the Company's amenability to having this worked out on a local option basisBut Callahan,the IUE-GEConference Board chairman,made it clear that the Unionbargained nationally and was not interested in local optionsOn this point there is a slight variance between,Callahan's and Moore's'testimony.Callahan testified that the local-by-local option'was unequivocally offered atthe timeMoore, on the other band,testified that he said the Company was"thinking about a localby local option,"but that he did not actually make that offer until some time later.54The annual cost of the extra holiday was the equivalent of about a 0 4 percent wageincreaseApproximately,10 percent of the employees had 25'years' service or more.The annual cost of the proposed vacation improvement was thus'the equivalent of a 02percent increase under the national option.Under the local-by-local option it was ex-pectablysomewhat higher because of the element of adverse selection involved.'In eithercase ona 3-yearbasis, the optionsoffered wereslightly more expensive to the Companythan the 1 percent in wages imposed as their price.This is so because the holiday andvacations would have gone into-effect immediately whereas the compensating wage reduc-tion would not have been applicable until the mid-point of the contract'.However, on along term basis,assuming a carryoverbeyond thecontract term, the options were worthless than the 1 percent in wages required to be forfeited. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDin itsthen present form.The'report further recommended that a Conference Boardmeeting be held in New York City on September 30, following further negotiations, tovote on whether to accept an agreement or call a strike.The IUE negotiating com-mittee adopted the following resolution, which was approved at a meeting of the GEdelegates attending the IUE convention:All locals which have not yet voted must vote on the recommendations of theNegotiating Committee on [Sunday] September 25.N. GE's reaction to the Union's call for a vote1. IntroductionThe IUE constitutionempowersitsGE ConferenceBoard alone to determinewhether or not a strike should be called against the Company.Under the Union'sofficial view, the local balloting was to be mformative only, for the purpose of deter-mining whether the employees favored acceptance or rejection of the Company's pro-posal.The Company, however, chose to take a different view. In its union relationsbulletin,55 dated September 21, GE summed up its appraisal of the situation-as of thattime, as follows:In Employees' HandsThe question of whether there will be a strike is squarely in the hands ofemployees.Despite Carey's dark predictions in Miami last week that local votesare purely "informative" in nature, and that the "strike-no strike decision willbe made by the Conference Board, we firmly believe that the Conference Boardwill not be so foolish as to call a strike in the event of a wide-spread "no strike"vote by the members back home.And so the real scene of negotiations shifts from New York to all the IUE-represented plants.The eventual outcome will be decided there-quite properly-and quite soon.[Emphasis supplied.]During the 2 weeks following the announcement of the local votes, the Companydirectedits energies in anall-out effort to assure that the "outcome" at the plant loca-tions would be decided its way. Below is a general description of the various stepsit took.2.GE attempts to induce local officials and employees to alter the time andplace of voting and the question to be voted onAlmost immediately after the Union announced that local votes would be taken,GE loosed an attack on the Union's, election plans. In communications directed toemployees and plant communities, GE characterized the local votes as simply a furtherstep in Carey's plan to "steamroller" employees into a strike against GE in order tofurther his personal, political ambitions.The communications charged that the localvotes had been scheduled to be "held away from the plant and on a Sunday so thatonly local supporters will cast ballots," and that the ballots would be worded so that'employees who did "make an extra effort to show up would not know what theywere voting for."On or about September 1`5, the ERM's or other responsible plant officials at mostof GE's locations, acting at the suggestion of New York headquarters, sent openletters to the top IUE local officials at their respective locations. It was stipulatedthat the content of all letters was to the same general effect as in a sample letter inevidence.The letters stated that just as GE employees "have a, right to strike if'thatIswhat they really believe is their only alternative," so, too, the Company has the"right to take a strike." However-the letters went on-such a strike, should it occur,was likely, to be a long one that would be "just plain disastrous" for the employees aswell as for the community, and one, therefore; that should not be resorted to unless"it unquestionably has the support of the vast majority of employees."Consequently,and "in order to encourage a maximum turnout for this important decision," GE wasproposing to the local officials that: (a) the strike vote announced for Sunday, Sep-tember 25, be conducted instead on the preceding Friday or following Monday oncompany time and premises; (b) as an alternative, should the local object to a voteon company premises, the vote be held at a nearby outside site to be obtained by theCompany, with the Company paying for 'all necessary transportation as'well'as foremployee time lost in voting; (c) the vote be taken by secret ballot under the super-esThe union relations bulletin was prepared under the supervision of Moore "for in-formation of all [GE] management." GENERAL ELECTRIC COMPANY235vision of impartial outsiders -and on the basis of eligibility lists prepared from currentcompany records; and (d)-a point particularly stressed-the ballot question beframed in clear-cut language so that employees would clearly understand that it wasan actual strike vote and not something else, as, for example, a vote "to support theUnion and strike if necessary."The Company did not, prior to, sending the aforesaid letters, nor thereafter, consultwith or attempt to obtain the approval of the Conference Board's negotiating com-mittee with respect to the proposals made.With possibly a few exceptions, the IUE locals declined to accept the proposal madeby the Company with regard to the local voting. Later that same week-as appearsfrom the same stipulation-the Company addressed letters directly to the IUE-represented employees informing them of the proposals it had made to their local.The letters pointed out that the local's "first reaction" was "not favorable" but thatthe Company still hoped that the local "which should reflect the views of its members,"would reconsider the matter if, as was suggested, the employees urged their localofficers to do so. The letters stressed that it would be more convenient for the em-ployees to vote during regular working hours with no loss of pay, rather than on aSunday, and also pointed out that one IUE local had already accepted the Company'sproposal.In the same letters, the Company suggested that the question of a strikehad suddenly been "thrust upon" employees by the Union for reasons unrelated tothe employees' interests.The letters stated (inaccurately) that the Company hadoffered three alternative proposals "in,response to suggestions from the negotiatingcommittee," but that "just as it'appeared that progress was being made," the Union'snegotiating committee had departed for a full week's convention in Miami.There-the letters went on, again inaccurately-"700 delegates ... had directed that localsconduct a vote on Sunday, September 25," and "85% of [such] delegates ... werefrom companies ... [which] are direct competitors of some General Electric compo-nent."The offer made by the Company, the letters emphasized, was "within thelimitations imposed by the bitter competitive situation which the Company faces."The "major impact" of a strike, it pointed out, would "be on individual employeesand their families."The Company would suffer too, "but lost customers can onlymean lost jobs as well."Through additional communications to employees, as well as through press re-leases and newspaper ads, the Company further sought to build up a ground swell ofemployee and community sentiment to force local acceptance of the Company's pro-posal as to the time, place, and conditions of the local votes.On September 20, when formal negotiations resumed, the Union complained of theCompany's "election interference" and announced, "The Union rejects ... [the Com-pany's proposals for local voting] nationally."The Company nevertheless thereaftercontinued its efforts along the lines aforementioned.3.GE announces to employees that its offer is now final and reiterates its policynot to make concessions because of a strike or threat of strikeAs noted above, the Company had criticized the Union's negotiating committee forsuspending negotiations for the IUE convention, implying to employees that but forsuch suspension progress might have been made in the negotiations.However, follow-ing the announcement of the local votes, the Company, without waiting for negotia-tions to resume, took steps to impress upon employees that its full offer was now onthe table and that the employees could expect to gain nothing more by reason of astrike or threat of strike.Thus in a teletype, dated September 16, 1960, GE headquarters suggested to ERM'sthat they construct their communications to employees around several "major points."Two of them were:The Company has offeredeverythingthat appears to be right in view of thefacts revealed by our own independent studies, our negotiations with union repre-sentatives and today's highly competitive business situation.The Company will not "up" the offer because of strike threats or strike action.Appended to the teletype was the text of a suggested letter to be "mailed to employeeshomes this afternoon or this evening."The letter stated in part:The Company's proposal is on the table, and no one should be fooled intothinking that a strike threat, or a strike itself will addmoreto the proposal. Itnever has in the past, and it won't now.56w This letter was mailed to employees' homes that day as suggested at least at somelocations. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD,On September-19,GE headquarters sent the ERM's a "Dear Employee" letter inNegotiation News format for release the following day when negotiations were toresume.The letter,subsequently-used at plant locations,stated in part:At some locations it is reported that union officials are manufacturing a rumorthat the Company can be persuaded.to come up with some new proposal if em-ployees will only show enough strike sentiment.It is doubtful that many' em-ployees will be misled into'thinking that the Company would be indulging inlastminute haggling. It is generally,well understood by the union official's acrossthe bargaining table that the Company is not holding anything back and thatthe whole offerisnow on the table.[Emphasis supplied.]When negotiations resumed on September 20,,the Company advised the Union thatits full offer was now on the table. "Come October 2,Thanksgiving,Christmas, andEaster,itwon't be any different,"declared Moore.At almost each negotiating meet-ing thereafter,the Company made statements of similar import. The finality of theposition taken by the,Company at the bargaining table was repeatedly reported toemployees.One further example should suffice.The following is, from asuggestedemployee letter in Negotiation News format,dated September 21, and thereafter pub-lished at plant locations:We closed,by saying again, that everything that we are going to propose is onthe bargaining table now, and there is simply nothing more to 'come.... It hasbecome apparent that all the facts are in ... and that we have gone as far aswe can go without endangering the jobs of employees.The repeated references to the finality of the offer,not only in written employeecommunications,but, as the record shows, also in oral communications by super-visors,,were coupled throughout the remaining period of negotiations with declarationspointing up the inevitable futility of a strike, regardless of its duration;in the light ofthe Company's policy not to give more simply to avert a strike.Again one exampleshould suffice.'The general manager of the Bridgeport plant in a letter to employees,dated September 21, stated:,Recently, a few questions have come to my attention as to why we modified ourwage offer by offering an alternative extra holiday and fourth week of vacation.Actually, the optional proposal simply represents a rearrangement of our originaloffer and not something that was added to the Company offer. I mention this sothat there can be no misunderstanding as to whether'a strike threat;or a strike'itself,will add more to the Company proposal than is now on the table. It neverhas in the'past, and it won't now.4.GE intensifies its attack upon the motives of,IUE's leadershipAs earlier noted,the Company in its communications'to employees had suggestedright along, beginning even before the start of negotiations,that the IUE top leader-ship, particularly Carey, was determined to strike GE in 1960 for reasons unrelatedto the interests of the employees and regardless of the fairness of the Company'sproposal.The employee communications began to concentrate sharply on this themeabout the time the negotiations recessed for' the convention.'While the conventionwas in progress,and even more so after the announcement of the local votes, theCompany's attacks upon Carey mounted in volume and vigor.The employees were told,-interalia,that Carey never had any intent of reaching apeaceful settlement with the Company;that he was not sincerely concerned with the'employees'interests but only with his personal and political ambition;that Carey,in furtherance of his ambition and in reckless disregard bf employee interests, wasdetermined to obtain a strike come what may; that to assure a strike he had come upwith a "set of demands so fantastic-that no company could possibly,agree to themwithout driving itself out of business and employees out of-jobs"; that toward thatend he had stalled negotiations,had deliberately avoided reaching an agreement, andhad finally broken off negotiations completely to "attend-a union convention in aplush Miami hotel'-';that he had set in motion a "strike steamroller"at the IUE con-vention with the aid and support of delegates representing employees of competingcompanies whose employees would profit at the expense of GE employees'job securityshould a strike occur; that now he was trying to "sneak" through by a Sunday vote aquick"no contract-no work"vote which could only lead to a 156-day Westinghouse-type of strike doomed for failure; that he was willfully misleading employees into afalse assumption that the Company was holding something back, that it might yield 'GENERAL ELECTRIC COMPANY"237in, a'strike; that with Carey at the bargaining table there was no hope for any realattempt to reach agreement by the Union; that there was was no more the Companycould do to prevent a strike; and that only the employees themselves could preventa'lohg Carey-dictated strike.5.GE makes its offer effective'for nonrepresented employeesReference has earlier been made to the Company's practice, under its uniformitypolicy of putting into effect for nonrepresented employees the wage and benefit im-provements contained in its basic offer to unions. ;Prior to 1960, however, the Com-pany had always withheld such action until either the effective date of its new agree-ment with the IUE or the terminal date of the old.IUE contract, that is, the date, thatwould correspond to October 2 in the instant case. In 1960, the Company at someof its locations, while presenting to nonrepresented employees the details of its pro-posal,to the unions, had advised them that the program would be put into effect forithem on October 2, with, as was stated at one plant, any modification that "mayarise after further study."Contrary to past practice, the Company in 1960, decided to accelerate the effectivedate-for nonrepresented employees.The decision to;do so was made after consulta-tion with Moore about September 18 or 19. On September 20, GE headquarters byletter authorized operating managers to make effective for nonrepresented employees,as of September 12 if they desired, the 3-percent first-phase wage increase as providedfor in the Company's offer to unions, and, in addition, to announce the changes inemployee benefit plans which were to be effective October 2, 1960, including theimprovements in the insurance plan and ; the new income extension aid plan.57 Itwas suggested, however, that changes in other benefits such as pensions,, vacations, andholidays "be announced at a later date, when a clear picture emerges with respect tothe application of the various options."Under the Company's proposal, the pensionchanges were not to be applicable until January 1,, 1961.Nevertheless, on eitherSeptember 22 or 23-only 2 days or so after suggesting that such announcement bewithheld-the,Company proceeded to' announce that the pension changes were beingput into effect for nonrepresented employees.Moore at the negotiating meeting ofSeptember- 22'advised Carey of the Company's intention to make the announcementthat day.The following colloquy then occurred:CAREY:Mr.' Moore, don't you think that will inhibit you from making anymodification to the arrangements that you proposed for us. ,,MOORE: It is a factor that we have to take into consideration. ,, JItwill be recalled that GE Vice President Day testified in substance that once GEhas put into effect a pension plan for other bargaining units or for nonrepresentedemployees, the freedom of negotiators to negotiate variances therein for other unitsis, curbed.-'Moore testified that his reasons for recommending that the wage and benefit im-provements 'be put. into effect at that-time for nonrepresented employees were four-fold: -(a) The Company's offer to the unions had been public knowledge for 3 weeks;(b) it seemed evident at that time that, an agreement with the IUE was not imminent; 58(c) the Company was getting "a considerable amount of pressure from [its] operating'people-as to when'they could be in'a position to tell the nonrepresented employeeswhat -improvement in wages, benefits were in store for them and when they wouldbe effective"; and (d) the Company had begun to receive acceptance of its proposalfrom other unions. . (Actually, as the record shows, the Company up to then hadreceived acceptances' from only 9 local unions representing ' a total of 845 employeesout of about 120,000 union-represented employees.)`-'The reasons given by Moore are not persuasive. Those listed above as (a) and (b)are complete'non sequitursto the critical question of why the 'Company thought itdesirable to depart from past practice toaccelerateeffectiveness for nonrepresentedemployees.The reason cited as (c) I find wholly unconvincing.Not only was itnot buttressed by detail, but no- reason appears why "pressure" could not just as easilyOctober 1; in accordance with past practice, as; indeed, the record shows some ofthe operating managers had already told nonrepresented employees. ` It does not ex-57The record shows that at substantially all'GE^locations'the' 3-percent increase wasactuallymade effective for nonrepresented employees as of September 12.51But Moore could not recall this reason on cross-examination. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDplain the need for acceleration.59As for reason(d), the connection between this andthe decision to deviate from established custom is not apparent,and was not clarifiedby Moore while testifying.Even if it be assumed that the Company considered itunfair to deprive nonrepresented employees of wage increments already available toeven a handful of organized employees,thiswould not explain why the Companyconsidered it necessary to accelerate announcements of other benefits which, as inthe case of the insured benefits and income extension aid, was not to be operativein any event until October 2, or, as in the case of pension changes, would have toawait the turn of the year for their effectiveness.The General Counsel and the Union suggest that the Company's true motivationfor accelerating the announcement was to influence union employees to press forunion acceptance of the Company'soffer, by proving to them that the Company'sposition was already frozen, while at the same time demonstrating to them that theIUE's reluctance and failure to accept the company proposals was depriving themof immediate benefits. I am persuaded that the suggested inference is fairly. war-ranted, taking into account(a) the inadequacy of the Company's explanation; (b)the fact that the Company had just launched a vigorous campaign to get employeesupport in the upcoming votes on its offer; and(c)GE's representations as part ofthat campaign that the Company's full offer was on the table and that nothing couldbe gained by strike action.It is to be recalled,moreover,that among the communica-tion topics prepared by the Company months before for the 1960 negotiations wasthis:-"Show how employees not represented by unions get their wages and benefitsimprovements without possible delay of waiting for union acceptance."This notonly confirms the inference drawn above, but it shows that the acceleration actiondesigned to influence directly employee attitudes'was part of the Company's precon-ceived bargaining approach.6.GE in its communications emphasizes danger to employee job securityif its offer were enlarged or if a strike ensuedNote has already been made of the great mass of employee communications towhich GE employees were subjected during the period following the IUE conven-tion,as well as of the apparent purpose of the communications to impair employeefaith and confidence in the motives of the IUE top leadership,to induce a form ofvote more to the Company's liking, and to impress upon employees the finality ofthe Company's position and the futility of strike action.During the same period,the Company in its communications continued to plughard on the merits of the company offer. The communications did not always con-fine themselves to arguments that had been presented to the union negotiators. Insome instances the Company elaborated its arguments far more fully to employeesthan it had at the bargaining table. In some others,the Company presented argu-ments to employees that it had not presented at all to the union negotiators.Thefollowing situation at Lynn presents an extreme example.At Lynn,localmanage-ment had sought to meet with representatives of the local union to discuss with themthe local management's contemplated application at Lynn of the Company's proposedretraining and reassignment program.The avowed object of the proposed meetingswas to persuade the local that the Company's proposed retraining program,as wellas its employment security program,generally, offered particular advantages toLynn employees and should be accepted.The local,however, refused to meet sep-arately with the Company for that purpose, taking the position that local discussionsat that time on retraining and employment security were improper and premature.Any proposalsLynn management cared to offer on those subjects,the local stated, should be sub-mitted to the national negotiators.The local adhered to that position notwithstandingseveral attempts by local management to obtain a meeting.Unsuccessful in its efforts0ceWhen this was pointed out to Moore,on cross-examination, Moore testified that theearlier representations to employees were not enough to relieve the "pressure"becausethe employees had been told they would have the benefits of the proposal"plus whatevermay further come out of negotiations"and therefore did not have "the details of whatwould be effective,"a matter on which "they retained a high degree of interest."Butthis answer,if taken at face value,simply confirms the General Counsel's thesis that_theacceleration was a "freezing"action, precluding bargaining flexibility thereafter. . GENERAL ELECTRICCOMPANY239to meet with local officials,Lynn management proceeded to go directly to the em-ployees.On September 19, the GE News at Lynn devoted three of its four pagesto a detailed discussion of its local plans for retraining and makeup that it had wantedto discuss with the local union.The discussion pointed up the advantages to em-ployees of the Company's proposed program.The last page of the GE News con-tained an editorial charging that"Top IUE officials,aided by a few local unionofficers," were"trying to railroad Lynn employees into participating in a strike." Theeditorial also sharply criticized the local officers for"trying to shut out the member-ship from learning how the retraining and makeup proposal could be worked outlocally."The Company's employee communications during this period emphasized particu-larly that GE had gone as far as it could without endangering its own competitiveposition and the security of employee jobs.For example,in Schenectady,on Sep-tember 20,GE Vice President Ginn in a television address, printed the next day inthe GE News,declared:Even without the threat of a strike,Schenectady departments are in a competitivefight for their lives.The way you vote ... could go a long way toward decidingwhether your department has an even chance in this fight....In Philadelphia,the Company on September 20 wrote each"Dear Fellow Employee"that any improvement in the Company's offer involving any additional cost would"result in fewer jobs here."And in the same plant, on September 23, the generalmanager of the switchgear division stated in a message to employees that in viewof increasing competition the decision the IUE members made "may well determinethe future of our switchgear business."In discussing bargaining issues with employees,the Company did not always adhereto the positions expressed by its negotiators at the bargaining table.Thus, it will berecalled that when the IUE negotiators at the negotiation meetings sought to ascertainthe cost of a fourth week of vacation for 20-year service people, the Company tookthe position that costs were irrelevant,declaring that it negotiated solely on the basisof "level of benefits"and what was the appropriate thing to do.However, A. C.Stevens, Schenectady'sERM,in a talk to employees on September 21, stated in part:I know there's a lot of talk going around the shop that the whole propositionlooks pretty good and would be ok if the Company would just make the 4 weeks'vacation available to people after 20 years' service.But the difference representsa very sizeable increase in cost . . . and we just don't dare incur the extra costwith the uncertain future that faces us at this time ... there's a limit beyondwhich we don't dare go at this time without jeopardizing the future of our busi-ness and the very jobs we're trying to make more secure.In addition,the Company in its communications and local advertisements repeat-edly warned the employees and the communities that a vote against the companyoffer-which it always referred to as a vote to strike-would jeopardize employeejobs and inflict serious harm upon the communities.The warnings,with few excep-tions, were couched in the language of general predictions as to asserted permanentlosses of business that would flow from a strike.But the constant repetition of thistheme and the manner of its presentation quite clearly reflect a purposeful design toplay on employee fears and insecurities.Pittsfield serves as an example.At thatlocation,a GE advertisement in the Pittsfield Berkshire Eagle for September 21 in-cluded the following statement:If our employees vote to strike next week they could seriously jeopardize theirjob security-and jobs-for months and/or even years to come.Another full-page advertisement in the same newspaper the following day stated that:If members of IUE vote Sunday to strike General Electric they will most cer-tainly jeopardize the welfare of their families and their communities for yearsto come.A vote to strike would also jeopardize General Electric's jobs inPittsfield in the future.The next day a full-page display in the Pittsfield GE News stated:Make your vote count Sunday!If you votefor astrike ... you will jeopardizeyour pay, your families' welfare and your job._775-692-65-vol. 150-17 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn a press-radiorelease1 day-later, Pittsfield management stated:General Electric's Power Transformer Department willautomatically be ex-cludedfrom bidding on 30 to 45 transformer transactions each month if a strikeoccurs at the local plant.No reason was stated for the alleged automatic exclusion.60-At some plants, the Company'swarningswere most specific.Thus, at Waterfordthe manufacturingmanager ina letter to employees, dated September 16, stated thatthe "strike" vote,.represents a fork in the road in determining our plant's future. It maywell determine whether it will keep on growing .,.. a strike would wipe outindefinitelyall of the 75 new jobs created ...since ...1958.It would also bringabout a direct reversal of promotions. and resultin a greatmany downgradings'in reassignment.[Emphasis supplied.]On September 22-after the Waterford employees had voted to reject the offer-theWaterford general manager in a letter to employees termed those who voted for astrike as "voting to destroy the business," also repeating in that letter that "the offerwill not be changed by a strike threat."At Waterford, also, the Company sought tobring secondary pressures to bear on employees.On September 26, thelocalman-agement sent a letter to "community neighbors."The letter enclosed a list of GEemployees residing in the "neighbor's" community. It suggested' that the neighbor"contact personally any of our employees whom you know and have themimpressthe seriousness of the situation on their union leaders."The letter emphasized that"many hundreds of local jobs [are] at stake" with a potentially harmful effect on com-munitybusiness.At one of the Company's largest and oldest plants-Lynn-foremen warned em-ployees that there was a serious possibility that a strike might cause GE topmanage-ment to close down the Lynn plant entirely. In a management newsletter, dated Sep-tember '22, the supervisors were given a "message" headed "Lynn Hangs in the Bal-ance,"which they were told "you should get across to IUE members to-day." Themessage stated in part:But there is more at stake than just a long strike.... As you know the Com-pany has more and more in recent years looked to the south and the west forits growth and expansion.... General Electric has not forsaken its old-line plants..Despite the greater costs, it has maintained respectable employment levelsand has continued to invest money in them.'But it just does not make sense to continue to invest money in the older plantswhen they may, upon the whims of union officials, be shut down at anymoment.... There is no reason why the Company should continue to keepall its eggs inseveral large baskets-unless employees and management can demonstrate thatthey, are, willing to compete with newer locations.... But we can very franklysee all our, efforts going down the drain if we are struck by the very employeestoward whom the 1960 contract is specifically aimed.So, as Lynn IUE members come up to the day of decision on their strike vote,they are, in a very real sense, voting upon their futures ... a pro strike vote ...will have disastrous consequences that reach far beyond a strike itself.Credited testimony in the record reflects that about this time foremen at Lynn werespeaking to employees and telling them that the Company's offer was a good onethat should be accepted; that it would be "crazy" for employees to strike; that a strikewould cause the Company to move out of Lynn.sl60Moreover, the manager of union relations at Pittsfield admitted while testifying thatduring this period he engaged plant employees in conversations in which he told themthat ,a strike could result in loss of Government contracts and consequent loss of em-ployee jobs.,"The General Counsel's witnesses giving such testimony referred to two foremenspecifically.One of them was no longer in the Respondent's employ at the time of thehearing.The other, who appeared as a witness, testified at first that he could not "recall"making the statements, but, later conceded that he might have told the employees it wouldbe "crazy" for them to strike.Although he did not concede saying anything about plantremoval, I think it entirely plausible that he did make such statements,as the GeneralCounsel'switnesses testified, in view of the newsletterreferredtoabove.I findaccordingly. GENERAL ELECTRICCOMPANY241Also at Lynn on September 22, the Company in a plant newspaper told employees,in itsaircraft accessory turbine department that before making up their minds on'the company offer and the union strike vote, employees should consider,interalia,thatRight-now theseold lineplants are under a severe competitive handicap:- Infact, the most severe handicap possible.We find it hard'to compete with newerplants in our own company.We find it harder to'compete with newer plants ofour competitors.And we find it hardest to compete with foreign companies.'All of us can look around and see that 'much heavy industry is disappearingfrom New England.... A strike may not put the old plants out of business-but it sure will make the job of keeping them competitive a lot'more difficult.0. Negotiatingmeetingsbetween September 20 and October 1'Negotiatingmeetingsresumed September 20, following the recess for the IUE con-vention.Under the schedule as originally agreed upon, negotiations were to continuethrough Septemberunless anagreement was earlier reached.Ten formal negotiatingmeetingswere held between September 20 and October 1, before the strike began.During that period, there were also three so-called "sidebar" (informal) meetings,to which more specific reference will be made below.Beginning.on September 21,Federal mediators, who were called in at the request of the Union, attended theformalmeetings.now on the table and would remain unchanged regardless of how long negotiationscontinued.Throughout the period now under consideration, the Company constantlyreiterated that position.62'The Company asserts that it nevertheless did in fact negotiate "changes in or addi-tionsto" its original offer during the period under consideration, and cites four initsbrief.Two, however, did no more than provide for the furnishing of certaininformation relating to the operations of the GE pension and insurance plans.Theinformation was of a kind that GE in the past had voluntarily furnished the-Unionand would. have been legally required to furnish on request even in the absence ofcontractual covenant.The inclusion of the contractual requirement reflected simplyan-affirmation of 'an existing practice rather than, a "change" through negotiation.The third asserted change involved a reduction in the amount which GE employeeson leave as union representatives had to pay to maintain their interest in, the GE,pension plan.Under the IUE-GE union representatives pension agreement, a col-lateralagreement,GE's entire cost of-maintaining the union representativespensionplan'interestswas billed to the Union.The Union, in its detailed,pension proposalssubmitted on August 18, had requested,inter alia,thatGE modify the agreement,so as to compute the cost to the Union on the basis of the current actuarial assump-tions rather than on the basis of the higher 1955 assumptions.The Company's offerhad made no reference to theunionrepresentatives pension agreement.Nor, -so far as,appears, was this matter considered in negotiations at any time prior to September 21,when it was collaterally raised -during a discussion of another pension issue., Atthat time, Moore simply stated, "We reduced this [the cost of maintaining the unionrepresentatives interest] by one-third, you know."Later,Willis, the Company's bene-fits expert, made clear that the reduced amount was in line with the Company's "esti-mate" in rounded figures of what theactualcost would be during the new contractterm.Itwould appear from all the evidence that this item did not involve a nego-tiated "change"or concessionbut simply an original declaration by the, Companyof its position.The fourth asserted change relates to a provision in the insurance plan known asexclusion K, also sometimes referred to as the "spouse" provision.That provisionbarred recovery by employees of medical expenses incurred by dependents, or eventhemselves, where coverage for such expenses was also provided for under another62 For example, at the September 21 meeting, Moore, reading from a prepared statement,declared, "`Everything we are going to propose is before you now.There is simply nothingmore to come " On September 22, when ,Carey asked whether there was any item in theCompany's proposal'that Moore could change, Moore replied, "Mr., Carey, ,I don't knowwho you are used 'to dealing with, but you should know by now, that, the GE proposalis on the table. It is here, Mr. Carey.That is all there is."Statements by Moore tolike effect are to be found interspersed throughout the negotiating minutes during thisperiod.. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup program.63 The Union in its original demands had requested the total elimina-tion of exclusion K.The "spouse" provision was discussed at the meetings of Au-gust 30 and September 1. The Union pointed out that under the GE insurance plan anemployee desiring to participate in any part of the insurance program-which pro-vided for a number of other coverages besides medical care-had to participate in theentire program.The Union complained that it was unfair to require an employee topay premiums for health insurance where benefits thereunder were precluded by ex-clusion K. Subsequently the Union modified its demand on "spouse coverage" to statespecifically: "Provisions should be made whereby employees have the option of pur-chasing the entire insurance and health program or the insurance program alone."The negotiating minutes in evidence show no further mention of the "spouse" issueat any time between September 1 and 26. It came up on September 26 in the follow-ing way: The Union that day had submitted for the consideration of the mediators asummary of the status of negotiations, listing,interalia,the Union's revised "spouse"demand as an outstanding issue.While reviewing the Union's summary, Willis forthe Company stated that the inclusion of the "spouse" demand as an outstandingissuewas in error.The Company, he explained, had earlier agreed to revise exclusionK so as to make it inapplicable to situations where those insured under theothergroupplan paid theentirepremium cost without any employer contribution.The Com-pany's revision of exclusion K was of limited application and of negligible cost tothe Company on a per employee basis. Though the revision did not meet its basicobjection, the Union considered it a good improvement over the former exclusion Kand did not press its position on the "spouse issue" further.The Respondent states inits brief that the exclusion K modification was effected on September 26. It is evi-dent from what has been said above, however, that the Company must have changeditsoffer in that respect sometime earlier, but just when-whether before or afterSeptember 20-the record does not show 64In any case, it is clear that the Company did not regard any of the aforesaid changes,when made, as a matter of any significance. They were never so much as mentionedin employee communications or in outside releases during the entire period of nego-tiations.In a teletype issued on October 2, GE, answering a New York Times articlewhich had characterized its attitude as being "take-it-or-leave-it," referred to thevarious changes which, so it stated, had been "made in direct response to declarationsof the union bargaining committee."The only ones listed were (1) the wage re-opener, (2) the holiday-vacation option, on a national basis, and (3) the holiday-vacation option on a local-by-local basis.65During the period in question, the Union indicated its willingness further to reduceor modifysomeof its proposals and suggested compromise solutions as to others.Except for the two information "changes" noted above, all union-suggested revisionswere summarily rejected.The Company's attitude at this stage of the negotiations is pointed up by its positionon retraining and reassignment.Prior to the IUE convention, the Company had03 Forexample, if a GE female employee's husband working for another company wasa participant at the other company in a group plan providing medical coverage for him-selfand his spouse, the GE employee could not claim benefits for medicalexpenses in-curred either by her spouse or herself even though she paid for the GE insurance.However,if thehusband had anindividualpolicy which provided coverage for his wife, the GEemployee could recover for such medical expenses even though the husband also separatelyrecovered under his own policy."Thisviewis confirmedby other evidence. In the Company's teletype report of theday's negotiations, the Company characterized the day's session as "fruitless," making nomentionof the revision.Moreover, at the meeting of September 29, Swire, who had notbeen present on the 26th, expressed surprise over the exclusion K change, explainingthat "the [Union] committee said we did not hearit acrossthe table."Moore replied,"I thought this was covered across the table very thoroughly, in fact I went to the troubleofmaking it very clear to Mr. Lawalin." If so, this must have been before the 26th,because Lawalin, a union committeeman, was not present on the 26th.Bearing in mindthat Moore had announced on September 20 that there would be no further changes in theoffer and that the Unionhad notpressed its "spouse" demand in the interim, there isreason to inferthat the exclusion K revision occurred prior to September 20.Furthersupport forsuch an inference is found in a statement by Moore at a subsequent meetingthat GE's position"hasn't changed and will not changeunderthreat of a strike."OsActually,as has been seen,none ofthese wererequestedby the Union's bargainingcommittee. GENERAL ELECTRIC COMPANY243implied a willingnessto drop the R & R provisionfrom the national agreement ifthat were the Union's wish.The Union had then stated that it did not want theprovisions dropped altogether, but wanted it "fixed"tomeetits specific objections.This the Respondent had not done to the Union's satisfaction.After theresumptionof negotiations, the Union several times requested that the R & R be kept out of thenationalagreement and be left entirely for local negotiations.66But the Companynow refused. It continued thereafter to maintain that position until the Union'sstrike capitulation.Then, when it could no longer be said that the Company hadbeen forced to yield by reason of a strike or threat of strike, the Company accededto the Union's request.The Company also declined as it had done before to provide the Union with costor other information relevant tobargaining issues.On September 21, the Companyrejecteda unionrequest for a pension plan modification because of the cost involved.But on the following day, when the Union requested the Company to specify thedifferencein cost,the Company fell back onits familiar refrain,"We talk level ofbenefits, not costs."On September 27, when the Union asked the Company for thecost to it of the vacation-holiday option which the Company had offered at the priceof a 1-percent wage reduction, the Company declined theinformation, stating that itdid not make its offer on the basis of costs but on the basis of reasonableness. TheCompany for the same reason declined to supply information as to the cost to itof a fourth week of vacation extended to employees with 20 or more years' service.But only a few days before the ERM at Schenectady had told employees that thedifference between a fourth week of vacation for employees with 25 years' serviceand one for employees with 20 years' service was a "sizeable" one that the Companydid not dare incur without jeopardizing its business and the security of employee jobs.On September 22, the Union by letter made a detailed written request for informationrelating to various matters involved in the negotiations, including some of the informa-tion that had previously been requested orally.The request was not complied withuntil after the strike when the information was no longer of any value fornegotiations,and even then only in part.This particular aspect of the case, including the Com-pany's specific defenses, will be considered in greater detail in a separate section ofthis report, below.The Company's avoidance of justifications for positions taken was also reflected inother ways. Its standon, pensionsprovides a good illustration.The Company's pen-sion proposals provided,interalia,that the guaranteed minimum monthlypensionsfor each year of service were to be increased to $2.40 (from $2.25), with a secondstageincrease to $2.50 on April 2, 1962, the midpoint of the proposed contract. Theraise from $2.25 to $2.40, however, was not to become effective until January 1, 1961.The Union took the position from the outset that the effective dates of the new con-tract and of the initial increment should coincideso asnot to prejudice employeesretiring between the contract date and January 1, 1961.And in thecourse of timethatissuebecame the only obstacle to completeagreementon the pension aspect ofthe contract.When the question first arose on September 1, the Company justifiedthe January 1 date on the asserted ground that it had always been its practice to effectpension changes on the first of the year.That justification was dropped, however,after the Union pointed out that in 1955 the effective date of the pension changes hadcoincided with the new contract date.When the subject cameup again on Septem-ber 21, the Company indicated that its justification was related to costs. But on thefollowing day when the Union asked for the differencein costsbetween its proposedeffective date and the one proposed by the Company, Moore refused to provide theinformation, declaring, "We don't talk costs.We talk level of-benefits."The Com-pany declined to give any reason for fixing January 1 as the effective date, except tosay it considered that the "appropriate date" and the burden was on the Union toconvince the Company differently.When the Union asked why April 2, 1962, hadbeen set as the effective date for the second phase, Hilbert explained that it was themidpoint of the contract when the wage structure was to be changed. The Union thenargued that by the same reasoning the initial increment should also coincide with thefirst phase wage increase.At that point Hilbert declared that the Company would"consider" doing so.During the afternoon session thatsame day,Carey referred toHilbert's earlier declaration and stated that with thatissueout of the way the Unionnow believed it had reachedfull agreementwith the Companyon pensions.Moore,however, promptly repudiated Hilbert's expressedwillingnessto "consider" a change0 The Company had stated from the beginning that the R & R plan would not beutilized at any location unless a separate agreement with respect to its operations wasworked out between the local management and the local union. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the effective date.The Company,he said,was not "taking anything under advise-ment for later consideration," even on a tentative basis. "We have everything thereis on the table," Moore added. The Company never did attempt to meet the Union'sargumenton that issue.At the September 27 meeting, when the Union again askedwhy the January 1 date was chosen, Hilbert stated, "You know it's the beginning ofthe year and it's the time that you make all the resolutions for the New Year's andall that."Willis' accompanying response was scarcely more illuminating. "We thinkit is the appropriate date," was all he would say.Willis' laconic response was typicalof many others the Company made in response to unionargumentsduring this period.Perhaps the clearest revelation of the Company's bargaining frame ofmind cameat the meeting on September 28. At the time there were still three scheduled negotiat-ing meetingsleft before the contract was to expire.The Union had theretofore sev-eral timesreduced its demand for SUBin aneffort to meet company objections. Itslast previous proposal had been rejected on the ground of costs.On September 28,Jandreau, the Schenectady delegate on the IUE negotiating committee,suggested as apossible solution "within the framework of the [Company's] costs" that the Companyprovide an additional option (presumably on a local-by-local basis).Under it 1 per-cent of the Company's proposedwage increasealong with money available underincome extensionaid would be used to set up a fund upon which employees mightdraw to bring their unemployment compensation up to 50 percent ofearnings.Jan-dreau made it clear that the plan he proposed working out along those lines was notto add to the costs of the Company's proposals. Jandreau's suggestionwas rejectedby the Company. Later at the meeting the following colloquy occurred:JANDREAU:Mr. Moore, can I ask a question? Is it possible to change thecompany proposal one way or another? I ask this because you said to me andMcManus that this is it. It is all on the table. Is there any chance ofchangingyour position one iota?MooRE: There are two things, Mr. Jandreau.After all our month of bar-gaining and after telling the employeesbefore they went to votethat this is it,we would look ridiculous to changeit at thislate date;and secondly the answerisno.We aren't changing anything come a strike or high water. [Emphasissupplied.]JANDREAU: There is no sense in being here.MOORE: Unless there is anything you want us to hear. If you have some-thing new or persuasive, persuade us.CALLAHAN:You said you wouldn't change the proposal before, because ofthe employees.MooRES I said two things-one, that everything we think we should do is inthe proposal and we told the employees that, and we would look ridiculous ifwe changed it.Later,Hilbert adverted specifically to Jandreau's aforementioned suggestion for anadditional option within the framework of the Company's costs, and declared:I think we are in the final stage of negotiations, and I think it is frivolous forthe union to make proposals for changes at this time in the nature of Mr. Jan-dreau's.There would be three possible reasons why we would makea changeat this time.First, if we had intentionally held something back and if we haddonethat and we revealed it nowwe would look foolish in the eyes of employeesand others....Secondly, if we made a serious error, an inadvertent error in theoffer, and we have no such evidence of that, to warrant a change. Third, if wewere so frightened of a strike that we would change the offer just to avoid it andthen we would look even more foolish in the eyes of our people and of thecountry.We don't think any of the three apply to this case. [Emphasis supplied.]Later:JANDREAU:. . I am not trying to build up a ratchet situation. I am tryingto work within the proposal.HILBERT: I am not sure you are saying that seriously, Leo.JANDREAU: I am speaking seriously and Iam seeingwhether youare followingBoulwareism or not.HILBERT:What do you mean, Boulwareism?JANDREAU: Your take it or leave it.Moore said that that is all and there isn'tany more, and you have just backed him up with your three typesof reasons.HILBERT:What otherreasons couldthere be?JANDREAU: Option 4 we put forth.HILBERT:Thatfalls into reason 3. GENERAL ELECTRICCOMPANY245The negotiatingminutes andother evidencerelatingto this period do not bear outGE's representations to employees that Carey was determined to force a strike onGE, come what may. On the contrary, the record reflects that Carey, whileunwillingto capitulate to the Company's position,was anxiousto open upsomeother avenuethatmight possibly lead to a peacefulsolution onterms more to his liking. J leCompany showed littleinclinationto aid him.Carey had long complained-whether correctly or not isnot in issue-that theCompany's principal negotiator,, Moore, lacked the requisite authority to deviate inany significant way from GE's offer.On a number of occasions, Carey unsuccessfullysought an opportunity to meet and confer with Vice President Parker, the GE officerhaving primary responsibility in the area of labor relations.On September 26, themediators requested that sucha meetingbe arranged. In response, Moore statedthat Parker would meet with Carey that evening "if Carey wanted to hear from Mr;Parker that that's all there was and that it [the full offer] was on the table."At thesidebarmeetingthat evening-attended by Carey, Callahan, and Fitzmaurice forthe Union and by Parker, Ritter, and Moore for the Company-Parker declined,todo any more than state what Moore had said he would state.When Carey soughtto discuss with him some of theissuesin dispute, Parker refused to be drawn intoany such discussion, declaring that that was not a negotiatingsession.He told Careythat "as far as the Company is concerned, we have no more to offer, but if you wantto talk about it at the bargaining table you go ahead and do it." Parker's assertionthat the Company's offer would not be changed was thereafter broadly publicized bythe Company to its employees as positive confirmation of the Company's earlierdeclarations that employees could hope to gain nothing further through strike action.Also at the sidebar meeting on September 26, Carey specifically proposed that thesix peoplethen meetingshould spend some timein aneffort to hammer out someagreementin principle.Carey explained that it was his experience that ameetingof that nature was more conducive to the settlement of issues than largermeetingsof the kind engaged in at formal negotiatingmeetings.The Company rejected Carey'srequest.Moore at the hearing testified that his stated and actual objection to Carey Isproposal for a reduced bargainingcommittee was his "sincerebelief" that:... collective bargaining takes place across the bargaining table with the fullcommittee and is not to take place at any sidebar meetings or withany sidedeals not infull view of the publicand the negotiating committee,on the unionside.[Emphasis supplied.]On September 26, Carey in a letter to Ralph J. Cordiner, chairman of the GEboard, proposed that theissuesbetween the parties be submitted to either (1) a fact-finding board without authority to make binding recommendations, or (2) an arbitra-tion board with power to make a binding award, the choice to be left to the Company.The matter was referred to Moore who rejected the request, stating numerousreasons.The reasons are not detailed here, because, contrary to the Union's contention, I donot consider the Company's rejection of third party intervention as having evidentiaryvalue on theissueof whether the Company bargained in good faith.The Union'srequest for such intervention is cited here only because of its-bearing on GE's repre-sentationsto employeesconcerningCarey's strike motives.Cordiner in his direct reply to Carey's letter of September 20, while reassertingthatMoore had "full authority and responsibility" to represent the Company in itsnegotiations with the Union, told Carey that Parker "as the senior officer in thisimportant area of responsibility" wouldcontinueto be "available for meetings, outsidethe negotiations.On the strength of that statement Carey arranged further sidebarmeetingswith Parker-also attended by others on each side-on September 29 andOctober 1.Thesemeetingstook substantially the same course as the sidebarmeetingof September 26.During the last days of September, as the contract's expiration date neared, theUnion soughtan extensionof the contract so that efforts to reach agreement mightcontinuewithout a strike.Prior to September,29, all of the Union's extension pro-posals were tied to other requests, either that the Company arrange to have an officer,participate in negotiations or that the Company consent to factfinding or arbitration.The Union's extensionproposals were "categorically" rejected by the Company, pri-marily on the ground that it was the Union and not the Company that had elected to,terminate the contract on its expiration date.The Company made it quite-clearthat it was opposed,even in theabsence of conditions, to any contract extension, or,for that matter, to any "delayin settlingthe strike question-one way or another."At the September 29 formal negotiating meetings, the mediators proposed that thepartiescontinueto bargain without interruption of production and preserve the 246DECISIONS OF NATIONAL LABOR RELATIONS BOARD"status quo" (which they explained contemplated the extension of the contract)until a new agreement was reached.In a private session with the mediators the previ-ous day, Carey had indicated his willingness to agree to an unconditional contractextension.Both he and the mediators believed,however, that the chances of acordial reception by GE would be greater if the proposal came from the mediatorsrather than from the Union,and if the Union were to withhold formal acceptanceuntil the Company replied.It had been arranged to proceed accordingly.Whenthe mediators on September 29 made the proposal,Carey immediately respondedthat the union committee would withhold its reply until after it received the Company'sanswer and had reported to the Conference Board.The Company, however, afterascertaining that the proposal contemplated an extension of the contract,promptlydeclared that its answer had already been given.The Company's reference was toits"categorical"refusal at the bargaining session the day before to agree to anyextension beyond the contract's expiration date.Though not so told at the meeting,itappears that the Company was aware that the mediators'proposal had the priorblessing of the Union.67Later in the session the Company formally declared its position as follows:... we must point out that on October 1 the IUE agreement will terminate as aresult of notice given by the IUE to us several weeks ago.There will be noextension of the contract beyond that termination date ... for 15 days, 10 days,for five days or even one day.With that termination,the cost of living escalatorarrangement will terminate.In addition such matters as union dues checkoff,pay to union officials for grievance time and superseniority for union officialsand related matters will have to be considered and reconsidered by us as theywill no longer be binding....The current pay, seniority,pension and insuranceand other benefits will be continued in effect for all employees who report forwork.... [Emphasis supplied.]At the opening of the September 30 session,Carey announced that the IUE-GEConference Board had adopted the recommendations of its negotiating committeeto reject GE's offer and to shut down GE plants on October 2 because of GE's refusalto continue the contract.On October 2, the strike began as scheduled,with only the Schenectady localremaining at work.68P. Alleged local bargaining;other events during the strike1.Offer at Schenectady and Pittsfield of more favorable truce terms thanthose theretofore offered the UnionIn rejecting the truce proposal made on September 29, the Company stated itwould commit itself only to maintain in effect the then current pay and fringebenefits for employees reporting to work after October 1.The Company made clearthat after October 1, it would regard itscontractual obligationsas having come to anend.Among those which it specified it would thereafter regard as no longer bindingwere "such matters as union dues checkoff,pay for union officials for grievance timeand superseniority for union officials."As to such union-related terms and condi-tions, the Company stated that it would have to "consider"later whether or not andunder what circumstances the Company might retain them in effect.The Company did not thereafter in the national negotiations say anything furtherabout what it proposed to do with regard to the union-related conditions until Octo-ber 7 at the earliest,although there were several negotiating meetings in the interim.In the meantime,on September 29-the very day the Company in national negotia-tions expressed uncertainty on this point-a company consultant,acting pursuant toa policy decision arrived at by Moore and his staff in New York,authorized EmployeeRelationsManager Stevens of Schenectady to maintain in effect at that location,provided that the employees there did not strike, all preexisting terms and conditionsof the expiring contract(except for the cost-of-living escalator)including the union-related and grievance-related conditions.On September 30, the Company announcedto its Schenectady employees that the plant would be open on Monday,that all pre-existing practices,policies, pay rates, 'and benefits would continue in effect,and thatthe Company would"continue to recognize all present local union relationships,e7This is apparent from a company teletype,dated October 1, wherein it was statedthat "he [Carey]got the mediators to make a proposal for him to extend the contract."68 Schenectady,however,joined the strike on October 6. GENERAL ELECTRIC COMPANY247including superseniority for shop stewards, the grievance procedure, etc."The Sche-nectady IUE local had theretofore voted not to strike.No similar announcement wasmade at that time at any other IUE-represented plant, except at Knolls Atomic Power-Laboratory, a satellite of the Schenectady plant, also under the jurisdiction of ERMStevens.69On October 3, Business Agent Leo Jandreau of the Schenectady local stated in amessage to the local membership that because of the Company's refusal to continuethe contract beyond October 1, 1960, "the contract provisions for grievance machinery,protection covering working conditions, seniority, prices, wages and many other condi-tions [including recognition of elected union representatives] can no longer beenforced.'Jandreau recommended a "no contract-no work" course.In evident response to Jandreau's message, ERM Stevens issued a statement tomembers of the Schenectady local that same day, in which he declared the Com-pany's intent to "commit" itself to retain in effect all "protections of the contract"so long as the local was not on strike. Stevens that same day also made a similarcommitment to Jandreau-confirmed in a letter, dated October 4, reading as follows:Dear Mr. Jandreau:This is in response to your suggestion that I put on paper our agreement tocontinue protections of the Company-Union contract which was terminated bythe International as of October 1, 1960. I am pleased to do so herewith:We agree to extend to you protection of the recent contract, including griev-ance machinery, protection covering working conditions, seniority, prices,wage rates, and any other condition of employment recited in the contract.Current cost-of-living adders will remain in effect.We will continue unionrepresentation recognition as presently constituted and all the above willremain in effect so long as we are not on strike.Very truly yours,A. C. Stevens.In publicity to employees at Schenectady, the Company declared that "the sameoffer had been made by General Electric negotiators in New York to IUE PresidentJames B. Carey before Carey called a strike against the Company [and that] Careyrefused the offer."That was not true.The same truce terms were also offered on October 4 to the IUE Pittsfield local.That local had also theretofore voted to accept the company offer, but, unlike Schenec-tady, had joined the strike at its inception.On October 4, ERM Arthur Mellikan ofPittsfield offered the local union at that plant the same truce conditions that weregiven Jandreau in Schenectady.70Mellikan's offer was broadly publicized to employ-ees at Pittsfield, through press releases, plant communications, and individual lettersto employees.2.Direct dealings with other IUE locals regarding truce termsOn October 4, the Union filed an unfair labor practice charge against the Companybased in part on the offer to Local 301 at Schenectady for a separate truce agreement.Some.time after the charge was filed, the Company informed the IUE national nego-tiators that the conditions offered the Schenectady local were generally available toall IUE locals not on strike.There is a dispute as to the date this was done. TheCompany claims such a proposal was orally made on October 7 by Counsel Hilbertfor the Company to Counsel Sigal for the Union. The Union, on the other hand,claims that the proposal was not made until October 10, when it was made in writing.Because it is undisputed in any event that the proposal was made on October 10and nothing of consequence to the issues herein occurred in the interim, I find itunnecessary to resolve the sharp conflict on that point.09The KAPL employees, who are organized into a separate IUE local, had theretoforevoted to reject the Company's offer.00 The Company's assertion in its brief that the offer at Pittsfield was solicited by thelocal is not supported by probative evidence and is found to be contrary to fact.Mooretestified that before the offer was made he had been informed that an unidentified localofficial had inquired of Mellikan whether the local there could have the Schenectady termsif it returned to work.Moore's testimony, however, was based on hearsay twice removed,and is in conflict with the direct testimony of Arthur LaBlue, the Pittsfield Local's busi-ness agenttowhom Mellikan made the offer.Mellikan did not testify.LaBlue iscredited. 248DECISIONS OF NATIONAL LABORRELATIONS BOARDThe Company's written proposal on October 10 was "to reestablish in any,IUEunitwhich is not on strike" all terms and conditions of the expired contract (exceptthe escalator clause) including such matters as checkoff, grievance procedures, andprivileges of union officials.Elsewhere the Company made clear that the union-related conditions would be reestablished only in units where local officials publiclyannounced a return to work and employees returned accordingly.The Company's October 10 truce proposal was not accepted by the IUE nationalnegotiators.Notwithstanding its rejection at the national. level, the Company soughtat some plants to obtain its acceptance at local levels through direct contacts withlocal officials as well as by appeals to employees.Thus, at Lynn, ERM Bums wrote Local Business Agent McManus on October 10,requesting a meeting to discuss, among other things, a strike truce.He specificallyproposed working out a separate memorandum of intent applicable at Lynn for, aninterimagreement reestablishing all former contract provisions (except theescalatorclause)and for the return of Lynn's employees to work whilenational negotiationscontinued.The refusal of the Lynn local officials to discuss a separate truce proposalwas thereafter criticized in communications to employees.The employees were urgedto let their union officials know how they felt about a "truce" proposal.The Com-pany's communications to employees emphasized that a continuation of the strikewould cause loss of jobs through loss of contracts, diversion of work to other GEplants, andthe like. 'At Waterford, the Company wrote the president of the IUE local,informing himof the proposal made at the national level and inviting separate acceptance by theIUE local.About the same time, the company foremen telephoned the Waterfordstrikers individually to advise them of the proposal given their local president andto urge its acceptance at a membership meeting, which they stated ought to be calledfor that purpose.At a meeting with the local officials on October 14, called by theCompany, the Company stressed that a substantial number of Waterford jobs wouldbe permanently lost if the Waterford plant did not soon return to production, andagain urged local acceptance of the truce proposal.The meeting was followed byfurther telephone calls made by foremen to the employees summarizing the informa-tiongiven local officials as to the number of jobs being endangered by the continuationof the strike.The employees were again urged to convince their local officers toabandon the strike "under the protection of the Company's truce offer."At Louisville and at Bridgeville, the Company in letters to the IUE local presidents,dated respectively October 14 and 20, similarly invited separate local acceptance ofthe truce proposal made in national negotiations and there rejected.At Syracuse, on October 17, 1960, Loren Vinal, president of the Syracuse local,telephoned James Delmonico, the union relations manager of the GE Syracuse plant,regarding the vacation pay of a, striking employee.Following discussion on thatpoint, Delmonico suggested that Vinal might want to bring the employees at Syracuse'back to work as Jandreau had done in Schenectady.71Mentioning how popularJandreau had made himself at Schenectady, Delmonico told Vinal that he would beas highly regarded in Syracuse if he followed Jandreau's example.Vinal was thenunder suspension for alleged strike misconduct.When he pointed this out to Del-tnonico,the latter assured him that hissuspensionwould be taken care of if hebrought the employees back.When Vinal mentioned that 16 other Syracuse employ-ees were also under suspension, Delmonico replied that their suspension, too, couldbe discussed if Vinal were serious.Delmonico told Vinal that if the employeesreturned to work, they would receive the benefits of the old contract, except for theescalatorclause.Vinal declined to bring the employees back.72The General Counsel in his brief refers to otherinstances-not detailed here-of asserted attempts by the Company to undercutnational bargainingby direct deal-71 The Schenectady local had returned to work that morning.zz The above findings are based on Vinal's credited testimony, corroborated in substan-tial part by employee Robert Robinson who heard Vinal's end of the conversation.Del-monico admitted having a conversation with Vinal in which the Schenectady developmentwas discussed and in which there was some talk about how Vinal would be regarded ifhe brought the employees back to work, but he specifically denied saying anything aboutliftingVinal's suspension or that of others.Vinal had previously given substantiallythe same testimony without contradiction at an arbitration bearing at which Delmonicowas present.He impressed me as a credible witness. GENERAL ELECTRIC COMPANY249ingswith IUE locals during this and earlier periods.They are found not to supportthe General Counsel's position,on that point.733.,Employee communicationsTo a substantial extent, the Company's communications to employees during thestrike period were concerned with strike activities and developments, advice to er ifployees as to their legal rights to work without molestation during the,strike, restate-ments of the Company's position on bargaining issues, justifications of its refusal toagree to outside intervention, and the like.At the same time, however, the Companycontinued in much the same vein as before to impress upon employees that GE'sfull and final offer was on the table and to attack the motives of the IUE top leader-ship.The employees were frequently reminded that they ought not consider them-selves bound by the "irresponsible" strike action which Carey had promoted in fur-therance of his "personal" and "political" ambitions.Prior to October 10, the Com-pany's communications constantly reiterated that the Union's asserted "no contract-no work" obligation was a meaningless fiction; that GE employees and managers in'the past had satisfactorily worked together for long periods of time without a contract;and that the absence of a contract was a matter more of concern to union officialsthan to employees. Beginning about that date, the communications stressed how theCompany's truce proposal would adequately safeguard employee contractual protec-tions and urged employees to contact their union officers and persuade them either toaccept the Company's offer or the Company's interim truce proposal,or else todemonstrate by themselves returning to work that the "unnecessary" strike should becalled off.The communications also continually peppered the employees with reportsof the increasing number of acceptances of the Company's offer by other unions, ofthe strike's lack of success at other IUE locations, and of back-to-work movementsat other plants.Stories of dissension in the ranks of the IUE bargaining committeewere also reported and blown up.Throughout, the Company's communications, particularly at the old line plants,continued to point up-as they had done throughout the negotiations, and even before-the precarious competitive situation with which GE was confronted.Employeeswere told that in view of the Company's competitive situation, no enlargement of itsoffer could be effected without generating unemployment in GE plants. The damag-ing effect of the strike on employee jobs was also constantly accentuated.Mentionwas made without specifics of orders lost or in danger of loss, and employees were,warned that a continuation of-the strike would affect the availability of employee jobsfor months or even years to come,-if not indeed permanently. In some instances thewarnings of potential job loss took a somewhat different slant.Thus, at the Oakland plant of GE's wire and cable department, the plant managerin a letter to striking employees, dated October 7, stated,inter alia:Within the Wire and Cable 'Department, Oakland is the only plant with asignificant stoppage in effect.Lowell is not on strike and two-thirds of theBridgeport hourly people are back at work.Any cable normally made' at Oakland can easily be made in Bridgeport orLowell.On October 14, in a further letter to employees, the plant manager stated,inter alia:Our Bridgeport Plant, which is an IUE represented location, is completelyback to normal operationand isnow supplying wire and cable whichyoucouldhave made. . . . This is a time for decision for the Oakland plant.My boss,Mr. Obert, will visit the plant this month at which time our future plans will bedetermined.You can best assure continued operation if you are at your jobsrather than on the picket line.73Thus, for example, the General Counsel,refers to certain incidents at WorcesterButthese establish at most a refusal to; bargain with the Worcester local on purely local issues,and do not bear on the particular issues in this case.The General Counsel also refers topersistent efforts by the Lynn management to discuss with the Lynn local the mannerin which the proposed retraining and reassignment plan would be applied at Lynn.Thatplan, however, contemplated implementation at local levels, and it is quite clear that thelocalmanagement simply sought to clarify for the benefit of the local certain proposeddetailswhich the,national proposal contemplated were to he reserved for separate localnegotiation,and agreement., 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt Lynn, the senior company official at that plant addressed a letter to employeeson October 14, in which he pointed out that Lynn management had offered to agreeto a truce that would bring employees back to work, but that "your local union hasrefused even to sit down with us," and expressed the "hope" that the employees "willlet your union officers know how you feel about this." In the course of his letter,he commented:At the moment, some of the Lynn departments have certain contractual com-mitments with the United States Government and must, in the interests ofcritical defense programs, decide whether to have the work done here or else-where.I'm sure you realize that if the work is moved to other plants or companies,itwill be very difficult for us to get it back.In a press release issued 2 days later, the same Lynn official pointed out that GEhad facilities and open capacity at other plants to do work performed at Lynn; declaredthat if the Lynn local continued on strike while other GE plants were operating,Lynn would have "trouble retaining some of the operations assigned here," with aconsequent drying up of Lynn jobs, and expressed the "hope" that the Lynn employeeswould vote at a forthcoming meeting to follow the example of Schenectady andreturn to work.Q. Negotiating meetings October 4 to 19There were eight formal negotiating sessions and one further sidebar meetingbetween October 2, when the strike began, and October 19, when the Companyannounced it considered an impasse had been reached and saw no purpose to furthermeetings.The Company's bargaining position remained fixed throughout this period.Mooresummed up the Company's stand at the October 4 meeting. "Relating to the GE posi-tion," he declared, "it hasn't changed and it will not change under the threat of astrike."All efforts of the Union to induce the Company to modify its position insome respect proved futile.The Union's last-ditch proposal made on October 19 wasfor a settlement on the basis of an 18-month contract with a 31/2-percent wage increase(as opposed to the 3-percent increase offered by the Company for the first 18 months)and without any escalator clause. In rejecting the Union's proposal, the Companycharacterized it as "shake down bargaining" designed to force the Company to buy"peace."Various exploratory efforts by the mediators to find some compromise basis forsettlement-such as for example their suggestion that the Company put a "price tag"on a 2-year contract-were rebuffed.The Company made it clear to the mediatorsthat it saw no possibility of any movement in its offer even within the framework ofits costs.Both the General Counsel and the Union make much in their briefs of the Com-pany's asserted refusal to supply the Union with contract language during this period.The relevant facts are set out below.At the meeting on October 1, Carey had requested that a subcommittee consisting ofthe Union's and Company's counsel meet to work on contract language as to itemssubstantially agreed upon.74On October 6, in accordance with arrangements made,Sigal for the Union met with Hilbert and Willis for the Company for the purpose ofsettling the definitive language of changes in the pension and insurance agreement andrelated insurance plan and pension plan.Hilbert at that time handed Sigal drafts ofthe first two documents, but not of the pension plan.Hilbert told Sigal that the Com-pany was still working on the pension plan changes and that it would be ready in 2 or3 days.The subcommittee did not complete its work on the available drafts onOctober 6.The next meeting was held on October 14. At that meeting, Sigal askedfor the pension language, but it was not provided.As appears from Sigal's testimony,credited in this respect, Hilbert stated he would not produce the pension plan languageuntil agreement was reached on the documents which had been presented on Octo-ber 6.No further meeting of the subcommittee was scheduled. The pension languagewas not delivered to the Union until October 27.There is nothing in the record toshow that the delay in providing the pension plan language actually impeded thecourse of bargaining in any way; indeed Sigal conceded while testifying that it did not.74The Company's offer was drawn in the form Of a detailed outline of its proposals ratherthan in the form of definitive contract language.The Company had earlier submittedto the Union a draft of proposed contract language with respect to retraining and reas-signment and income extension aid, but notas to other items. GENERAL ELECTRIC COMPANY251At the meeting of October 18,the Union demanded that the Company put on thetable the contract language in full in the form of the documents it was prepared tosign to settle all issues in dispute.75Moore refused to do so unless and until the Unionstated what option it wanted.76Moore told Carey, however,that the Company hada document that would permit agreement.Later that day the Company sent 25 copies of a proposed short form memorandumof settlement to the Union'sConference Board meeting that was being held that after-noon.The document provided briefly that the Union was to accept the Company'sproposal as theretofore made, that a finding agreement achieving settlement of allissues would be executed within 30 days thereafter,and that in the interim the Unionwould determine which of the options it would accept.At the opening of the October 19 negotiating meeting, Carey presented the unionproposal,referred to above, for settlement on the basis of an 18-month contract witha 3V2-percent increase.When the mediators suggested a private meeting with theCompany, Moore refused,charging the mediators with having rehearsed the proposalwith the Union,a charge which the mediators denied.After the Company rejectedthe Union's offer,accusing the Union of "shake down"bargaining,the Union left themeeting and separate sessions were held until early evening.On reconvening,Moore stated that the parties were at a legal impasse and that theCompany saw no useful purpose in any further meetings. The Union objected to theCompany's assertion that there was a legal impasse, declaring there could be no legalimpasse in the absence of good-faith bargaining.The Union thereupon again noted that the Company had refused to put on the tablea document including the complete agreement it was prepared to sign.Hilbert for theCompany replied,"We can't do it until we have agreement,"adding, "Tell us theoption and we will have it on the table."Moore referred the Union to the Company'sproposed short form memorandum of settlement and insisted that that was sufficient,at least to end the strike.The Union responded that the short form was too vague andgeneral"to serve as something to be binding."At that point Carey indicated for the first time the Union's readiness to capitulate,stating he would like to have an opportunity to discuss with the Company a strikesettlement agreement.He handed Moore a union proposal in the form of a bilateralagreement,providing for the immediate settlement of the strike,the simultaneousexecution of the new national agreement,and various conditions and protections thatwere to apply to the reinstatement of returning strikers.The Company responded that the Union had put "the cart before the horse" inpresenting a strike settlement agreement before reaching full accord on the nationalagreement,the wage agreement,and the pension and insurance agreement.TheCompany stated it would not look at the provisions of the strike settlement agreementuntil after agreement had been reached on the other agreements.The Union then again demanded that the Company put its full contract language onthe table.The Company said it would do so, as soon as the Union advised the Com-pany it was in agreement with the Company'sproposals and declared the option itwanted.The Union stated it was in "substantial"agreement but was unwilling toconsent in advance to a contract it had not seen.The Company replied that theUnion would have to express itsunqualifiedagreement to the Company's proposals,eliminating the word"substantial,"before it would produce the full definitive contractlanguage.Nothing further was accomplished that day. Because of the Company's unwilling-ness to meet any further, the mediators,over the objection of the Union, adjourned,the meeting subject to further call.R. The strike settlement meetings on October 21 and 22The next meeting was held on October 21. Prior to the meeting,the companyrepresentatives met separately with the mediators.Moore reported to the mediatorsthat the Company had completed its drafts of contract language.With respect to theUnion's proposed strike settlement agreement,the Company indicated that it wasprepared to go along voluntarily with some of the items of the Union's proposal in75 At the meeting of October 1 and again at the meeting of October 5, Moore had statedthat the Company had the contract language available.70 In its teletype that day, the Company disparaged the request,stating it had "nointention of confusing the issue by putting another document on the table." 252DECISIONSOF NATIONAL LABORRELATIONS BOARDaccordance with its established practice; that some of the others would be taken'careof under the new contract in any event; but that it saw no need for and did not intendto enter intoa separatestrike settlement agreement.Moore told the mediators:We are prepared to listen to what they have on a strike agreement but our posi-tion is oneof "thanks" but "no thanks."We haven't signed them in the past andwe don't intend to.At the opening of thejoint meetingthat day, the mediators inquired if the Companyhad the contract language written up.Hilbert answered only "Yes."He did not,however, offer the contract draft to the Union.Nor did the Union again ask for it.The Union then presented a new proposal which included two separateagreements-(1) the strike settlementagreementit had earlier presented, slightly revised, and (2)a short form memorandum substantially in the form submitted by the Company onOctober 18, except for an item calling for elimination from the Company's proposal ofthe retraining provision.In presenting the Union's proposal,. Carey expressly acknowledged his awarenessthat the Company was now "ina positionto insist on [retraining]."But he neverthe-less urged Moore to reconsider, pointing out that the prospect of getting local agree-ments on retraining would be improved if limiting language were removed, from thenational agreement.-' 'As previously noted, the Company during the early days of September had indicateditswillingnessat least to consider dropping retraining from its offer if that were thewish of the Union. But after the resumption of negotiations on September 20; theCompany had insisted that that provisionmustbe part of the package notwithstandingthe Union's request for its removal. At the October meetings, the Union had continuedto press for the deletion of the retraining provision. It had, argued that as retrainingwas not to be put into effect at any location unless the details were agreed upon in localnegotiations,and aslocal supplements were subject to national approval in any event,the nationalagreement should at most authorize local negotiations and should notimposelimitations that might hamper the freedom of localunions and local manage-ments to negotiatefully in the light of their particular local situations.The Com-pany, however, had refused to modify its position and had remained unyielding. 'Now, with the Union's complete capitulation at hand, the Company relaxed itsposition.Moore told Carey that he would reserve comment on Carey's request forreconsideration.At the final meeting the next day, the Company advised the Unionthat it was deleting the retraining and reassignment provisions from its proposal andleavingthe subject entirely for local negotiations.'On October 21, after discussing briefly the Union's proposed memorandum ofsettlement,77 the parties turned to a consideration of the strikesettlement agreement.The Company adhered to its expressed opposition to the execution of a separatestrike settlementagreement.But it nevertheless discussed with the Union the variousitemsin the Union's proposal, stated its views thereon and gave its reasons for suchviews.It indicated its agreement in principle as to some of the items, its objectionsas to others.At the opening of themeetingon October 22, the Union presenteda single docu-ment labeled "Memorandum of Settlement," which combinedin oneinstrument theprovisions of its strike settlement agreement and of its memorandum of settlementas previously proposed.The Union explained that the revision in form was made tomeetthe Company's objection to a separate strike settlement agreement.'The Company then announced that in the place of the strike settlement agreementtheretofore proposed by the Union, it was prepared to give the Union a "letter ofintent."It presented a draft letter stating how the Company "intends to handle .. .certain matters relating to the resumption of work."The letter provided more spe-cifically that: (I) Strikers would be recalled "as quickly as their services are needed";(2) strikers would not be discriminated against merely for strike activity; (3) penaltiesimposed by GEafterthe end of the strike for strike misconduct would be handled inthe usual way under the new contract and be subject to arbitration; (4) all pendingcriminal prosecutionsand court and administrative processes based upon, strike mis-conduct would "continue to follow their natural course"; (5) the' Company "has77Two points were specifically touched upon.One involved the 'questionof retrain-ing which, as already noted, was temporarily left open.The other concerned the effectivedate of the new contract.Moore suggested October 17, in accordance with the Com-pany's offer to make it effective on Monday of the week agreement was concluded. TheUnion wanted October 24, apparently on the theory that the earlier date could only benefitnonstrikers.Moore was agreeableto accepting the Union's date. GENERAL ELECTRIC COMPANY253carried employees insurance coverage during the strike and will make the necessaryadjustments in order to reimburse itself"; (6) "in accordance with long standingpractice" strike absence would be included for relative seniority standing but not forcomputing. employee benefits"; and (7) grievances pending or based on action takenbefore-the expiration date of the last contract would be processed in the regular waywith time periods tolled.To the foregoing, the letter of intent added that the Com-pany had "offered to make the wage increase effective October 17" but "that the Unionhas, for reasons of its own, chosen the October 24th date." In short, the letterrevealed that the Company was in agreement with many but not all the provisions theUnion had asked to have included in a strike settlement. The Union strongly objectedboth to the form of the document and to its failure to provide the full measure ofprotection embodied in the Union's proposed strike settlement agreement.With respect to the substantive variances, the Company, in the course of the discus-sions which followed, listened to the Union's arguments and stated its own reasons forthe positions it had taken.On one point, it yielded to the Union's position, andadded to its letter of intent a provision that discharges for strike misconduct effectu-ated during the period of the strike would "be subject to arbitration under voluntaryarbitration submissions which the Company would be willing to sign." Throughout,however, the Company adhered to its position that it would not agree to a strikesettlement agreement, labeled as such, but would agree only to have the strike settle-ment provisions embodied in a letter of intent.To the Union's objection that theletter was not a legally binding agreement but only a unilateral statement of intention,the Company responded the Union could, if it wished, initial the letter and thereby, itsaid,make it a letter agreement. It is quite clear, however, that the Union wasopposed to signing the letter both because of its unilateral form and because of someof its content.Sigal requested-at one point that the Company drop from the letterthe provision that pending criminal prosecutions and court and administrativeprocesses would follow their usual course, pointing out in effect that this was simplysurplusage adding nothing to the Company's undertaking.The Company refused."We'll leave the letter as it is," was all Moore would say.At the hearing, the Respondent gave no persuasive explanation as to why it wasopposed to a strike settlement agreement in bilateral form.Hilbert testified-although he did not mention this at the negotiations-that the Company probablywould not have opposed a bilateral agreement labeled "Return to Work Terms." Thesignificance of the distinction escapes me.In the end, the Union yielded to the Company's terms.On the afternoon ofOctober 22, it signed along with the Company the short form settlement agreement.The Company alone signed the letter of intent.Up to that time, the Company hadnot yet presented to the Union, save in the partial respects referred to above, theactual contract language.- It was agreed that counsel for the parties would meet in thevery near future to work out the contract language, but that the national agreementwould go into effect immediately without checkoff authorizations that had not beenrevoked would continue in effect.Apart from contract language, two matters werespecifically left open for later negotiation-one concerned article XI, section 3, theother the revision of the checkoff provision.These will be considered shortly below.The Union terminated its strike as of Monday, October 24, 1960.S.Postsettlement meetingsPostsettlement meetings were held on October 27 and 28 and November 2 and 3,primarily for the purpose of reaching agreement on definitive contract language.Several disputes arose during this period as to substantive terms of the agreement. Itis claimed by the Union, more than by the General Counsel, that the Company's bad-faith approach to bargaining spilled over into this period. The Respondent, oppositely,points to a number of asserted charges and modifications made by it in the post-settlement negotiations as being the clearest evidence of its good faith throughout.Reserving evaluation for later, I turn to a consideration of the pertinent facts.As noted above, two items were specifically left open at the time of the strike settle-ment.Both involved at least in part considerations of illegality arising out of thenrecent Board decisions.One concerned article XI, section 3, of the 1955 'agreement, reading in pertinentpart as follows:Employees-transferred to jobs outside the bargaining units may be returned totheir former classification in the bargaining unit in accordance with their totallength of continuous service.Employees in any plant who have been certified ina bargaining unit not covered by this agreement shall have no rights under thisagreement. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union in its original contract proposals had sought revision of this entire clauseto provide without more that employees transferred out of any bargaining unit wouldlose their seniority in thatunit.The Companyin itsoffer had made no reference tothe Union's request. So far as appears, there was no discussion at all about this par-ticular provision until the meeting of October 11, when fleeting reference was made toit as a result of a then recent claim made by the Union in an injunction action at Lynnthat article XI, section 3, was unlawful under the Board'sMenascorule (123 NLRB627)78At thatmeeting,the Company had indicateditswillingnessto delete thesecond sentence of the section to cure the asserted illegality underMenasco.TheUnion's objection to article XI, section 3, went further, however, anditwasultimatelyagreed that the subject would be reserved for later negotiation.The first sentence ofthe section had originally been writtenintothe contract in 1950 at the request of theCompany and the qualifying second sentence had then been added at the request ofthe Union.At the postsettlement meetings, the Union sought to negotiate a new pro-vision in line with its demand.The Company's representative stated that negotiationswere not in order at that stage.However, the Company was willing, he added, toeliminate the illegal sentence if the Union wished, but there would be no other change.During the discussion that followed, however, the Company fully statedits reasonsfor desiring retention of the first sentence, principally that its removal would dis-courage rank-and-file employees from accepting supervisory positions and thus hamperpromotion from within.The Company did not yield further, the Union finally did,and article XI, section 3, was retained except for the deletion of the secondsentence.The Respondent in its brief cites this change asa concession.Actually the change wasan improvement from its point of view.The other item left open involved a checkoff provision.The old contract hadrequired an employee to give notice to the Union as well as the Company of revoca-tion of his checkoff authorization.The legality of that requirement was then in ques-tion because of the Board's decision inBoston Gas Company,129 NLRB 369, Octo-ber 12, 1960; later reconsidered and reversed, 130 NLRB 1230, March 6, 1961.Herethe Company simply accepted the Union's suggestionto eliminate a requirement whichboth parties then believed had to be surrendered to comply with law. The Companygave up nothing.During drafting, a dispute arose over the Company's proposed contractlanguagerelating to the eighth holiday which was to be allowed if the Union chose the vacation-holiday option.Holiday dates in the past had always been negotiated.Nothing hadbeen stated in the Company's option offer to the contrary.Moreover, at the October 1meeting Moore had stated that the Company proposed to have holidays negotiatedlocally.Nevertheless, the contract language submitted by the Company gave localmanagement the exclusive right to determine the eighth holiday without negotiation.The Union protested.The Company justified its position principally on the groundthat that was the only way to assure uniformity in plants where there was more thanone union.The Company held fast to its position through several meetings, but theparties finally agreed on Washington's Birthday as the eighth holiday, subject to theright of local management and the local union to substitute a different holiday bymutual consent.A dispute also arose with regard to a letter known as the 20.4 letter, which had beenattached to the 1955-60 agreement, and which stated in substance that the parties werein disagreement over a company policy relating to the arbitrability of discharges ofemployees who had invoked the fifth amendment in certain circumstances. The Com-pany requested reacknowledgment of the letter.The Union objected on the groundthat there had been no reference to the matter in negotiations.The Company, on theother hand, took the position that when it made its offer, which the Union accepted, itwas its intention, as the Union should have understood, to retain everything in theold agreement not specifically mentioned, and that the letter was part of that agree-ment.It flatly refused to reopen that item for negotiation at that stage, but in aneffort to accommodate the Union did submit three different forms of reacknowledg-ment of the 20.4 letter, one of which the Union ultimately accepted over protest.Sigal for the Union ultimately conceded while testifying that if the letter had not beenreacknowledged, it would, by enlarging the area of arbitrability, have resulted in achange of the 1955 agreement in a respect not specifically reserved for further nego-tiation after the settlement date.Another issue arose with regard to the inclusion under the agreement of two loca-tions,Bucyrus and Burlington, involved in decertification petitions that had been filedprior to October 22.The Company's offer had provided thatits termswould not be7eHilbert testified that the Company had known of theMenascodecision since 1959, butwas waiting for the Union to raise the subject during negotiations. GENERAL ELECTRIC COMPANY255made applicable to employees in any bargainingunit"where thereispending anNLRB representation petition without a waiver of objections by any otherinterestedunion."The Company questioned the legality of listing Bucyrus andBurlingtonamongthe contract-covered units in view of the Board'sMidwest Pipingdoctrine (63NLRB 1060).Sigalfor the Union expressed his legal opinion that that doctrine didnot apply to decertificationcases.The Company, after considering this matter, agreedto include Bucyrus and Burlington.In addition, the Company, during drafting, agreed to a fewminor changes nottheretofore negotiated.One provided for emergencymeetingsat the third step(national)of the grievance procedure if the Union requested it.A second providedfor written answers at the second step of the grievance procedure.But this onlyrestateda long timegeneral practice, and was requested because onelocalmanage-mentwas lax.The third change provided authority for local managements tonego-tiatewith local unions for travel allowances in excess of 8 cents per mile.The Unionhad asked for 10 cents per mile nationally, and this had been rejected.Under the,change, as construed by the Company, however, a local union, while free to demand ahigher allowance, could not strike in support of its demand if negotiations failed.79The formal agreements were finally concluded and executed on November 10, 1960,after the Conference Board elected the holiday-vacation option on a local-by-localbasis.T. Alleged threat and discrimination at Augusta, GeorgiaAt the Company's Augusta, Georgia, tube plant,s° theplant manageron October 5,1960, sent a letter to three local union officials and one other employee, who at thetime were the only employees on strike, stating that if they did not return to work bythe start of their regular shift, Monday, October 10, their employment with GE wouldbe terminated and replacements would be hired.Thereafter, on October 13, 1960,the plant manager sent the same four employees telegrams, followed by confirmatoryletters, in which he asked them to disregard the aforesaid statement in the October 5letter, informed them that their service with GE had not been terminated, but addedthat if they did not return to work by the following Tuesday, their positions would befilled by new employees. In the meantime a Board agent had directed the attentionof Hilbert, GE's labor relations counsel, to the October 5 letter, and Hilbert in turnhad communicated his views to the plantmanager asto the propriety of the October 5letter.More employees at Augusta joined the strike after October 5 including the 20employeeswhosenames arelisted in the complaint and in the attached Appendix A.On October 24, 1960, the 20 listed employees made unconditional offer to return towork, but the Company failed and refused to reinstate them.While on strike, all ofthem had been replaced by other employees.On October 31, the Company offered employment to one of the listed employees-W. A. Chalker-conditioned upon his ability to pass a physical examination.OnNovember 3, Chalker was reemployed and assigned to his old job at his old rate of pay.On November 4, 1960, the Company offered employment to another-J. L. Cline-subject to the same condition.Cline did not pass the physical and was notreinstated.Thereafter, on November 5, the Company offered employment to Lonnie M. Usry,who, after passing the physical, was reemployed on November 7, 1960, in his formerclassificationand at his former rate of pay, but on a different shift.79The Company's brief lists two other relatively inconsequential "changes" or "addi-tions," as to the origin of which there is no specific record evidence, however.One, con-tained in the new contract, but not found in the old one, provides that time paid fordeath-in-family absence shall be counted as time worked in computing vacation pay.TheCompany in its brief cites no evidence, nor have I been able to find any, to show that theUnion ever asked for this or that it was ever a subject of discussion. The other listed itemalso, so far as appears, was never requested by the Union. It was first included in adraft submitted by the Company about September 20 relating to its income extension aidproposal.The item relates to situations where onplantclosings a laid-off or terminatedemployee who is then within 1 year of optional retirement-60-may instead of termina-tion pay elect to take optional retirement when he reaches optional retirement age.Theasserted "change" or "addition" simply provides that such an employee would have hisservice (recall rights) protected until he reaches such ageBut this seems to have littlemeaning because the only plant to which he can be recalled is closed.eoThis is a small plant.At the times here relevant there were only 69 employees inthe IUE unit at that plant.775-692-65-vol. 150-18 256DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDIt is'GE's general practice to require physical examinations of employees away fromtheir jobs' for more than 2 weeks.However, at the conclusion of the 1960 strike, theCompany did not generally apply that practice. So far as appears, it was applied onlyat the Augusta plant.The complaint alleges that the Company independently violated Section 8(a) (1) byreason of the October 5 letter, and 8(a)(1) and (3) by its refusal to reinstate theAugusta strikers. It appears to be generally conceded by all parties that the resolutionof the discrimination issues in this case must turn on whether or not the strike is foundto have been an unfair labor practice strike.That issue, as well as the independent8 (a) (1) issue, is deferred for later consideration.U. The alleged independent violations of Section 8(a)(5) and (1)1.Preliminary statementAs noted in the statement of the case, above, the complaint alleges broadly that theRespondent violated Section 8(a)(5) by reason of its overall bad-faith dealing withthe Union, as reflected by its conduct both at and away from the bargaining table;Without limiting the generality of the broad claim, the complaint also contains anumber, of specific allegations. Three of such specific allegations are relied upon bythe General Counsel not only as lending support to the broad bad-faith bargainingallegation, but also as spelling out in themselves independent violations of Section8(a)(5) and (1). Two relate to the Respondent's failure and refusal to supply infor-mation requested by the Union; the third, to the Respondent's attempts to engage indirect bargaining at local levels in derogation of the Union's status as national bar-gaining agent.Before proceeding to an analysis of the central issue of overall bad-faith bargaining,I shall consider first the alleged independent violations.2.Refusal to furnish informationa.The specific allegations of the complaintNumerous references have been made above to the Company's reactionsto unionrequests for cost and other information during the course of negotiations.All ofthem are relied upon by the General Counsel-he so made clear at thehearing-asevidence of an attitude antithetical to good-faith bargaining.But the specificitems onwhich he would predicate findings of independent violations are those alleged in thecomplaint as follows:[12] f. Since on or about August 31, 1960, Respondent has refused timely. tofurnish to the Union datain its possessionrequested by the Union on August 31,1960, and at various times thereafter, relating to the cost of a fourth week ofvacation for employees with more than 20 years of service.g. Since on or about September 22, 1960... Respondent has refused timely tofurnish to the Union data ... relating to: (1) The cost of various pension andinsurance proposals; (2) The number and categories of laid off and recalledemployees for each of the units described in Appendix A; and (3) the number ofemployees in each of such units with between 20 and 25 years ofcontinuousservice with the Respondent.The facts relating to the foregoingallegations,although heretofore touched uponin part, have not yet been fully developed.This will be done now.b.The applicable factsThe facts with respect to 12(f) are as follows: On August 24, 1960,81during adiscussion of the Union's vacation and holiday demands, Jandreau for the Unionasked the Company to "get for us the actual number of people that you have with oneyear of service and the actual number of people you have with 20 years ofservice sowe can understand the problem." Shortly thereafter, Carey made it clear that theUnion desired the information to determine the costs in cents per hour of the Union'sdemand for a fourth week of vacation for employees with 20 years' or more service,pointing out that the Company had put costs in issue by labeling the Union's demandsas "astronomical.," ,In response to Jandreau's specific request, Hilbert stated, "I don'tthink we have that information," adding that the Company had already spent a con-siderablesum insupplying other information to the Union earlier that year.AlthoughJandreau stated his belief that the Company did have the information, Hilbert81The August 31 date alleged in the complaint is inexact,but the variance is foundimmaterial. GENERAL ELECTRIC COMPANY'1257expressed no willingness to find out.The ensuing discussion of the Union's requestwas in terms of companywide costs, the Company making clear that any benefits itoffered the Union would also have to be extended to other employees.The recordshows that the Company actually had at its New York headquarters figures showingthe number of employees with 20 years' service on a companywide basis. It did nothave such figures broken down according to IUE units. But even if it interpreted theUnion's request to call for that breakdown,such information was readily obtainablethrough plant location sources.At the August 31 meeting,Jandreau repeated his request of the week before, explain-ing that he wanted that information because the Company was so concerned aboutcosts.Moore's only reply was that the Company"discussed the level of benefits." 82As will later be shown,the Company did not provide the Union with the informa-tion first requested on August 24, until more than 2;months later, after the end of thestrike.-."''l 1 "The facts with respect to paragraph 12(g) of the complaint are as follows: 'Prior to September 22, the Union made a number of oral requests for informationrelating to the costs of the Company's overall offer.The Company's response invari-ably was that it did not know, or that it bargained on the level of benefits, not-costs.,At the meeting of September 8-the last one before the IUE convention-theUnion, during a discussion of its request that a modified SUB program be substitutedfor income extension aid, sought information as to the number of employees whomight be expected to benefit under the Company's IEA proposal.More specifically,it asked for the number of employees who on the basis'of the Company's past 2 years'experience were laid off for more than 6 months and'who would, therefore,have quali-fied under the Company's proposed IEA plan.Moore replied, "Somewhere betweenzero and 100%."When the Union persisted,Moore stated that the Company wouldtake the Union's request under consideration if it were made in writing.'At the September 22 meeting,Carey handed Moore a letter requesting the followinginformation-with respect to the employees in each of the GE bargaining units repre-sented by the Union and itslocals:A. Cost per employee, and also for employee dependents, of each proposednew insurance benefit, and or each proposed increment in existing benefits, brokendown into:(1)Cents per month premium, and(2)Cents per month net cost estimated on basis of the Company's 1959experience.B. Cost in cents per hour per employee of the proposedincrementin each ofthe pension benefits.C. Number of employees on the Company's recall list as of June 30, 1960, for(1) Less than 6 months(2)More than 6 months and less than 1 year(3)More than 1 yearD. Number of employees who have been recalledsinceJanuary 1, 1960, andwho, prior to their recall, had been laid off.(1)Less than 6 months(2)More than 6 months(3)More than 1 yearE. Number of employees with (a) 20 years (b) 25 years or more continuousservice.-The letter stated that the information requested was necessary to allow the Union' to"appraise the cost of [GE's] proposals" and "determine the number of people whomight benefit by them." The Union asked that this information be furnished without-delay...After reading the letter, Moore said that the request only repeateditemsthat-hadbeen asked for previously; that the information was not pertinent; and that the Com-pany either did not have it or would have to go to great expense to get it.He declinedto comment specifically on any separate item in the request, but said the Union wouldasMoore testified that the Company did not regard information requests "as seriousrequests until they are pressed through a letter."But Moore did not tell` this to' theUnion, basing the refusal on another ground.There is no record support forthe asser-tion in theRespondent's brief thatitwasthe "uncontroverted practice" of thepartiesto require consideration only ofwrittenrequests. 258DECISIONSOF NATIONAL LABOR RELATIONS BOARDreceive a reply to its letter.Hilbert asked how the information requested wouldadvance bargaining.The union representatives answered that complete informationalways advanced bargaining; that, for example, a showing that the difference in costwas slight would advance the Union's position that an extra week's vacation should begranted after 20 years' instead of after 25 years' service.The Union also pointed outthat the Company had talked of costs when the Union was presenting its demands, butthat now that the Company's offer was in, the Company talked in terms of level ofbenefits.The Company treated the Union's request both casually and with extreme literalness.Sometime during the following week, on September 26 or 27, Hilbert made inquiry ofthe Company's accounting services consultants as to the availability of the requestedinformation.The pension consultant was asked if the information was available inthe form requested.He said it was not and that it would be a major job to compile itin that particular form.He was asked no further questions. The insurance consultantalso stated that he did not have the requested informationin the form requested.Hewas asked no further questions.The consultant handling layoff and other informationsaid the informationin the form requestedwas not available in New York and wouldhave to be obtained by contacting the plant locations.Hilbert, as appears from histestimony, told that consultant not to bother doing anything further at that time. Hisstated reason:He was hopeful the Union would drop the whole thing after the Com-pany submitted its reply.With respect to the availability of the specific information in the form requested,the record shows the following:The Company's insurance plan was maintained on a companywide basis. It wasadministered by an insurance carrier under a contract providing for negotiatedpremium rates for each type of coverage. The negotiated rates were, however, subjectto revision based upon actual experience, so that its actual costs, over any given period,could not be determined until the experience was incurred.On the basis of the negoti-ated rates the Company could have responded to item A (l) since the premium rateswere alike on any given coverage for all participating employees throughout the Com-pany.83With respect to data requested in A(2), the Company had available its esti-mated costs for each proposed increment in existing benefits on a companywide basis.The Company does not maintain separate experience information tied to separateIUE units or locations.For it to have produced separate cost estimates on that basiswould have involved a substantial cost (estimated at the hearing at $65,000) andmany months to compile. Because of variable experience factors, the actual cost atone location will of course differ from that of another. But the Company operates itsinsurance plan on a companywide basis as a single plan and computes its own costs,just as the insurance carrier computes its premiums, without group distinctions basedon locations or bargaining units.The company witness conceded at the hearing, thaton the basis of the available companywide estimates, it would have been a matter ofsimple arithmetic for the Company to have calculated the average cost of the insuranceimprovements, in terms of costs per hour per employee, on a companywide basis. TheCompany had no certain knowledge that this would not have satisfied the Union.What has been said about the insurance information applies equally to the pensioncost information requested in item B of the Union's letter.The pension plan also isoperated on a companywide basis and the Company makes its cost computations andestimates on that basis.Of course, on a fragmentized basis, the average per employeecost would differ from unit to unit because of such variables as average length of serv-ice, earnings, turnover, and the like.For the Company to have gathered the informa-tion and made the actual studies to determine the cost per hour per employee of thepension benefit increments for each IUE unit separately would have cost it-accord-ing to an estimate it has since made-several hundred thousand dollars and have takenmonths to compile. But the Company on the basis of the companywide estimates ithad on hand could have readily provided the Union with average cost per hour peremployee figures.When pension information had been offered the Union in the paston a companywide basis, the Union had accepted it.83 Itis noted, however, that only one of the Company's proposed insurance changes-an increase in maternity benefits-involved a change In premium rateThree others in-volved changes in the relative share of overall insurance costs to be borne by the Companyunder the contributory plan, but no added premium.They were waiver of contributionsfor laid-off employees with 3 or more years' service ; 31 days continuation of dependentcoverage for dependents of deceased employees ; and waiver, for 1 year, of contributionsfor dependent coverage for totally disabled employees.The final change-medical expenseconversion privilege for terminated employee-involved no added premium or cost. GENERAL ELECTRIC COMPANY259As for the information referred to in items C, D, and E, it appears that the Com-pany also had such information available at its New York headquarters compiled ona companywide basis, but without any separate breakdown for IUE units. The in-formation in the specific form requested was readily obtainable from plant locations.Although this would involve some delay, the expense and effort of getting it would nothave been unduly burdensome.To resume the chronology of events: At the September 27 meeting, Carey com-plained about the Company's failure to supply the information the Union asked for inits September 22 letter, again pointed out the Union's need for the information, andrequested the mediators' aid in obtaining it.Moore told Carey, "You'll get the infor-mation when we get it, Mr. Carey, or if we feel we should get it for you."On September 28, Moore in a letter to Carey expressed surprise at the IUE's Septem-ber 22 request, complained of its "eleventh hour timing," stated that the Company hadreferred the Union's request to its accountants to determine the availability of theinformation, and said it "should have this answer within a few days." 84The letterthen went on to comment on specific items embodied in the Union's September 22request.As for the information requested in items A and B, the letter stated that the infor-mationwas "not available," that it was "on its face purely speculative," and that,furthermore, "the cost tothe Companyof any of its proposals [had] no proper placein our negotiations."The Company did not disclose that the reason for the assertedunavailability was that it kept its records and prepared its costestimateson a company-wide basis.85It neither offered the information in the alternative forms that wereavailable nor inquired whether the alternative forms would satisfy the Union's needs.Its reticence hereis insharp contrast with its conduct during the prenegotiation periodwhen, as earlier found, it displayed a cooperative attitude with regard tofurnishingunion-requested information.86As for items C and D, the letter simply stated that it "would probably take sometimeto dig out" the information.As for item E, the letter stated that the Company did not have the figures availableon a unit-by-unit basis, but added that the Company's "accounting people a few weeksago setout to make a companywide estimate in responseto anoral request for com-panywide figures from one of the members of your bargaining team." The letterreported that the estimate so made indicated that the number of employees with 25 ormore years' service averaged just under 10 percent of the Company's employees. Theletter did not report the percentage of employees with 20 or more years' service.Actually, the only "oral request" made "a few weeks ago" was for employees in the20-year bracket.Hilbert admitted, while testifying, that the Company had readilyavailable at that time information that would have enabled it to providean estimateof the percentage of employees in the 20-year bracket on the same companywide basis.The Company gave no explanation for its failure to provide that figure, even thoughitwas aware of the importance attached to it by the Union, to advance its position thata fourth week of vacation should be allowed after 20 rather than 25 years' service.8784This does not square with Hilbert's testimony, earlier referred to, that the Companyhad already received a report from its accountants.ss Compare the Company's disclosure of that fact with respect to the 25-year serviceinformation,infra.On March 7, 1960, the Union had made a written request for information relatingto layoffs and other matters.The information was requested for each bargaining unit ona monthly basis.When the Company sent the Union some of the information on April 8,1960, much of it was not in the form specified.As to other information, the Companythen explained:Although the precise information requested cannot be obtained without undueexpense, we can provide that type of information...on a plant-by-plant basisrather than a unit-by-unit basis.If you believe such substitute information willbe useful to you, please let us know and we will have it put together.Later, the Union informed the Company it would accept the informationin the formconvenient to the Company.87Both figures were needed by the Union to calculate the difference in costs. Therelevance of this cost information is pointed up by what the Company was telling em-ployees in its communications.Itwill be recalled that in a talk to Schenectady em-ployees on September 21, Stevens emphasized the "very sizeable increase in cost" thatwould be involved in extending the fourth week of vacation to 20-year service employees,adding thatthe Companycould not incur the added cost without jeopardizing .the futureof its business and the security of employee jobs. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt, the October .7 meeting, the Union renewed its request for the informationreferred,to in its letter of September 22. In response, Moore told the mediator thatthe .Union had already received the Company's answer.To this, Hilbert added thatsince the matter was now before the National Labor Relations Board, the Companywould let the Board take care of the request.88No other reason was given.The Company admittedly made no effort at any time to obtain the informationcalled for in terms A and B of the Union's written request. It took no active steps tocollect the information requested in items C, D, and E until after the end of the strike.At the, contract drafting meeting on October 27, Hilbert asked Sigal if the Unionwas still interested in receiving the information requested on September 22.Sigalsaid yes.Hilbert then said the Company would not provide the information requestedin items A and B but would supply the rest. Thereafter, the Company furnished theUnion with information on the 25-year service employees in two installments; onOctober 28 and November 7. Reports on the balance of the C, D, and E informationwere, furnished, on November 7, 1960, and February 10, 1961.c.Consideration of Respondent's defenses and concluding findingsThere'can be little doubt that all the information requested in the Union's Septem-ber 22 letter was both relevant to matters under negotiation and necessary to enablethe Union to bargain intelligently.The cost of the added pension and insurance bene-fits requested in items A and B was relevant and necessary not only to enable theUnion to appraise the value of the economic package the Company was offering, butalso to allow it to assess the validity of arguments the Company was making, such as,for example, the Company's contention that its economic offer compared favorablyin value with then current wage settlement patterns.Further, notwithstanding theCompany's claim made whenever cost information was sought that it considered onlylevel of benefits, much of the Company's justification for its offer both in and out ofthe conference room, and particularly in its communications to employees, was basedon overall costs and the asserted jeopardy to the success of its business and to employeejobs that any enlargement of the costs of its offer would entail. In so doing, theCompany itself made costs a relevant bargaining issue.The Respondent's contentionthat'the costs to an employer of pension and insurance programs, as distinguished fromthe employee benefits thereby provided, are unrelated to wages and conditions ofemployment and therefore of no concern to employees, has been considered andrejected by the Board in earlier cases holding that an employer is obligated under theact' to make such pension and insurance cost information available to a union.89 Theinformation requested in items C and D was quite clearly relevant and necessary foran intelligent appraisal by the Union of the Company's income extension aid proposal;both with respect to the number of employees who stood likely to benefit from it-theprecise information sought-and the probable cost of that proposal to the Company:The information was pertinent, moreover, to the issues arising from the Union'sdemand for SUB as an alternative to or in conjunction with income extension aid:The 25-year service information requested in item E was obviously necessary to allowthe Union to compare the value of the holiday-vacation options with the 1 percentwage'reduction the Union-would have to yield as the price therefor; also to assess thevalue of the options in terms of the number of employees who might benefit thereby.The particular relevance of the 20-year service information requested in the same itemhas already been pointed out above.89On October 4, the Union had filed a refusal-to-bargain charge based in part upon theCompany's refusal to supply requested information.w Sylvania Electric Products, Inc,127 NLRB 924;John S. Swift Co., Inc.,124 NLRB394;Stowe-Woodward, Inc.,123 NLRB 287;Phelps Dodge Copper Products Corporation,101 NLRB 360. AlthoughSylvaniawas reversed by the First Circuit inN.L.R.B. v.Sylvania Electric Products, Inc.,291 F 2d 128-the case upon which the Respondentprincipally relies-the Board has since expressed its nonacquiescence in the court'sdecision.Electric Furnace Co., at at.,137 NLRB 1077.Moreover, the instant case isdistinguishable from the court's decision inSylvaniabecause here, unlikeSylvania,costswere in issue and, besides, the benefits plans were contributory.True, the costs ofproposed new increments in the benefits plans were to be borne entirely by the Company.But such added costs affected the proportionate shares of the total costs payable by theCompany and the employees respectively as joint contributors. * The extent to which theydid so were matters of relevant interest to the Union and information it was entitled tohave.Phelps Dodge Copper Products Corporation, supra; Skyland Hosiery Mills, Inc.,108 NLRB 1600. , GENERAL ELECTRIC COMPANY261' . As shown, the Company refused to provide any of the information called for initemsA and B, just as it had theretofore consistently refused to supply any, otherinformation relating to the costs of its offer.As to those items the Company defendsits refusal on three grounds.First, it contends that cost information as to its pension and insurance proposalscould not be legally required because employees were not being asked to bear anypart of the cost of the new increments.That contention is rejected on the authorityof the Board's decision inSylvaniaand for other reasons set out above.Secondly, the Company contends that the information sought was "speculative."It is quite true that, except for the premium figures, the information requested in itemsA and B was aimed at obtaining cost estimates, the accuracy of which could not bedetermined with finality until after actual operating experience.But, estimates are, not"speculative" except in the loosest sense of the term, simply because they are estimates.And particularly is this so where the estimates are based on the application of actuarialstandardsas inthe case of pensions and insurance. In composing its offer the Com-pany considered the cost estimates prepared by its experts as sufficiently reliable forit to support a business judgment thereon.The Company was not being asked toguarantee that future experience would prove its cost projections accurate.The factthat the estimates might be subject to a possible margin of error neither destroyedtheir value to the negotiators nor excused their withholding.Finally, the Company defends on the ground of unavailability.The Company, tobe sure, did not have and could not have produced without undue burden the requestedcost information.predicated on the artificial assumption that each IUE unit also con-stituted a separate pension and insurance unit for purposes of actuarial computations.But it did have estimates from which it could have readily furnished the per employeecost information computed on a companywide basis.The latter would have con-formed to the unit basis on which the Company operates its insurance and pensionplans andcomputes its premium and other costs thereunder. In these circumstances,the, Company was not obliged to furnish the information requested in the exact formcalled for by a literal reading of the Union's letter.But if the Company's strict con-struction of the Union's request was in truth the basis for its refusal, minimum stand-ards of good faith required the Company at least to inform the Union as to the specificreason for unavailability, to disclose the alternative basis on which such informationmight be made available, and to inquire whether that alternative would be accept-able.90In the past, the Union had accepted information in alternative forms whereitwas not available in the precise form requested.The Company had no affirmativebasis for belief that the Union would not also have done so in this instance rather thanget no information at all.The Company's consistent prior refusals to comply withoral requests for cost information-assertedly on the ground that only levels of bene-fit were relevant-as well as the additional reasons stated for its refusal in this instance,confirm that the Company's true reason for withholding the information which it didhave available, and which would have substantially met the purposes of the Union'srequest, was not unavailability but unwillingness to disclose the cost information tothe Union inanyform. I find on all the evidence that the Company's failure to tenderthe cost information it had available on a companywide basis constituted bad faith.As found, the information called for in items C, D, and E was eventually furnished,but not until after the end of the strike when it no longer had value in the negotiations.The law is of course clear that the obligation to furnish on request relevant informationmust be honored within a reasonable time and is not satisfied by late submission wherediligent efforts to furnish it timely have not been made.91The Company stresses thatit did not have the information in the form requested available in New York and hadto collect it from IUE locations.That is true.But the record does not support afinding that this would have imposed an undue burden on the Company.All itsNew York headquarters had to do was to broadcast a letter or teletype request to theplant locations; the rest was merely a matter of mechanical collection from recordsalready at hand.The important fact is that GE headquarters chose to wait morethan a month until after the strike was over before it so much as initiated the processof collection by communicating a request for the information to IUE locations. In anattempt to justify the long delay, the Company adduced testimony to the effect that itwas decided on September 29 not to send out a request to the locations because theB°J. I. Case Co. (Rockland,Illinois),118 NLRB 520, 523, enfd. 253 F. 2d 149 (C.A. 7) ;Peyton Packing Company, Inc.,129 NLRB 1358, 1362. Cf.Old Line Life Insurance Com-panyof America,96 NLRB499, 502-503.01Utica Observer-Dispatch,Inc.,111 NLRB58, 63, enfd.299 F. 2d575 (C.A. 2) ; Reeda Prince Manufacturing Company,96 NLRB 850,853, enfd. 205 F.2d 131 (C.A. 1). 262DECISIONSOF NATIONALLABOR RELATIONS BOARDlocations were then busily engaged in making preparations for the strike that appearedthen to be imminent, and that nothing further was done during the strike because theUnion wasengaginginmass picketing and violence at some of the locations, therebyrestrainingadministrative personnel as well as other employees from coming to work.The foregoing explanation, even if credited, would not of course account for the Com-pany's inaction during the week preceding September 29.And as for the period dur-ing the strike, the asserted difficulties in collecting the data are at best theoreticalbecause the Company concededly made no effort to do so, not only at these plantswhere the Union is said to have engaged in mass picketing and violence, but atnumerousother plants where no such conduct is charged.At any rate, the explanationso given,stated for the first time at the hearing, impressed me as one contrived inretrospect, and I do not credit it. It seems to me that if that were the true reason forthe Company's inaction, the Company would not have hesitated to declare it to theUnion.Yet on October 7, when the Union repeated its request for the information,the Company made nomentionof any such reason to explain its failure to comply.The only reason then given was that the Union had filed a charge with the Board andthat the Company would now let the Board take care of the request. That positionof course is indefensible.An employer's obligation to bargain is not suspended by thefiling of charges.92The other defenses urged by the Company as to the C, D, and E information relate,not to the delay, but to the Company's claim that it was under no obligation to honorthe Union's requestat all.Thus the Company suggests that it was free to ignore therequest because the request was untimely "both in terms of its remoteness from thestart of bargaining and its proximity to the end of the contract." But that position ispatently untenable, particularly when one considers the specific bargainingissues towhich the desired information was related and the prior oral requests which had beendisregarded.93The Company further contends that the information was not availableat company headquarters and would have taken some time to collect. But the fact isthat the company negotiators did not so much as check with the plant locations todeterminehow long it would take, let alone ask for it, despite the conceded relevanceof this information to bargainingissues.Quite clearly the Company did not considerthe task of collection an "unreasonable burden" once the Union had capitulated andbargaining was over.The Company in its brief also contends that all of the informa-tionsought by items C, D. and E was already in the possession of IUE local unionofficials at the time of the Union's request.No such justification was ever advancedto the Union, however, and the record as it stands does not substantially support thefactual predicate for that contention-a contention which was not raised or litigatedat the hearing and is mentionedas anapparent afterthought for the first time in theCompany's brief.94I conclude and find that the record substantially supports the allegations of para-graphs 12(f) and (g) of the complaint, and that the Respondent's conduct thereinalleged, considered in the light of the entire record in this case, was violative of Section8(a)(S) and (1) of the Act.3.Local bargainingThe relevant facts relating to local bargaining-to the extent found established bythe record-have been set out in detail in section 9, above. They are to be consideredalongwith the findings relating to IUE's status as national bargaining representativemade in section B,above.02Samuel Bingham's Sons Mfg. Co.,111 NLRB 508, 510, enfd. 277 F. 2d (C.A 5).e3The recall information related primarily to income extension aid which was first placedon the bargaining table on August 30.An oral request for the same information had beenmade on September 8. The 25-year service information related to the holiday vacationoption which was firstformallyput on the bargaining table on September 20.The 20-yearservice information had been orally requested as far back as August 24.94 To support that contention,the Company has directed attention in its brief to anarticle in the 1955-60 agreement requiring the Company to supply local IUE officialswith information concerning layoffs and recalls. There is, however, no recordevidence to show whether such information was in fact furnished and, if so, whether itwas furnished in such written or other durable form as to have been available to theUnion when it made its request.If the Company actually believed at the time that theinformation was already available to the Union through its locals, and was guided accord-ingly, I think it highly unlikely that the Company would have refrained from expresslymentioning this to the Union as a reason for noncompliance. GENERAL ELECTRIC COMPANY263As found above, the Respondent on September 30, 1960, by direct communicationto its Schenectady employees offered to keep in effect at that plant beyond October 1,provided the employees there did not strike, all terms of the old contract (except theescalator clause), including union-related and grievance-related conditions.Shortlythereafter, the Respondent's representative at that plant made or offered to make aseparate agreement to that effect with the Schenectady Local's businessagent, con-firmed in writing on October 4.Respondent offered the same separate agreementthat day to the Pittsfield local and broadly publicized it to Pittsfield employees.Thestrike-truce conditions offered the Schenectady and Pittsfield locals were more favor-able than those theretofore offered the IUE in national negotiations. It was not untilafter a charge was filed, based in part on the offer made to the Schenectady local, thatthe Respondent made the same offer to the IUE negotiating committee.Notwith-standing the Union's rejection of the offer, the Respondent thereafter proceeded tomake it on a separate local-by-local basis at various locations, including Lynn, Water-ford, Louisville, and Bridgeville, through direct contact with local officials, combinedwith appeals to employees urging them to induce local acceptance.At Syracuse, theRespondent solicited the local, through its president, to abandon the strike locally andto return employees to work on the basis of the nationally rejected truce proposalwhich Schenectady had since accepted.The Syracuse solicitation was accompaniedby a promise of benefit to the local president and possibly also to some 16 othersuspended strikers.The General Counsel contends in substance that the Respondent, in derogation ofthe Union's status as national bargaining agent and in order to undermine the Union'sauthority as such bargaining agent, sought by the aforesaid conduct to bypass theUnion and to deal directly with locals and,/or employees with respect to terms andconditions of employment and other matters properly subject to national negotia-tions.95The General Counsel takes the position that the Respondent's conduct nowspecifically under scrutiny must, when considered in the context of the entire record,be viewed not only as evidence of the Respondent's overall bad faith, but also asindependently violative of Section 8(a)(5) and (1).On all the relevant evidence, Iam persuaded that the General Counsel's position is substantially supported.The lawis,ofcourse, well settled thatit isthe duty of an employer to bargainexclusively with the chosen representative of his employees, an obligation which"exacts the negative duty to treat with no other."Medo Photo Supply Corporation v.N.L.R.B.,321 U.S. 678. It has frequently been held violative of 8(a)(5) and (1) ofthe Act for an employer to attempt to bypass a designated bargaining agent by dealingdirectly with employees, individually or as a group, or, for that matter, similar to thesituation here, with a representative of a segment of a bargaining unit, such as, forexample, with a local where an International union is the bargaining agent for abroader group. See, e.g.,Eastern Massachusetts Street Railway Company,110 NLRB1963;John L. Clemmey Company, Inc.,118 NLRB 599;Quaker State Oil RefineryCorporation,121 NLRB 334, 338, 367, 368, enfd. 270 F. 2d 40, 45-46, cert. denied361 U.S. 917;WoosterDivisionof Borg-Warner Corporation,113 NLRB 1288, 1296,1328, enfd. insofar as material 236 F. 2d 898 (C.A.6); Giustina Bros. Lumber Co.,116 NLRB 700, 727.The Respondent would distinguish the situation here as to some of the incidentscomplained of on the ground that they occurred at locations where IUE locals ratherthan the IUE itself had been certified by the Board as the bargaining representatives.That was so at Schenectady, Pittsfield, Lynn, and Syracuse, but not at Louisville,Waterford, and Bridgeville, where the IUE itself was certified 96As related to thelocalsseparately certified, the Respondent contends that the General Counsel's allega-tions of unlawful direct dealing must be found fatally defective as a matter of law onthe theory, so stated by it, that "it is perfectly appropriate for an employer to deal witha certified bargaining representativeat any time."55As supporting evidence of the Respondent's purpose to undermine, the General Coun-selpoints particularly to the Respondent's contemporaneous efforts through its massivecommunications program to impair the prestige, authority, and effectiveness of the Unionas bargaining agent, by seeking to discredit the IUE top officials in the eyes of the em-ployees and to induce and encourage employees not to follow the leadership of the IUEnational negotiators with respect to bargaining and strike decisions, all as reflected byfactual findings made above.96 As found above, the IUE at plants where it is directly certified has local unionswhich represent employees at local levels in substantially the same manner as do the IUElocals which are directly certified. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the particular circumstances of this case, I am unable to agree. It has alreadybeen found (see section B, above) that as a result of the historical pattern of bargain-ing followed by the IUE and GE, and concurred in as well by the IUE locals involved,the parties have established a workable relationship under which the IUE, through itsGE Conference Board, is considered with respect to the negotiation of national agree-ments and matters related thereto the sole bargaining agent-so recognized andacknowledged by GE-for all employees in the aggregate of IUE units represented onthe Conference Board 97 The relationship so established is analogous in kind to thatwhich exists between an employers' association authorized to bargain on behalf of amultiemployer, group and a single union which has historically bargained with theassociation on the basis of the multiemployer unit. In fact, the situation here presentsa stronger case for indivisible bargaining; for unlike employers whose bonds are arti-ficial and who are free at appropriate periods to withdraw at will, the locals are allbound together and to their parent by virtue of their common affiliation and theUnion's constitutional provisions imposing joint bargaining on them in circumstanceslike those in the instant case.The same underlying principles that make it improper ina multiemployer situation for a union to attempt through direct dealing with individualemployer members to fragmentize the multiemployer group apply with equal strengthto the converse situation that is here presented.Where, as here, a party to negotia-tions has consented in advance thereof to recognize and deal with a common bargain-ing agent authorized to act for and bind all members of a multiple group on a jointbasis, and has entered into negotiations with the group bargaining agent on that basis,fair dealing requires that party, at least while negotiations are still in progress, tohonor fully the recognition that has been accorded and to comply exactly with theform of single dealing that has been undertaken. Separate or attempted separatedealing during such negotiations with a member or fraction of the multiple groupundercuts the authority to deal for all that has been delegated to the recognized bar-gaining agent, denies that agent the full measure of recognition that is its due, tendsto subvert the agreed upon mode of bargaining, and is wholly repugnant to basicstandards of good faith.To hold in the particular circumstances of this case that theRespondent was justified simply because of the locals' separate certifications in ignor-ing the locals' delegation of bargaining authority to the IUE and in disregarding thehistorical and agreed upon method of bargaining, would be to fly in the teeth of theforegoing principles, exalting form over substance98What has just been said is not to be read as impliedly holding that the Respondent,having once consented to and participated in multiunit bargaining with the IUE, isforeclosed forever from withdrawing from that arrangement without the Union's con-sent.That question is not now before the Board and is not here decided. It is held,however, that at the very least the principles enunciated inRetail Associates, Inc.,120NLRB 388, 390, are applicable. In other words, assuming the Respondent's freedomto withdraw, the Respondent was required to declare an unequivocal election to do soat an appropriate time. It could not, however, in good conscience and good faithdeal with the Union as bargaining agent and at the same time seek to undercut theUnion's authority as such agent.Here the Respondent participated in multiunitnegotiations with the Union as the recognized representative alone authorized toengage in national negotiations, not only before and after, but at the very time it wasseeking to deal separately with locals on strike-truce arrangements.Under the circum-stances, the Company is now estopped from asserting that it was also entitled to bar-gain on a separate local-by-local basis.SeeDetroitWindow Cleaners Union, Local139 etc. (Dallyte Service Company),126 NLRB 63; cf.Eastern Massachusetts StreetRailway Company, supra.It is quite clear that the subject of strike-truce conditions fell within the compass ofthe Union's delegated and recognized authority as national bargaining agent underthe historical pattern of bargaining as developed by the parties.The strike grew outof national negotiations.Whether or not there was to be a truce and, if so, the termsand conditions of employment that were to apply in that event, were, therefore, sub-jects to be,dealt with in national negotiations. It was the Respondent's clear duty to07 Cf.Radio Corporation of America,135 NLRB 980.98Cheney California Lumber Company,130 NLRB 235, upon which the Respondentprincipally relies, is not authority to the contrary. InCheney,the Board particularlystressed that the employer, for whose employees the respondent union in that case hadtheretofore been separately certified, had designated the employer association to act asbargaining agent "for the purpose of recommendation only" and had "retained full free-dom to accept or reject recommendations that might be made by [the Association]."Othercases citedby theRespondent have been considered and are foundwholly inapposite. GENERAL ELECTRIC COMPANY265bargain on that subject exclusively with the IUE and not to attempt to bypass itthrough separate dealings with locals on whose behalf the IUE was then acting asbargaining agent.As found, the truce condition offered the Schenectady and Pittsfield locals weremore favorable than those theretofore offered the IUE.Apart from the legal defensealready considered and rejected, the Respondent in its brief claims it was justified inbypassing the IUE at those locations for a variety of other stated reasons.They arefound insufficient.The Respondent stresses that at the September 29 meeting it hadnotrefusedunion-related conditions but had simply declared that it would have to"consider" later whether and under what conditions it might retain them in effect afterthe contract's expiration date.The Schenectady local's original decision not to partic-ipate in the strike, says the Respondent, compelled it to decide with regard to thatlocation the question it had told the national negotiators it would have to "consider."But this neither explains nor excuses the Respondent's failure to communicate. itsdecision first to the national negotiators. It is undisputed that the decision to keep ineffect at Schenectadyallcontract conditions except for escalation, so long as Schenec-tady remained at work, was made on September 29. That was the very. day theRespondent had reiterated that it would regard its contractual commitments as havingcome to an end on October 1, and had declined in response to the mediators' strike-truce proposal to commit itself to do more than maintain in effect the then current payand fringe benefits, adding only that it would have to "consider" what to do aboutunion-related conditions. It is noted that two bargaining meetings were held betweenSeptember 29 and the start of the strike, at which the Respondent could have com-municated to the Union its decision on the reserved question and at least have giventhe Union an opportunity to consider it.Yet it chose to remain silent at the nationalnegotiations while speaking out at Schenectady, thereby revealing a deliberate purposeto bypass the Union and to offer Schenectady a special incentive to encourage itsnonsupport of the Union's strike decision.°9Certainly, the excuse offered as toSchenectady could have no application to Pittsfield where the local, although pre-viously voting not to strike, had joined the strike at its inception.The offer there,which, as the record shows, was authorized by,GE headquarters during the strike.could have had as its only purpose the proffer of a special inducement to the local toabandon the strike.By way of further excuse for its failure to communicate to theUnion the strike-truce conditions it offered directly to the locals, the Respondentpoints to the fact that a chainwide strike had in the meantime intervened and assertsthat it had reason to believe the Union would reject any contract extension offer thatdid not include the escalator clause.But the intervention of the strike did not reducethe Respondent's bargaining obligations to the Union.And the assertion of antici-patory rejection serves only to highlight the Respondent's aim to undermine theUnion's agency authority.The alleged offers of separate strike-truce terms on a local-by-local basis at Lynn,Waterford, Louisville, and Bridgeville differ from the Schenectady and Pittsfield situa-tions in that they were madeafterthe same offer had already been presented to andrejected by the IUE negotiating committee.The Respondent contends that as a conse-quence of the NE's rejection it was entirely lawful for it to reiterate to local officialsthe terms and conditions which it had already told the IUE it was prepared to reestab-lish at any IUE unit not on strike. Its conduct, argues the Respondent, must at worstbe viewed as standing-on the same legal footing as that of an employer who, absentthreats or promises, solicits strikers to return to work upon terms and conditionspreviously offered their union.Though the Respondent's position appears at first blush to have plausibility, it doesnot withstand the test of closer analysis.To begin with, I am unable to agree thatthe Respondent in contacting local officials was simply interested inreportingthe offerithad made at the national level.At Lynn, the Respondent expressly proposed thenegotiationof a separate memorandum of intent. The Respondent's letter there madeno reference at all to the Respondent's proposal in national negotiations.At Water-ford, Louisville, and Bridgeville, to be sure, no separatewrittenagreement was pro-posed.But when the content of the letter and the obviously pointed purpose indirecting the letters to top local officials is considered along with the explanations19 The Respondent's calculated purpose to undercut the authority of the Union as na-tional bargaining agent is further reflected by the alacrity with which ERM Stevensresponded to Jandreau's message to Schenectady local members, relating to the absenceof contractual protections, with a written commitment to continue in effect the provisionsof the old contract as long as the local was not on strike: 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefor in contemporaneous employee communications, there can be little doubt thatthe Respondent was inviting, if not indeed affirmatively proposing, separate localstrike-truce arrangements.As for the Respondent's suggested legal analogy, it cannot be doubted of course thatan employer has a lawful right after good-faith bargaining to an impasse to put intoeffect unilaterally new terms and conditions he has already offered a union and tosolicit strikers to return to work on that basis.But that is not the situation here, evenif it be assumed both that the Respondent had otherwise met the standards of good-faith bargaining and that a legally sufficient impasse situation might be found to existseparately on the strike-truce issue while negotiations were still proceeding without animpasse on other bargaining issues.100Here the Respondent had not already put intoeffect the contract conditions referred to in its proposal.As matters then stood GEwas operating its struck plants under terms and conditions of employment that pro-vided only for the continuation of current pay and fringe benefits for employees work-ing during the strike or for strikers returning to work as individuals.Under theRespondent's proposal, the reestablishment at any JUE unit of other contract condi-tions, such as the union-related and grievance-related conditions, was contingent, notonly upon the return of strikers to work, but on official local union action, supportedby public announcement to that effect by local union officials, calling the strike to ahalt.In other words, the Respondent's strike-truce proposal as directed to individuallocals called in substance forseparate local union acceptance,without regard to IUEnational acceptance, of the Respondent's strike-truce proposal as thequid pro quofor reestablishment.For reasons earlier indicated, this quite clearly was an attemptby the Respondent to bypass the Union by dealing directly with a segment of the grouprepresented by the Union,. tantamount to dealing directly with employees.As such,itwas in clear derogation of the Union's status and authority as the national bargain-ing agent.SeeGiustina Bros. Lumber Co.,116 NLRB 700,727; The Stanley Works,108 NLRB 734, 735-736.Apart from being in derogation of the Union's agency status, the Respondent'sconduct now under consideration constituted, it is found, unlawful solicitations toinduce employee abandonment of the strike.101This was clearly so at Syracuse,Schenectady, and Pittsfield, where the Respondent held out an offer of special benefitsin return-at Syracuse in the form of a promise to lift the suspension of the local'spresident and perhaps others, and at Schenectady and Pittsfield in the form of prof-fered reinstatement of contract conditions then not available to other locals. AtLynn,Waterford, Louisville, and Pittsfield, the benefits offered were by thenalready available to all other locals.But there, no less than at Schenectady and Pitts-field, the solicitations were of a kind reasonably calculated to undermine the authorityof the Union-and this for reasons earlier indicated.That such was the Respondent'sactual purpose is fairly to be inferred, moreover, from the surrounding circumstances.Particular reference is made to the Respondent's contemporaneous efforts through itscommunications program to discredit the motives of the 1UE's top leadership and toinduce and encourage employee nonsupport of the Union's bargaining and strikedecisions.On all the evidence, I conclude and find that the Respondent's aforesaid attemptswhile engaged in national negotiations with the Union to deal separately with localson matters properly the subject of national negotiations and its solicitations of localsseparately to abandon or refrain from supporting the strike-when considered in thecontext of all the circumstances of this case-constituted conduct violative of Sec-tion 8 (a) (5) and (1).V. Analysis and concluding findings as to the alleged overall bad-faith bargaining(1)I here consider the broad allegation of the complaint that the Respondent at alltimes since June 13, 1960, negotiated with the Union in bad faith.This allegationplaces in issue the Respondent's overall course of conduct, both at and away fromthe conference room, as it bears on the Respondent's bargaining frame of mind during100 Cf.Herman Sausage Co., Inc.,122 NLRB 168, 171-172, enfd. 275 F. 2d 299 (C.A. 5).101 See, e.g.,The Tewas Company,93 NLRB 1358; WestCoast Luggage Co.,105 NLRB414, 420; WoosterDivision of Borg-Warner Corp.,113 NLRB 1288, 1296, 1328, enfd.insofar as material 236 F. 2d 898;Giustina Bros. Lumber Co., supra; Federal DairyCompany, Inc.,130 NLRB 1158, 1170, 1172. GENERAL ELECTRIC COMPANY267the entire period of negotiations. Included within the framework of that issue arethe specific allegations of the complaint adverted toin sectionA, above, among themthe alleged independent violations that have already been considered and ruled upon.In considering this issue, we are faced with the threshold question as to the appli-cable principles that must govern decision.The Respondent placesprincipal relianceupon the caveat in Section 8(d) that the bargaining obligation "does not compeleither party to agree to a proposal or require the making of a concession."TheRespondent would have the Board read 8(d)-in a situation where,as here, anemployer has met and conferred with a union and has not insisted upon theinclusionof unlawful or nonmandatory contractual provisions-as allowing a finding of bad-faith bargainingonlywhere it is established that the employer negotiated with adesirenotto reach an agreement.The state of mind with which an employer nego-tiates, argues the Respondent, is material solely to the narrow issue of whether theemployer was genuinely desirous of entering into an agreement with the union,though only on his own terms, or was desirous instead of evading agreement alto-gether.But, says the Respondent, once it has been established, as it has been inthis case, that the employer was willing to enter into a collective-bargaining agreement,no issue of good faithremains,and the Board has no more business to intrude itselfinto the manner in which negotiations were conducted or the methods or techniquesused by the employer to achieve his bargaining objectives than it has to intermeddlewith the substantive terms of the bargain.The narrow standard urged by the Respondent undoubtedly provides one test forassessingthe presence or absence of bargaining good faith. But it can by no meansbe regardedas anexclusive one. It is obviously at odds with the numerouscases inwhich an employer'swillingnessto enter into a collective-bargaining contract on hisown terms, or even his actual execution of one, was insufficient to preclude a conclu-sion of bad-faith bargaining.102 It is also at variance with Congress' primary purposein enacting Section 8(b)(3), the counterpartof 8(a)(5).As was pointed out inN.L.R.B. v. Insurance Agents International Association, AFL-CIO (Prudential Ins.Co.), 361 U.S. 477, 487, Section 8(b) (3) was primarily intended "to prevent employeerepresentatives from putting forth the same take it or leave it attitude that had beencondemned in management." The bargaining objective of a union is almost alwaysto obtain an agreement, and the take-it-or-leave-it bargaining attitude at which8(b)(3) is largely aimed presumes willingness to enter into an agreement.103 It isof course clear that the duty to bargain imposed on unions was intended to be thesame asthat imposed on employers.Section 8(d) lays down no rigid yardsticks for the measurement of good faith,and understandably so, for "good faith" is an elastic concept that can have "meaningonly in its application to the particular facts of a particular case."N.L.R.B. v. Amer-icanNational Insurance Co.,343 U.S. 395, 410. Certain broad principles of generalapplication have become well estabished, however.The statutory injunction to "con-fer in good faith,"as isobvious from its own terms, calls for more than ritualisticperformance, even where a collective-bargaining relationship is not sought to beavoided.104Good faith, to be sure, does not require the yielding of positions fairlymaintained. And no inference of bad faith may be drawnsolelyfrom a party's failureto retreat from originally declared positions(Bethlehem Steel Company (ShipbuildingDivision),133 NLRB 1347).105 However, intransigence coupled with other evidence107 See, e.g.,Southern SaddleryCompany, 90 NLRB 1205, 1207-1208, and cases citedtherein ;N.L.R.B. V. Truitt Mfg.Co., 351 U.S. 149;N.L.R.B. v. Sharon Hats, Inc.,289F. 2d 628 (C.A. 5), enfg. 127 NLRB 947;"M" System, Inc., Mobile Home Division Mid-States Corporation,129 NLRB 527;Clinton Foods, Inc.,112 NLRB 239, 261;PhelpsDodge Copper Products Corporation,101 NLRB 360;The Andrew Jergens Company, 76NLRB 363.103The proponents of Section 8(b) (3) made it clear that their target was the elimina-tion of take-it-or-leave-it bargaining occurring in meetings and conferences as well as inattempts to impose agreements on employers without formal meetings and conferences.Senator Ellender, 2 Leg. Hist. 1062, 1244; Senator Knowland, 2 Leg. Hist. 1172; SenatorMorse, 2 Leg. Hist, 982; Senator Taft, 2 Leg. Hist. 1012.104As stated in theInsurance Agents'case,supra,at 485, "Collective bargaining, then,is not simply an occasion for purely formal meetings between management and labor, whileeach maintains an attitude of take-it-or-leave-it.It presupposes a desire to reach ultimateagreement .. . ..10513y the same token, the fact that a party has made "concessions here and there"does not alone conclusively establish his good faith.N.L.R.B. v. Herman Sausage Com-pany, Inc.,275 F. 2d 229, 231-232 (C.A.5) ; N.L.R.B. v. FitzgeraldMillsCorporation,313 F. 2d 260 (C.A. 2). 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay under certain circumstances support a finding of an uncompromising attitudeindicative of bad faith.(N.L.R.B. v. Fitzgerald Mills Corporation, supra.)The 8(d),caveat on which the Respondentrelies was not designed as a shield to protect "surfacebargaining." 106Good faith requires parties to negotiation not only to have a sinceredesire to reach agreement, but also to make an earnest effort to reach commonground through the processes of collective bargaining.107 The latter requirement doesnot mean that an employer (or union) must yield its freedom to reject proposals or torefrain from making concessions unacceptable to him. But it doesmean,inter alia,that the negotiating parties must approach bargaining with a mind accessible to per-suasion; that they must follow-procedures increasing the prospects of a negotiatedagreement; that they must regard gall proper issues before them as issues to beresolved through the processes and procedures of collective bargaining; that they mustbe willing "to discuss freely and fully their respective claims and demands, and, whenthese are opposed to justify them on reason"; 108 and that they must be willing atleast to consider and explore with an open mind compromise proposals or other pos-sible solutions of their differences in an effort to find a mutually satisfactory basis foragreement.109-duty to recognize the union:" 110 Performance of that duty therefore also contem-plates full acceptance by management of the representative status of the union, not asa bare adviser, but as a joint participant in the establishment of wages, hours, andworking conditions.Conduct reflecting a rejection of the principle of collectivebargaining or an underlying purpose to bypass or undermine the status, authority, orprestige of the union while negotiations are in progress evidences the absence of agood-faith effort to compose differences and to reach agreement in the manner theAct commands.'11The same is true of conduct which "minimizes the influence oforganized bargaining" and emphasizes to employees "that there is no necessity for acollective bargaining agent." 112Compliance with the bargaining obligation also requires-as was most recentlystated by the Supreme Court inN.L.R.B. v. Benne Katz, etc., d/b/a WilliamsburgSteel Products Co.,369 U.S. 736, 747-that the negotiating parties refrain from:.,behavior which is in effect a refusal to bargain, orinhibits the actual process of discussion,or which reflects a'cast of mind againstreaching agreement. [Emphasis supplied.]Good faith, or the want of it, is concerned essentially with the state of mind withwhich the party charged with a refusal to bargain has entered into and participated inthe bargaining process. In determining whether a party has bargained in bad faith, theBoard is not confined to a consideration of what was said or done in the conferenceroom, but may also take into account other related conduct.Determination of thatissue,-. , . normally can rest only on an 'inference based upon more or less persuasivemanifestations of [that] state of mind.The previous relations of the parties,antecedent events explaining behavior at the bargaining table, and the courseof negotiations constitute the raw facts for reaching such a determination.[N.L.R.B. v. Truitt Mfg. Co., supra,at 155.]100N.L R.B. v. Herman Sausage Company, Inc, supra.137 Cox,Good Faith Bargaining,71Harvard L. Rev 1401, ,1416-1418. See, too,Section 204(a)(1) of the Act which requires employers and unions to "exert every rea-sonable effort to, make and maintain agreements concerning rates of pay, hours, andworking conditions."InN L.R B v. Truitt Mfg.,Co ,351 U.S. 149, 152, the Court equatedthe 204(a)(1) duty with the duty under Section 8(a)(5) and 8(d).108N.L.R B. v. George P. Pilling & Sons,119 F. 2d 32, 37 (C A. 3).106N.L.R B. v. Insurance Agents' International Association, AFL-CIO (Prudential Ins.Cb ), supra, at485-488; GlobeCotton Mills v. N.L.RB.,103 F 2d 91, 94 (CA. 5)See;also,Cox,supra,note at 1411, 1418. Cox and' Dunlop,Regulation of CollectiveBargaining by the' National Labor Relations Board,63 Harv: L. Rev 389, 422.il0N.L.R.B. V. ,Insurance Agents' International Association, AFL-CIO (Prudential Ins.Co.); supra,at 484-4851u "M"System, Inc, Mobile'Home Division Mid-States Corporation,129 NLRB 527, 547;N.LR'B. v. Fitzgerald Mills Corporation, supra.112May Department Stores d/b/a Famous-Barr Company v. N,L.R,B,,326 U.S. 376. GENERAL ELECTRIC COMPANY269All aspects of the Respondent's bargainingand related conduct must be considered,not as separatefragments,each to be assessed in isolation, but in unity. As stated byMr. Justice Frankfurter,in his separateopinion in theInsurance Agents'case,supra,at 506,Activitiesin isolationmay be whollyinnocent, lawful and "protected" by theAct, but that ought not to bar the Board from finding, if the record justifies it,that the isolated parts "are bound together as the partsof a singleplan [to frus-trate agreement].The plan may make the parts unlawful."[Swift & Co. v. U.S.,196 U.S. 375, 396.]Applying to this case the principles set forth above, I am satified that the GeneralCounsel has sustained the allegation of overall bad-faith bargaining. I reach thatconclusionon the basis of the totality of the Respondent's conduct, both at and awayfrom the bargaining table, taking particularly into account the cumulative force ofconsiderations to be pointed up below, but only after weighing all other relevant cir-cumstances in this case, those favorable to the Respondent as well as those opposed.(2)The complaint, as amended, alleges that the Respondent bargained in bad faith onand after June 13, 1960. The date stated is the date the Union presented its offer at aninformal meeting.Formal contract negotiations, however, did not actually beginuntil July 19, 1960. Apart from the employee communications criticizing the offer-asubject to be dealt with later-the only matter of consequence that occurred in theinterim related to the personal accident insurance matter, the facts of which arereported in section D, above. As appears from the findings there made, the personalaccident insurance matter is outside the mainstream of this case since it was notdirectlyinvolved in the subsequent contract negotiations.However, it was specifically referredto by the General Counsel in his bill of particulars as an item on which he relied tosupport his broad bad-faith bargaining allegation.113Although the General Counselstated at the hearing that he was not contending that it wasa "per seviolation," theissue relating to it was fully litigated and briefed by all parties as a distinct element inthe case.114On the basis of the facts developed, it is quite clear-and, indeed theRespondent does not dispute-that the-proposed additional accident'insurance, thoughto be paid for entirely by the employees, involved a bargainable subject, no less thancontributory insurance.Phelps Dodge Copper Products Corporation,101NLRB360;General Motors Corporation,81 NLRB 779, enfd. 179 F. 2d 221 (C.A. 2). Onthe strength of the Board's decision inEquitable Life Insurance Company,133 NLRB1675,.1688-1694, which is clearly controlling, I find that the Respondent's presenta-tion of its personal accident insurance proposal to the Union on a conceded take-it-or-leave-it basis constituted a rejection of the principle of collective bargaining, violativeof Section 8(a) (5) of the Act, thereby reflecting adversely on the Respondent's gen-eral attitude toward collective bargaining.115(3)The Respondent's negotiating frame of mind during the negotiations which formallybegan on July 13 must be assessed against the backdrop of its bargaining philosophy,outlined in section C, 1, above. Analysis of the record shows that the Respondentsubstantially adhered to that philosophy during its 1960 contract negotiations withthe IUE.U The bill alleged: "Commencing on or about June 13, 1960, Respondent refused tonegotiate in good faith with the Union concerning Respondent's offer to make PersonalAccident Insurance available to Union represented employees."v* A finding of a separate violation based thereon was requested by the Union in itsbrief and at oral argumentne I find no merit to the Respondent'sdefense that its conduct was justified becauseunder an express waiver provision in the 1955 pension and insurance agreement neitherparty could require the other during the life of the agreement to bargain with respectto insurance and pension matters.Substantially the same defense was raised and rejectedinEquitable-thoughthere based on the statutory 8(d) provision to like effect.Nor doI find it a valid basis for distinction, as urged by the Respondent, thatEquitableinvolvedwages, whereas the instant situation involved a "relatively insignificant[item] in termsof the total wage and benefit program in effect."The obligation to bargain on mandatorysubjects does not turn on the value of the item to be bargained about. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDSome 6 weeks of meetings (18 sessions)preceded the presentation of the Respond-ent's offer.During that time the Union was afforded an opportunity formally to pre-sentand argue its contract demands. It is quite clear, however, that the Respondentregarded the preoffer meetings primarily as "listening"sessions,forming but oneelement of the "research" in which it engages before making its unilateral determina-tion of "everything it believes to be right" for incorporation in its "fair, firm offer."There can be little doubt of the Respondent's bargaining bad faith during at leastthe 4 weeks (12 sessions) of early negotiations devoted to employment securitymatters.As found in section F, 1, above, the parties had agreed that the early meetingswould benegotiatingand not simply review meetings, and that an effort would bemade to reach agreement on employment security subjects before the negotiationsturned to other subjects beginning August 16, 1960. Nevertheless, as the findings insectionG, above, show, the Respondent entered into and participated in the earlymeetings without any intent to attempt to reach agreement on employment security.Long before the early negotiations, the Respondent in its communications program toemployees had in effect committed itself to reject the Union's employment securityproposals and at the meetings simply reiterated, albeit with greater detail, positionsalready publicly taken.In someinstances, the Respondent also gave reasons forrejection shown by later developments not to have been its true reasons.During the4 weeks of early negotiations, the Respondent gave no indication whatever to theUnion of the employment security program it was eventually to include in its offerto the IUE and other unions. The Union was thus denied an opportunity to consider,comment on, or propose compromise or other alternatives to the Respondent's employ-ment security program during the sessions that had been specifically set aside for thenegotiationof employment security items, and prior to the time the Respondent'sposition was bound to become hardened by virtue of its "fair, firm offer" and uni-formitypolicies.During the 2 weeks devoted to the presentation of the Union's general demands,other than employment security, the Respondent continued to take the position that itwas primarily interested in "fact finding," thus following the script of its approachto collective bargainingas setout in section C, 1, above.Though the Respondentdiscussed with the Union the latter's specific demands and in many instances expressedpositions on such demands, where its position was one of rejection, it declined todeclare any affirmative views on the key subjects of wage increases, pensions, insur-ance, and other economic benefits, except to make clear that it intended to eliminatethe escalator clause.Standing alone, no inference of bad faith may be drawn fromtheRespondent's failure to declare itself affirmatively at this time.Whether anemployer declares his affirmative thinking on each item of a union's proposal beforepassingon to the next, or elects instead to hear out the union on all its demands beforemaking any counterproposals, is normally a matter of bargaining technique that liesoutside the scrutiny of the Board. Listening to a union's demands is part of the processof collective bargaining, though not the fulfillment thereof. In this case, as in others,however, the Respondent's conduct must be examined in the light of whether it wasprepared in truth, not merely in form, to complete the processs of bargaining later.To suggest, as the Respondent's declared bargaining appproach appears to do, that anemployer need only listen to a union's demands and supporting arguments as part ofa broader research program, frame an offer on the basis of his own overall research,and then consider only suchnewinformation as might reveal a factual error in theoffer, is to place a union in the role of an adviser rather than a participant in the deter-mination of employment terms through the process of collective bargaining; it is todeny the union the status to which the Act entitles it.At any rate, the factremainsthat until the Respondent gave specific indication of its own line of thinking on keyissues,there could be no full or meaningful bargaining, for, without issue joined,discussions could take place only in a vacuum, precluding any possibility of give-and-take that might be necessary to forge agreement.Thus, if any genuine bargaining were to occur, it had to begin at the time theRespondent's offer was made.(4)When the Respondent formally presented its offer on August 30, it was responsiveto the Union's demands only in small part. It contained featuresrelatingto benefits,employment security, and even contract language that were entirely different fromthose that had been requested by the Union.During the earlier negotiations therehad been neithermention nordiscussion of them as contemplated alternatives to theUnion'sproposals.The Respondent explained to the Union, as it did later to theemployees, that it hadmade its offer responsiveto "employeedesires" asdetermined GENERAL ELECTRIC COMPANY271by its own extensive research and surveys.The Respondent thus made it plain thatitassigned the Union a subordinate or at most only a contributing role as thespokesman for employees.The Union declared the same day that the offer was unacceptable, and that theproposals of both parties should form the basis of collective bargaining. It requestedthat negotiations continue for 3 days without the pressures and glare of publicity. TheRespondent, however, rejected the Union's request, giving as its reason that em-ployees should know at once what was on the table.And the following morning,it proceeded to publicize its offer, release it to other unions, and present it directly toemployees at plant meetings as well as through employee communication channels, dis-regarding the Union's vigorous objection that to do so would prematurely "freeze" itsposition and thereby interfere with good-faith negotiations.In the particular circumstances of this case, I find that the Respondent's haste topublicize its offer reflected the want of an earnest effort on its part to seek throughthe processes of collective bargaining a possible basis for mutual agreement, and con-stituted clear evidence of bad faithThe Union's objection that publication would operate to "freeze" the Respondent'sposition was well-founded. The Respondent's action must be considered, not in theabstract, but in the context of its "fair firm offer" approach to bargaining and itsuniformity policy, as outlined in section C, 1, above.116The Respondent's "fair firmoffer" approach, although assertedly leaving room for the correction of factual errordisclosed by additional information from any source or a subsequent significant eco-nomic change, rejects in effect concessions, trading, or compromise as a means offinding common ground. In the light of the Respondent's widely advertised bargainingphilosophy, the publication of the offer was a clear indication that the Respondentas a matter of policy would not thereafter consider with an open mind proposed con-cessions, compromises, or other suggested solutions of differences between the partiesaimed at achieving through the give-and-take of collective bargaining an accommoda-tion of conflicting positions.117The Respondent's publication of its offer and simultaneous presentation to otherunions also brought into play a further constricting factor-the Respondent's uni-formity policy, to which the Respondent was likewise committed. That policy, had itstood alone, would not of course preclude the Respondent from adding to its offer totheUnion and then making the additions available to other unions and nonrepre-sented employees.But it does not stand alone, and taken in conjunction with the"fair, firm offer" policy does have such a preclusive effect. Even were that not so, theuniformity policy nevertheless had the operative effect-once the Respondent's basicoffer was published-of obstructing openminded consideration by the Respondent ofmodifications in or alternatives to its basic offer that might be proposed by the Unionbut not be desired by other labor organizations with which the Respondent dealt. Thiswas especially true in the areas relating to companywide benefit plans, such as pen-sions and insurance and income extension aid, where the Respondent considered com-plete uniformity important or, as in the case of pension benefits at least, absolutelyessential.This is not to condemn the Respondent's desire for uniformity as such, nor isit to suggest that the Respondent was dutybound to complete its negotiations with theUnion before presenting its offer to other unions. The point I make is that, as a mini-mum, good-faith bargaining required the Respondent, before chaining itself to itsuniformity policy, to give the Union an adequate opportunity to present and argue itsdemands and priority desires, not in a vacuum, but in the light of the Respondent'sdisclosed affirmative positions, and in that context to explore with the Union possiblealternative courses or compromise solutions that might lead to a mutually satis-factory accord.ue The Respondent's intention to follow in 1960 the "Boulware" approach to bargainingis reflected by Vice President Parker's comments to plant managers and othermembersof GE supervision in early 1960, as reported in section C, 2, aboveItwill be recalledthat Parker described that approach as follows:The Boulware approach to this has been that we would go forwardand do thethings we felt appropriate.We would then offer these to the Union, and if theysaw fit to accept them, why God bless them, but if they didn't well they coulddo something else.117CfCalifornia Girl, Inc,129 NLRB 209, 219. "While the Act does not require thateither party yield to the other's proposals, there must be at least a capacityand poten-11tiality for yielding .. . .775-692-65-vol. 150-19 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat does not mean of course that the Respondent had to submit to endless discus-sions before finalizing its offer. It is quite clear, however, considering the magnitudeof the negotiations here involved, that 1 day was far too little and 3 days certainlynot too much. The situation here might have been different had the Respondent dis-closed to the Union during the earlier negotiations-before it announced its offer-the affirmative proposals it had under consideration and had then provided an ade-quate opportunity for discussion, exploration, and consideration of alternative coursesor solutions that might bring the parties together. But this it did not do.118 It choseinstead to disclose its affirmative positions for the first time in its "fair, firm offer"-an offer which in most basic respects was unresponsive to the Union's demands, sub-stituting for some of them different approaches never theretofore explored in thenegotiations-and to bind its offer after only 1 day's discussion to policies inhibitingand obstructing its bona fide consideration thereafter of conflicting union positionson contract issues.The course the Respondent chose amounted in effect to a unilateraldetermination of employment terms, leaving negotiations thereafter-unless it devi-ated from its own policies-an empty exercise with predetermined results.119(5)The course taken by, the Respondent in the negotiations is not alone enough toestablish, but neither is it such as to rebut, if found established by other circum-stances, an inference that the Respondent negotiated with a fixed predetermination notto deviate materially from its bargaining policies.During the approximately 25 meet-ings that took place between August 30, when the Respondent presented its offer, andOctober 19, when the Respondent declared an impasse, the Respondent made onlytwo changes in its offer that it considered of sufficient consequence to mention in itsemployee communications.One was the "early signing bonus" change, not requestedby the Union, which was announced just before the IUE convention recess and wasthereafter capitalized upon in the Respondent's communication program aimed atweakening employee support of the Union. The other was the holiday-vacation optionwhich was offered in the face of the Union's theretofore declared opposition theretoand was represented to employees as being a voluntary rearrangement of its offer inresponse to employee desires. Far from showing good faith, or a departure from theRespondent's declared bargaining policies, the circumstances surrounding the originaloffer of the holiday-vacation option-set out in section L, above-evidence, it isfound, precisely the opposite.Of the remaining three changes made during the periodstated, two-providing for the furnishing of actuarial information relating to the pen-sion and insurance plans-did no more than confirm an already existing practice.Moreover, they involved noneconomic changes outside the Respondent's basic offer.The third-the exclusion K change, of uncertain date-129 involved a minor revisionin the companywide insurance plan. Although regarded as an improvement by theUnion, it was not a concession in the sense that it met a specific union demand, norwas it a change specifically negotiated.This, in the Respondent's view, may well havefallenwithin the category of a voluntary adjustment of "error" disclosed by newinformation.The elimination of the retraining provision, stressed by the Respondentin its brief, occurred after the Union strike capitulation, and, as shown by the find-ings in section R, above, reflects, if anything, not a deviation from but a stubbornadherence to its bargaining policies during the period of negotiations when theRespondent was seeking to impress on employees that its offer was immutable. Theremaining modifications, reported in section 0, above, occurred during the post-vs In the respect stated, among others, this case is clearly distinguishable fromThePhilip Carey Manufacturing Company, etc.,case, 140 NLRB 1103, recently decided bythe Board.Itmay.well be that any other course would have confronted the Respondent withpractical procedural difficulties in achieving its aim for substantial contract uniformityin its multiple union relationships.That aim, however,while entirely legitimate in it-self, cannot be elevated to a principle excusing noncompliance with good-faith bargainingprocedures.Just because the Respondent might find it procedurally inconvenient or im-practicable to realize its uniformity goal by engaging in full bargaining withallunionsbefore freezing its offer is no justification for its failure to bargain with any one union-and particularly the IDE, by far the largest union in its chain.Inland Steel Company,77 NLRB 1,11, 32, enfd.170 F. 2d247 (C.A. 7),cert. denied 336 U.S. 960.Effectuationof the Respondent's private policies cannot be made paramount to the Act's command.m See section 0, above. GENERAL ELECTRIC COMPANY273settlement meetings and are of little value in appraising the Respondent's bargainingframe of mind during the period of actual negotiations. 121As already noted, the ultimate issue in this case, whether the Respondent's overallconduct in the negotiations constituted good- or bad-faith bargaining, cannot bedecided on the basis of the substantive positions the Respondent took, but must rest on"inference based on more or less persuasive manifestations of [its] state of mind."Some of the considerations bearing on that point have already been stated. Others,disclosed by its contemporaneous conduct away from the conference room and by itsbehavior at the bargaining table, other than as shown by its stand on substantive issues,will be covered below.(6)The Respondent's communications program and related conduct, now to be con-sidered, bears significantly on the frame of mind with which the Respondent partici-pated in the 1960 negotiations.The Respondent's communications program has been dealt with in various sections,above.122As has been seen, the Respondent through its extensive employee com-munication system (a) anticipated the Union's major bargaining demands long beforethe start of negotiations and began to condition employee attitudes to a favorablereception of its views and rejection of the Union's conflicting positions; (b) after thepresentation of the Union's demands but before the actual start of negotiations, vig-orously criticized the Union's demands as endangering job security and questioned themotives of the IUE leadership; (c) during the negotiations, continued along the linesabove indicated, and, in addition, presented, at some plants practically on a daily basis,reports on the progress of negotiations, highly slanted in its favor; and (d) followingthe presentation of its offer deluged employees with communications designed to inducethem to pressure the Union into acceptance of its offer, to discredit the motives andintegrity of the IUE leadership, and to achieve other objectives presently to be morespecifically adverted to.Itwas found in section C, 1, above, that the Respondent's approach to collectivebargaining has as its keystone the direct marketing to employees of management bar-gaining positions on bargaining issues designed to induce employee pressures for unionacceptance.The character of the communications the Respondent issued relating tothe 1960'negotiations confirms the validity of that finding.As is evident from Parker's and Moore's remarks to managerial and supervisoryemployees during their swing around the GE chain in the prenegotiation period-seesection C, 2, above-and as is apparent also from the content of the communications,the Respondent's underlying approach appears to assume, where bargaining issues areconcerned, that its employees should be regarded as standing in the positior 'of cus-tomers with both the Respondent and the Union competing for their allegiance, trade,and support. Such an approach is scarcely conducive to good-faith bargaining, whichpresuppposes that both parties will enter the conference room "with an open mindand a sincere desire to reach an agreement in a spirit of amity and cooperation." 123It discourages cooperation between management and the employees' bargaining repre-sentative by setting off one against the other; breeds resentment, distrust, and friction;tends to constrict bargaining mobility because of positions publicly taken; and intro-duces into deliberations considerations extraneous to bargaining that serve to divertthe attention and energies of the negotiators from their main business at hand, thenegotiation of, an agreement.The underlying concept of the Respondent's apprdach,that the Union is a competitor for employee support rather, than the voice, and ears ofthe, employees it represents, reflects adversely on the quality of the Respondent's recog-nition of the Union and on the degree of its acceptance of the principles,.piocesses, andprocedures of collective bargaining.While not controlling in itself, it is a circumstancethatmust be taken into account in assessing,the Respondents other conduct in'thiscase bearing on its negotiating frame of mind.IzlAs to practically all of them, the Respondent either gave up nothing or actually im-proved its position.The Respondent points to its agreement to continue the Burlingtonand Bucyrus units under the national agreement as the clearest evidence of its good faith.However,,I do not understand that any claim,is being made in this case that the Respondentwas seeking to rid itself of the Union.The issue of good-or,bad-faith in this caseturns on entirely different considerations, to which the point made by the Respondent isirrelevant.Isection F, 3.196 See, e.g.,N.L R.B. v. Reed & Prince Manufacturing Company,118 F. 2d 874, 875;X.L.R.B. v. Atlanta Broadcasting Company,193 F. 2d 641, 642 (C.A. 5). 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhat has just been said is not meant to suggest that it is unlawful as such for anemployer to communicate to his employees his positions on subjects involved in bar-gaining or to report to employees on the progress of bargaining.124Nor is it meantto suggest that it is intrinsically unlawful for an employer to criticize during the courseof bargaining the union with which he deals or its leadership.What we are concernedwith here is not the legality of the Respondent's communicationsper se,but theRespondent's 1960 bargaining frame of mind as it may be revealed in part by its useof the communications.I do not understand the General Counsel to claim more, though in one respect hisposition appears equivocal. At oral argument, the General Counsel agreed-althoughtheretofore his position at the hearing had been variable-that he did not intend tochargea "per seviolation" by the allegation of his complaint relating to the Respond-ent's efforts to persuade the employees to "accept" its August 30 offer.125However,the General Counsel continued to assert, as he does in his brief, that the Respondent'sdirect appeals through its communications program to employees as individuals to"accept"-the word is the General Counsel's, not the Respondent's-the Respondent'sbargaining positions constituted a form of "direct bargaining" within the interdictionof theMedo Photoprinciple.126If so, this would of course spell out a claim of anindependent violation. The point, however, is unimportant, for I am persuaded in anyevent that, except for the direct local bargaining earlier considered, theMedo Photoprinciple has no direct application to the facts of this case. The communicationsprogram undoubtedly reflects that the Respondent sought primarily to deal with theUnion through the employees rather than with the employees through the Union, thusdistorting the accepted appproach.But the Respondent did not seek toconcludeagreements with the employees, or to displace the Union as the contracting party, onlyto influence employees to bring pressure to bear on the Union's leadership that wouldforce the Union, as their bargaining agent, to accept the Respondent's terms.But though the communications may have been lawful or even "protected," stand-ing alone, they are nevertheless relevant to the ultimate issue here involved-the stateof mind with which the Respondent entered into and participated in the negotia-tions.127For example, the Respondent's very use of its communications programsupplies some basis, although not alone enough, for an inference that the Respondent,having followed its "fair, firm offer" approach to bargaining in that respect, also fol-lowed it in others, thereby precluding genuine bargaining for reasons earlier found.More important, a showing that the Respondent's communications program was suchas to disclose a determination on its part to relyentirelyon its effectiveness to achieveacceptance of its contract proposals would provide a basis for an inference that it wassitting out the negotiations while waiting for that program to have its corrosive effect,and was therefore engaging in negotiation with an attitude that was one of evasionrather than fulfillment of its statutory obligation.Of course that inference would notalone be enough to establish the ultimate conclusion, and would have to be rejected,for example, if shown to be inconsistent with the Respondent's actual conduct at thebargaining table.On the other hand, other manifestations of bad faith at or awayfrom the bargaining table would buttress it.As stated by Frankfurter,J.in theInsur-ance Agents'case,supra,at 508:-The Board in a number of cases has declined to base 8(a) (5) findings upon suchcommunications alone, where"in their context and in the context of events [they] werenot shown to have been unlawfully motivated."SeeFitzgeraldMills Corporation,133NLRB 877,882, footnote 20, where the cases so holding are collected along with summarydescriptions of the nature of the communications involved in each.On the other hand,the Board,with court approval,has considered employer communications to employees asevidence of bad-faith bargaining,where it has found that the communications, in thecontext of other relevant circumstances,reflected an intent,not simply to inform the em-ployees, but to undermine the representative status, authority,or prestige of the Union,as partof a program to evade bargaining obligations under the Act. See, e g.,FitzgeraldMills Corporation, supra,enfd, 313 F. 2d 260, 268 (C.A.2) ; N.L.R B. v. Reed & PrinceManufacturing Company,118 F. 2d 874, 882 (C.A. 1), enfg. 12 NLRB 944.As to the companion allegation, relating to the Respondent's "campaign" to discreditand impugn the motives and abilities of the IUE leadership,the General Counsel madeit clear from the beginning that he did not claim this as an independent violation.IseMedo Photo Supply Corporationv. N.L.R.B.,321 U.S. 678.7 See quotation from separate opinion of Frankfurter,J., in theInsurance Agents'case,supra.The Respondent's defense that Section 8(c) precludes any consideration of thecommunications as evidence will be considered later. GENERAL ELECTRIC COMPANY275The Board's function in the enforcement of the duty to bargain does not end whenit has properly drawn an inference unfavorable to the respondent from particularconduct. It must weigh that inference as part of the totality of inferences whichmay appropriately be drawn from the entire conduct of the repsondent, particu-larly its conduct at the bargaining table.Similarly, a showing that the Respondent considered itself bound by expressedpolicies or positions that "obstruct[ed] or inhibit[ed] the actual process of discussion,or-reflect[ed] a cast of mind against reaching agreement" 128 would also supply abasis for an inference of bad faith.The character, content, and volume of the Respondent's communications programthat followed the presentation of its offer-along with its other contemporaneous con-duct, some of it containing independent indicia of bad faith-supports, I am persuaded,the several inferences suggested above-and this for the reasons that follow.129The factual findings earlier made leave little doubt of Respondent's determinationto rely primarily on its employee communications program rather than on negotiationsas the means of gaining acceptance of its offer. Thus, Moore in his swing around theGE chain in early 1960 made clear to management personnel that the solution of the1960 negotiating problems would depend on the Company establishing through itswritten and oral communications its "credibility" on which it might draw "this fallwhen the votes are cast whether the folks believe you or believe the opposition." Longbefore negotiations began, the Respondent laid out, and thereafter followed, a care-fully designed program to condition employee attitudes and opinions for the favorablereception of the Respondent's offer and rejection of the Union's competing demands.The paramount importance the Respondent assigned to direct employee persuasionover negotiations is clearly illustrated by its insistent haste in pubicizing its offer sothat it might get underway the elaborate communications program it had in readiness,despite the Union's reasonable request that such publication be withheld so as not tointerfere with bargaining.After presentation of its offer, the Respondent's communi-cations program relating to the negotiations reached massive proportions, thereaftermaintained until the end of the strike.130The offer, along with the Respondent'sjustifications for it, was orally presented to employees at plant meetings in a mannercalculated tominimize the influence of collective bargaining, to impress uponemployees that the Respondent had gone as far as it could without endangering thefuture of its business and the security of employee jobs, and to make it appear thatthe only alternative to acceptance was a "long pay-losing strike." About the sametime, the Respondent began, and thereafter continued, to deluge employees with com-munications, numbering at some plants at least one and sometimes as many as threeor four a day, in the form of plant newspapers, daily bulletins, letters to homes,newspaper ads, radio and television messages, etc., extolling the merits of its offer andadvancing the Respondent's positions on other issues as they arose, while continuingin the meantime to provide employees with reports, highly slanted in its favor, on thedaily course of the negotiations. The Respondent also instructed its supervisors notonly to impress upon employees the merits of the Respondent's bargaining position,N L.R.B. v. Benno Katz etc., d/b/a Williamsburg Steel Products Co., supra.The Respondent's communications program prior to August 30 also lends supportfor such inferences, but only because of what followed. It should be noted, moreover,that the Respondent's communications prior to August 30 are not wanting in independentindicia of bad faithThus, as appears from findings earlier made, the Respondent in itscommunications to employees criticized to employees the Union's demands before firstdiscussing them with the Union, placed a cost estimate on the Union's demands that itlater declined during negotiations to justify to the Union, and as to some subjects arguedits positions more fully to employees than it did to the Union in the conference room,thereby indicating that it was more concerned with marketing its positions to employeesthan with persuading their bargaining agent. (CfGeneral Electric Co. v. Go)ack,68F. Supp. 686.)The Respondent's one-sided reporting to employees of the progress ofthe negotiation, while professing a purpose to keep employees "fully informed,"Is, I find,a further reflection of a lack of good faithIt is also noted that during this period theRespondent, in anticipation of its upcoming offer, stressed its "fair, firm offer" approach tocollective bargaining, pointing out,inter also,its policy to puteverythingin its originaloffer shown by its own thorough research to be "right," not to engage later in hagglingor horsetrading, and not to improve its offer because of union belligerence, or to avoida strike or threat of strike.Taken by and large, however, the communicationsprior toAugust 30, had they stood in this case alone, wouldnot, in my opinion,have been suf-ficientto supporta substantialinferenceof bad-faith bargaining.230 See sectionsF, 3, J, N, and P, 3, above. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut also to sound out employee reactions thereto. In addition, the Respondentinvited and encouraged employees to discuss directly with plant management ques-tions they might have about the offer, and at one large plant held a series of round-table meetings for that purpose. The Board has held it to be a form of bypassing, andhence evidence of bad faith, for an employer to invite employees to talk directly tomanagement about bargaining matters, or to seek to learn directly from employeestheir reactions to his bargaining position.131 It is accordingly so found in this case.The very massiveness of the communications program is itself a measure of theRespondent's determination to deal essentially, not with the employees through theUnion, but with the Union through the employees, evidencing, I find, a purpose toundercut not only the Union's bargaining position, but its authority as bargainingagent as well. The Respondent, to be sure, was not seeking to undermine the Unionin the sense of displacing it as the employee representative whose ultimate consentwould be required for a contract. But the question here is not whether the Respond-ent's conduct was illegalperse-I have already found it was not. Rather, it is whethersuch conduct tends to support at least a tentative inference of a frame of mindantithetical to simultaneous good-faith bargaining in the conference room. I thinkclearly it does.Clear corroborating support for such an inference is found in the 'Respondent'scourse of conduct which immediately followed the IUE convention, at which theIUE negotiating committee passed a resolution calling for local votes on the questionof acceptance or rejection of the Respondent's offer. The Respondent's reaction tothat resolution, described in sectionN, above, vividly points up (1) the Respondent'sutilization of its direct approach to employees to undercut the Union's bargainingposition, authority, and prestige; (2) its reliance on that approach as a substitute forgenuine bargaining; and (3) the inhibiting impact of that approach on its bargainingframe of mind.Thus, as has been seen-see section N, above-the Respondent immediately reactedto the convention resolution by interjecting itself into an area, recognized by law to beexclusively one for internal union regulation and of no legitimate employer con-cern.132Bypassing the Union, it contacted IUE local officials directly in an effortto persuade them to alter the time fixed for the balloting and the question to be votedon.To induce acceptance of its proposals and gain employee support therefor, itoffered,inter aria,to pay for employee time lost in voting and, at some places, forvoting facilities and employee transportation.At the same time, the Respondentloosed a virulent attack on the Union's election plans and on the motives andintegrity of the IUE top leadership, containing in part misrepresentations of fact. Thetactic of attacking the motives of the IUE leadership had been decided upon as acommunications approach long in advance of the negotiations. Considered in thecontext of accompanying events, the Respondent's aforesaid conduct was, I am per-suaded, motivated by a deliberate purpose to undermine the authority and prestigeof the union leadership as an aid to the Respondent's direct "selling" bargainingapproach.It constituted, I find, a further reflection of an attitude inconsistent withgood-faith recognition and dealing with the Union.133When, on September 8, the negotiations recessed for the IUE convention, therehad been only seven meetings with the Respondent's offer on the table. Under theschedule earlier agreed upon, meetings were to resume on September 20 and con-tinue to the end of the month. The Respondent made no claim then, nor does it now,than an impasse in negotiations had been reached by September 8, nor would such aclaim, if made, be valid.134Before meetings resumed on September 20, however, the Respondent, in further-ance of its campaign to induce employees to vote for acceptance of its offer, tooksteps to announce to employees,even before it announced to the Union,that itsfulliaiTex-Tan, Inc.,134 NLRB 253, 274;Crater Lake MachineryCo., 131 NLRB 1106;cf.Harcourt and Company, Inc.,98 NLRB 892, where the Board found such conductviolative of 8(a) (1) but not of 8(a) (5).=Wooster Division of Borg-Warner Corp.,113 NLRB 1288, 1294, affd 356 U.S. 342.IM SeeN.L.R B. v. Reed & Prince Manufacturing Company,118 F. 2d 874, 881, 882(C.A. 1) ; N.L R.B. v. Fitzgerald Mills Corporation,313 F. 2d 260, 268 (CA. 2).334At the time of the recess, the Union's bargaining position was still fluid, and it con-tinued to remain so after negotiations were resumed. It is noted that the Respondent,following the recess, publicly criticized the Union for not continuing negotiations duringthe convention, even though the recess had been agreed to when the schedule of meetingshad originally been set up.Moreover, it was not until after the September8 meetingadjournedthat the Respondent submitted informally its vacation-holiday options.TheRespondent during the negotiations did not actually assert an impasse until October 19. GENERAL ELECTRIC COMPANY277offer was now on the table and that as a matter of company policy the Respondentwould not "up" its offer because of a strike or threat of strike "... it never has in thepast, and it won't now."To give support to the declarations already being made to employees, the Respond-ent hastened to announce to the Union, almost as the first order of business whennegotiations were resumed on September 20, that its offer was now "final" and wouldnot thereafter be altered, a declaration of position which it thereafter continuallyreiterated during the negotiations and duly reported to employees.To impress furtheron employees the credibility of its assertions as to the finality of its bargaining stand,the Respondent on the same day authorized its operating managers to make effectivefor nonrepresented employees, as of September 12, the wage increases provided forin the Respondent's basic offer to all unions, and to announce the establishment ofother benefits that were to become operative on October 2.Two days later theRespondent, substantially conceding but ignoring the Union's objection that its actionwould inhibit negotiated modifications, authorized the announcement to nonrepre-sented employees of the pension changes that were not to be operative in any eventuntil the end of the year.As found above, the Respondent's decision to accelerate theannounced establishment for nonrepresented employees of the terms of its 1960basic offer was an integral part of its program to influence IUE employees to votefor acceptance of the Respondent's offer.The inhibiting effect of that action will bepointed out later.After the IUE convention, no less than before and during the convention, theRespondent continued to flood the employees with a constant stream of communica-tions plugging the merits of its bargaining positions. In some instances it advancedarguments not only more full but different from those presented to the union negotia-tors at the bargaining table, a circumstance found herein to constitute the clearest evi-dence of bargaining bad faith.135General Electric Co. v. Gojack, supra.Theemployee communications after the convention, as well as throughout the balanceof the negotiations, stressed particularly (a) the finality of the Respondent's offerand the futility of further negotiations; (b) the Respondent's firm policy not toenlarge its offer because of a strike or threat of strike, regardless of its duration;(c) the asserted "selfish," "irresponsible," and "political" motives of the IUE leader-ship; and (d) the asserted jeopardy to employee jobs that would flow from anyenlargement of the Respondent's offer or from a strike. As found above, the constantrepetition of the theme referred to in (d), above, and the manner of its presentation,were such as to reflect a conscious and deliberate purpose to play on employees'fears and insecurities.The Respondent was careful, generally speaking, to couch itswarnings of job jeopardy in the form of predictions that cannot be classified as unlaw-ful in themselves. But the record reflects a number of instances 135 where the warn-ings were such as to be intrinsically coercive.137Considered in the context of accom-panying events, the aforesaid communications program reveals that the Respondent'spurpose was not simply to keep employees informed of its views on bargaining andrelated issues, as it professes.It reflects beyond that, I find, a deliberate design toundermine employee faith and confidence in the Union's leadership and in the efficacyof the collective-bargaining process. It is difficult to reconcile such an effort outsidethe conference room with an attitude of good-faith recognition and dealing at thebargaining table.There can be little doubt from the totality of its conduct that the Respondent wasdetermined-certainly after the resumption of meetings on September 20-merely togo through the motions of bargaining in the conference room and to rely entirely on135 See particularly ERM Stevens' remarks to Schenectady employees on September 21and comments thereon, reported in section N, 6, above.'° See, e g., Waterford letter to employees, dated September 16, re strike bringing abouta reversal of promotions, downgradings, etc. (section N, 6) ; foremen warnings to em-ployees at Lynn, re danger of GE top management closing down Lynn plant entirely ifa strike ensued (section N, 6) ; letters of Oakland plant manager to striking employees,dated October 7 and 14 (section P, 3) ; Lynn letter to employees, dated October 14(section P, 3).'s' SeeInternational Unionof Electrical,Radio and Machine Workers, AFL-CIO (NE COElectrical Products Corp.) v. N.L.R.B.,289 F. 2d 757, 763;Haynes Stellate Company,136NLRB 95;Texas Industries, Inc., etc.,139 NLRB 365. It is noted that the com-plaint does not allege any independent interference, restraint, and coercion by, virtue ofthe communications.The finding made above is relevant only to the Respondent's 8(c)defenseto be consideredinfra. 278DECISIONSOF NATIONALLABOR RELATIONS BOARDthe effectiveness of its direct"sales" approach to employees to resolve the bargainingissues in its favor.Indeed, the Respondent virtually stated as much when in its unionnews bulletin,dated September 21, it declared:And so the real scene of negotiations shifts from New York to all IUE-representedplants.The eventual outcome will be decided there-quiteproperly-quite soon.The Respondent in its brief stresses that it did not announce the finality of itsoffer until after the Union's negotiating committee had made apparent its intention tostrike the Respondent at the end of the contract term if the Respondent did notimprove its offer in material respects.The point the Respondent seeks to make is notentirely clear.138However,the Respondent appears to suggest that the announcedfinality of its offer, as well as the campaign it waged largely on that basis to reduceemployee support for strike action, was, no less than the strike threat,a legitimatebargaining pressure tactic from which no inference of bad faith may be drawn. Else-where in its brief,the Respondent points to the rule of theInsurance Agents'case,supra,that bad faith in negotiations cannot be inferred alone from economic weaponsdesigned to exert pressure in collective bargaining.Itargues that if "disruptive"pressure tactics of the kind the union inInsurance Agents'engaged in do not supporta refusal-to-bargain charge, then the Respondent's "protected"tactics in this casecertainly cannot.TheInsurance Agents'case,however, provides the Respondentwith a weak crutch on which to lean.InInsurance Agents'there was no claim of bad faith in the actual negotiations.The sole question there was whether the union's pressure tactics, without more, weresufficient to spell out an 8 (b) (3) violation.The Court'sholding was a narrow one(at 490) :The scope of § 8 (b) (3) and the limitations on Board power which were thedesign of § 8(d)are exceeded,we hold, by inferring a lack of good faithnotfrom any deficiencies in the Union's performance at the bargaining table byreason of its attempted use of economic pressure but solely and simply becausetactics designed to exert economic pressure were employed during good faithnegotiations.InN.L.R.B. v. Benne Katz, etc.,369U.S. 736,747, the Supreme Court explainedits holding inInsurance Agents'as follows:We held that Congress had not in § 8(b)(3), the counterpart of § 8(a)(5), em-powered the Board to pass judgment on the legitimacy of any particular weaponused in support of genuine bargaining.But the Board is authorized to ordercessation of behavior which is in effect a refusal to negotiate,or which directlyobstructs or inhibits the actual process of discussion,or which reflects a castof mind against reaching agreement.In the instant case, we are concerned not with the legitimacy of the communica-tions and related conduct as such, but with the manner in which they influenced theRespondent'sbargaining attitude in the negotiations themselves.As will presentlybe shown, the record in this case clearly supports a finding that the pressure tacticsemployed by the Respondent-even assuming their legality otherwise-not onlytended to butdidresult in "deficiencies in [its] performance at the bargaining table"that "obstruct[ed] and inhibit[ed]" good-faith bargaining.It is to a consideration ofthat aspect of this case that I now turn.(7)Note has already been made of the importance the Respondent attaches to main-taining its credibility with employees for the success of its direct marketing approachto bargaining.The Respondent's course of conduct was such as to make its continued credibilitydependent largely upon intransigence in the negotiations once it presented its offerto the Union,and certainly so once it announced to employees the finality of its bar-gaining position.'as It is evident of coursethat a threatof strike does not, anymore thana strike itself,suspend the obligation to bargain in good faith.Pecheur Lozenge Co.v.N.L.R.B.,209F. 2d 393(C.A. 2). GENERAL ELECTRICCOMPANY279Thus,the Respondent adopted and publicized to employees a bargaining policyunder which it committed itself "voluntarily"to include in its original offereverythingof substance shown by its research to be "right"; to stand firm on that offerexcept tocorrect factual errors disclosedby newinformation;and to reject the give-and-takeprocedures of trading and compromiseas a methodof resolving bargaining issues.The Respondent emphasized underthat declared policy that it wouldin no eventmake a change in its offer it believednot"right" simply to avert a strike or threat ofstrike-or,to state the same conceptdifferently,though the Respondent does notformulate it this way, simply to reach anaccord.Prior to thepresentation of itsoffer, the Respondent through its communications to employeeshad alreadyexpressedwith respect to practicallyall the Union's significant bargaining demands its firm con-victionthat theywerenot"right."With thepresentation of its offerto the Union,the Respondent mounted,and thereafter maintained,an elaborate sales promotionalcampaign to impress upon employees the correctness of its offer as opposed to theUnion's competing demands, emphasizing also that it had gone in its offer as faras it reasonably could without endangeringthe futureof its businessand the securityof employeejobs.Then,at a time when the negotiations still hadmore than 2 weeksto run before the end of the old contract,the Respondent announced to employeesthe finalityof its bargaining position,redeclaringat the sametime its firmpolicy notto yield concessions because of union aggression.Simultaneously, as a tactical meas-ure designed to persuade employees that itmeant whatit said, the Respondent accel-erated the effectiveness for nonrepresented employeesof its basic offer.To haveenlarged its offer to theUnion thereafter would givethe lie to its declarations to unor-ganized employees,and to others as well, that it was companypolicy "to do rightvoluntarily," and thata union could obtain no added benefits it would not otherwisegrant.The Respondent thuslockeditself into a positionwhere it couldnot deviate signifi-cantly from its original offer without impairingthe credibility withemployees that itconsidered so basic to its employee relations and the success of its bargainingtechniques.A willingness to dealwitha spirit of cooperation and to maintain a state of mindopen to persuasion and to the possibility of altering or modifying on a give-and-takebasis positionspreviouslyasserted is of the essenceof good-faithbargaining.Butthe course the Respondent took was one thatcould only lead,once its offer'waspresented,as infact it did,to a rigidity in its bargaining attitude thatiswholly atvariance with such good-faithconcepts.And particularly was this soonce theRespondent elected to place its bargaining position in a deep freezeby declaring toemployees the irrevocable finality of its offer.The Respondent argues that its course of conduct did not preclude changes in itsbargaining position even after the announcement of finality to employees,because itstill lay within itspowertomake them.I supposethatthis is sotheoretically, butnot as a practical matter.For example, the Respondent was scarcelylikely to con-sider in good faith union proposals for significant modifications in its offer in earlySeptember while engaged in "selling" the offer directly to employees via the elaboratecommunication programithadearlier prepared,as one that had been carefullydesigned to meet their "needs and desires"And it was even less likely,after declar-ing to employees in mid-September the finality of its bargaining position and buildingon that foundation its campaign to persuade employeesof-the futility of strikeaction,to weakenthe forceof its campaignby any actionthat mightshowit did not meanwhatit said.I do not doubtthatif the Respondent's attempts to gain direct employeesupport had met with solid resistance and alengthy strike,the Respondent might haveforsaken considerations of prestige for considerations of expediency and retreatedfrom its earlier declared course.But it was highly improbablethatthe Respondentwould risk impairment of its valuedcredibility withemployeesby retreat,except asa last resort and only after a strike of some duration,a strike whichunder such cir-cumstances would itself frustrate statutorypolicy.Andin the meantime, theRespondent's bargaining frame of mind was bound to remain constrictedby factorsimpeding the possibility of genuine negotiations.The foregoing circumstances,I find,support an inferencethat the Respondent byreason of its calculated course of conduct so made itself a captive of its own bargain-ing policies as to substantially inhibitand obstruct good-faithnegotiations.On this record,however,it is unnecessary to rely on inference alone to reachthat conclusion. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwill be recalled-see section 0, above-that at the meeting of September 28,after the Respondent had rejected a "within-the-framework" compromise proposal byUnion Committeeman Jandreau, Jandreau inquired whether there was any possibilityof the Company "changing its position one iota."Moore stated in reply there wasnot, explaining,inter alia:... after telling the employees before they went to vote that this [offer] was it,we would look ridiculous to change it at this late date... .Moore did not dispute the Union's charge that the Respondent had in effect shut outitspotentiality for bargaining mobility because of what it had told the employees.He reiterated:-I said two things-one, that everything we think we should do is in the proposaland we told our employees that, and we would look ridiculous if we changed now.Hilbert's subsequent colloquy with Jandreau at the same meeting-quoted at lengthin section 0, above-is even more illuminating. It leaves little doubt that theRespondent (1) was closely adhering in the 1960 negotiations to the constrictivetenets of its "fair firm offer" approach, and (2) considered itself chained to thatapproach for reasons of prestige because of its policy declarations to employees andothers.This is apparent from Hilbert's statement of "three possible reasons," whereinhe asserted in substance that: (1) If the Respondent were to change its offer at thattime, it would appear as if the Respondent had intentionally held something backfrom its original offer and, as a result,"we would look foolish in the eyes of theemployees and others";139 (2) a change might have been allowable if the Respondent"made a serious error, an inadvertent error in the offer," but the Respondent had "noevidence of that," and (3) if the Respondent were to change its offer just to avoida strike,"then we would look even more foolish in theeyesof our people and thecountry."There would have been no reason for the Respondent to have looked "ridiculous"or "foolish" to employees by changing its offer, were it not for the fact that throughits policy and other declarations to employees it had made its credibility and prestigedependent upon intransigence in the negotiations.The statements of Moore and Hilbert at the September 28 meeting thus supportand confirm the validity of the "locking in" inference stated above.-(8)I come now to the Respondent's Section 8(c) defense.140 The Respondent contendsthat 8(c) by itstermsprecludes the Board from in any way considering its employeecommunicationsas "evidence" to support, directly or indirectly, the alleged unfairlabor practice violations.For reasons stated below, I do not agree.Preliminarily, it must be emphasized again that the legality of the communicationsor the right of the Respondent to communicate to employees is not theissueinvolved.The Respondent's communications have been considered here only as part of thetotality of its conduct reflecting on the state of mind with which it entered into andparticipated in thenegotiations.The absolutist view the Respondent takes of Section8(c) is atodds with thelegislative history of that section, with the main body of Board and court precedentsthat relate to it, and with the effectual administration by the Board of the legislativeobjectives entrusted to it. It is perfectly obvious, to begin with, that Congress couldnot have intended a strictly literal construction of Section 8(c) which would baremployer expressions from being considered under any circumstances for their pro-bative bearing on unfair labor practices not concerned with the legality of the expres-sions themselves.Certainly, no one would contend, for example, that an employer'sargumentsto a union in the course of bargaining, or to employees where individualor direct bargaining is directlyin issue,must be ignored in deciding whether Section139 Both Hilbert and Moore at the same meeting made clear that they did not considerthat any significant changes had been made in the offer up to that point.Hilbert declared,"The whole thing has been crystallized for a month now; Mr. Carey, and it has been onthe table."Moore stated, "We didn't wait until the last day to put forth a proposal,Mr. Jandreau. It was on the table on August 30 and it is all on the table now."140 Section8(c) in pertinent part reads as follows:The expressing of any views, argument or opinion, or the dissemination thereof . . .shall not constitute or be evidence of an unfair labor practice . . . If such expressioncontainsno threat of reprisal or force or promise of benefit. GENERAL ELECTRIC COMPANY2818(a)(5) has been-violated.The legislative history of Section 8(c)-discloses thatCongress' primary purpose in providing that noncoercive expressions should not "beevidence of an unfair labor practice" was to prevent the Board from continuing thepractice it had theretofore allegedly followed of linking employer speech withwhollyunrelatedconduct so as to make one or the other illegal.141 Senator Taft in hisanalysis of Section 8(c) left no doubt that Congress did not intend that section tobe so applied as to "make incompetent evidence which would ordinarily be deemedrelevant and admissible in courts of law." 142The Supreme Court has given approvalto that view, expressly where noncoercive speech is found to have been used infurtherance of an unlawful purpose,143 implicitly in other situations.144Variouscourts have stated that Section 8(c) was intended to do no more than restate theprinciples embodied in the first amendment.145.It is quite clear of course that where, as here, a respondent's state of mind is inissue, it can only be established by circumstantial evidence.What he says, as wellas what he does, including his expressions of views, if they are relevant manifestationsof his state of mind, constitute competent evidence bearing on that issue, fallingwithin the category of admissions.146Thus, in Section 8(a)(3) cases, the Board,with court approval, frequently considers an employer's closely related expressionsof views, argument, or opinion, although finding them privileged under Section 8(c),as evidence bearing on the issue of his motive in effecting the discharge.147Com-munications to employees protected under Section 8(c) have also been held compe-tent evidence in other unfair labor practice situations, where a respondent's state ofmind or attitude tends to explain or elucidate the conduct complained of.148Theyare no less so in the situation here involved.149Here, the Respondent's communications program was more than closely related to;it formed an integral part of its declared approach to bargaining.Consideration ofthat program is clearly essential to an understanding of the Respondent's bargainingframe of mind. To give but one example, the Respondent's attitude at the bargainingtable, as reflected by Moore's and Hilbert's statements on September 28, reportedshortly above, cannot be interpreted or evaluated except against the backdrop ofthe communications program.Itmust further be noted that many of the statements contained in the communica-tions weredeclarations of positions,rather than expressions of views, argument, andopinion in a strict sense. Included within that category are the Respondent's state-ments concerning its "fair, firm offer" approach, the finality of its bargaining position,and its firm policy not to yield more because of a strike or threat of strike.Declara-tions of that kind, while not coercive, can scarcely be classified under any reasonableview as the type of expressions 8(c) was designed to exclude from evidentiary consid-eration if otherwise relevant to the alleged unfair labor practices.Further, as foundabove, the Respondent's communications were not entirely free from coercive state-ments, and in some instances held out offers of benefit. The Respondent's communica-tions program, moreover, was closely, integrated with other conduct, such as itssolicitation of employees to express to company management their views on bargain-141 SeeSenator Taft's analysis, 2 Leg. Hist. 1541, 1624 ; see also S. Rept. 105,80th Cong., 1st seas., 23-24 (1947), 1 Leg. Hist. 429-430; H. Conf. Rept. 510,80th Cong; 1st sess.'45 (1947), 1 Leg. Hist 549;Psttsburgh S. S. Company v. N.L.R.B.,180 F. 2d 731, 735 (C.A. 6).142 2Leg.Hist. 1541.Senator Taft cited as an example "statements which might bedeemed admissions under ordinary rules of evidence."10International Brotherhood of Electrical Workers, Local 501,et al.(Samuel Langer)v. N.L R B ,341 U S. 694, 705.144N L.R.B. v. United Steelworkers of America, CIO (Nutone Inc ),357 U.S. 357. Com-pare the Court's opinion, particularly at 364, with Chief Justice Warren's dissent.Andsee Note, 57 Mich. L.R 615 (1959).145N.L R.B. v. LaSalle Steel Company,178 F. 2d 829, 835 (C.A. 7) ;N.L R.B..v. KroppForgeCo., 178 F. 2d 822,- 828,;N.L.R.B., v. -Bailey Company (East Side Branch),180F. 2d 278, 280 (C.A. 6) `1453Wlgmore,Evidence,§11725, 1731, 1732 (3d ed.).147 SeeBaker Hotel of Dallas, Inc.,134 NLRB 524, 528-529, enfd. 311 F. 2d 528(CA.5) ; Southern Desk Company,116 NLRB 1168, 1177, enfd. 246 F. 2d,53 (C.A. 4) ;Edward Brothers, Inc,95 NLRB 1451, 1452, footnote 2148 See,a g.,N L.R.B. v Power Equipment Co.,313 F. 2d 438, 441 (C.A. 6).148Cf.N.L.R.B. v. Insurance Agents' International Association, AFL-CIO (PrudentialIns.Co.), supra, separate opinion of, Frankfurter,J.at 506, quoted in subdivision (1),of this analysis. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDing issues, the direct interrogation of employees on such matters, efforts to makeseparate arrangements with local unions relating to the time and wording of the"strike" votes, the acceleration of the effective date of its basic offer for nonrepre-sented employees, proffers of separate strike-truce terms to certain local unions, etc.The record as a whole fairly supports an inference that the Respondent's entire courseof conduct, of which its communications program was an integral part, was aimedat evading its good-faith bargaining obligations.The law is well settled that neitherthe first amendment nor 8(c) extends its immunity to speech that merges into andis used in furtherance of a course of conduct designed to violate a statute 150(9)The findings made in this analysis support a substantial inference that the Respond-ent entered into and participatedin negotiationswith a frame of mind antitheticalto good-faith bargaining.As found in subsection (5) hereof, the course the Respond-ent took on substantiveissuesduring the negotiations was not such as to overcomethat inference.Other circumstances shown by factual findings, not yet alluded toin this analysis, serve substantially to buttress the inference of bargaining bad faith.Thus, the Respondent's refusal to furnish the Union with relevant and necessaryinformation, discussed at length in section U, 2, above, goes beyond establishingan independent violation of Section 8(a)(5). It also strongly supports a finding ofoverall bad faith.151The Respondent's refusal to furnish the information was inti-mately bound up with its attitude, also revealed by other evidence, that its offer wasnot open to serious challenge, once presented.The fact that the Respondent hadbeen cooperative in supplying information prior to the start of negotiations, and didafter the end of the negotiations furnish some of the requested information, servesonly to underscore its take-it-or-leave-it attitude during the critical part of thenegotiations.The Respondent's conduct in bypassing the Union as national bargaining agentin aneffort to deal directly withNE locals on strike-truce terms-as to which con-cluding findings were made in section U,3, above-also bears significantly on theRespondent's overall bargaining attitude.Manifestly, the Respondent'saction inderogation of the Union's status and authority was incompatible with simultaneousgood-faith dealing with the Union at the bargaining table.Moreover, the Com-pany's contemporaneous efforts through its massive communications program, whichincluded misrepresentations of fact,152 to discredit the IUE leadership in the eyesof employees, and otherwise to drive a wedge between the Union and its members,supply added support for the findings earlier made relating to the Respondent'sreliance on its communications as a substitute for genuine bargaining.As previously stated, good-faith bargaining contemplates,inter alia,a willingnesson the part of negotiating parties "to discuss freely and fully their respective claimsand demands, and when these are opposed to justify them on reason." The findingsmade in the sections of this report dealing with the negotiatingsessions,particularlythose following the presentation of the Respondent's offer, disclose unmistakably thatthe Respondent's bargaining behavior fell short of that standard. Thus, on August 31-only 1 day after its offer was presented-the Respondent in effect served notice onthe Union that it would be futile for the Union even to attempt to persuade it to alteritsfixed positions on three of the Union's principal demands-continuation of thecost-of-living escalator, SUB, and the union shop.153Thus, too, the Respondent atvarious times registered impatience with the Union's efforts to have it justify its bar-gainingpositions, and at times, when asked to do so, either refused or shifted to otherreasons which it stated in terms so vague or arbitrary as to stifle further meaningfuldiscussion. Specific reference is made to the findings in sections H, K, and 0, above,pointingup various instances where the Respondent justified its positions on thebasis of costs, but, when asked for specifications, either brushed aside the Union's160Ciboney,et al. v. Empire Storage and Ice Company,336 U.S. 490, 498, 502;N.L.R Bv.Virginia Electric PowerCo.,314 U S. 469,478;International Brotherhood of Electri-calWorkers v. N.L.R.B., supra;N.L.R.B. v. Kropp Forge Co, supra.See alsoFitzgeraldMills Corporation,133 NLRB 877, 882.imPhelps Dodge Copper Products Corporation,101 NLRB 360,366;KohlerCo., 128NLRB1062, 1085, enfd.300 F. 2d 699(C.A.D.C.).152 See, particularly,reference in section P, 1, above, to Schenectady communications inwhich the Respondent falsely represented that the offer being made to the Schenectadylocal had earlier been made to Carey and rejected by him.Asa SeeDuro Fittings Company,121NLRB 377. GENERAL ELECTRIC COMPANY283request, or, quickly shifting ground,declared that it did not bargain in terms of costsbut on the basis of "level of benefits."Reference is also made to the findings in sec-tion K,above,relating to the Respondent's refusal to provide the Union with detailsconcerning other wage settlements on which it had asserted it had relied in part infashioning its wage offer,and its ultimate position that it did not have to justify itswage offer since it bargained"on what is the appropriate thing to do and the level ofbenefits."A particularly glaring example of the Respondent's avoidance of justifica-tions is to be found in the varying positions it took on the Union's request to move upthe effective date of the increases in guaranteed monthly pensions-discussed at lengthin section 0, above.154The record contains other indicia of the Respondent's bad-faith approach to bar-gaining.Thus, as shown in section 0, above, the Respondent at the eve of the strikerejected the Union's request for a reduced committee,three on each side, to attemptto work out differences so as to avoid a strike. The rejection alone is of little signifi-cance,but the reason given for it is, namely, that the Respondent believed that bar-gaining should take place only before the full IUE negotiating committee and"infull view of the pubic."The Respondent's insistence on "gold fish bowl"bargainingis an added indication that it was infinitely more concerned with publicizing its posi-tions directly to employees than with making an earnest effort to explore the possi-bilitiesof finding common ground.The Respondent's refusal on October 14, toproduce its pension plan language until full agreement was reached on other docu-ments previously presented,and, more important,its refusal on October 19 to put onthe table the complete agreement it was prepared to sign unless and until the Unionfirst expressed itsunqualifiedacceptance of the Respondent's proposals,constitute,I find,further evidence of bad faith.Quite clearly,the Union was entitled to see thedefinitive contract language the Respondent planned to submit-and which theRespondent had indicated it already had prepared-before, not after, committingitself to final acceptance of the Respondent's proposals.For, until such languagewas produced,the Union could not know what, if any, additional issues might remainopen for resolution through the process of collective bargaining.155Finally, theRespondent's flat refusal, not satisfactorily explained,to enter into a strike settlementagreement labeled as such, or one bilateral in form, and its insistence upon substitut-ing a "letter of intent,"provides,I find,a further reflection of its bad-faith approachto bargaining.156It discloses the Respondent's determination to adhere to the endto its basic bargaining philosophy,that employees must be made to understand thatwhat it did it did "voluntarily"and that union belligerence could not force it to makeconcessions of any kind,even to settle a strike.157(10)In conclusion, I find on the totality of the Respondent's conduct at and away fromthe bargaining table, without,however, giving conclusive weight to any separateelement, that the Respondent on and after June 13, 1960-as alleged in the com-plaint-refused to bargain collectively in good faith with the Union as the authorizedrepresentative in national negotiations of the employees in the appropriate unitsreferred to in the complaint,thereby violating Section 8(a) (5) and(1) of the Act.Iss The example cited also points up the Respondent's intransigent attitude generally.Note specificallyMoore's repudiation at the September 21 meeting of Hilbert's earlierpromise to"consider"the Union's proposed pension plan change,by his declaration thatthe Company was not "taking anything under advisement for later consideration."yes Indeed,as events proved, the Respondent's refusal to provide contract language priorto the strike settlement prevented the Union from knowing precisely the position theRespondent would take on two issues which became a matter of controversy during thepostsettlement period.156This finding is limited to the Respondent's refusal to enter into a strike settlementagreement as a matter of policy,so declared to the mediators and the Union.Contrary tothe contention of the General Counsel and the Union,however, I find that the Respondent didnegotiate with the Union as to terms and conditions that were to govern the return ofstrikers.1i7The Respondent's expressed willingness to allow the Union to initial its "letter ofintent" does not alter this conclusion.It is doubtful that the Respondent seriously ex-pected the Union to subscribe to the letter,considering some of its content which wouldhave reflected adversely on the Union.Moreover,even if the Union had done so it wouldnot have altered the character of the letter as a unilateral declaration of company policyfor which the Union was entitled to no credit. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. The strikeas anunfair labor practice strikeOn all the evidence, I find that the strike which began on October 2, 1960, andextended to October 22, 1960, was caused and prolonged in substantial part by, theRespondent's unfair labor practices in unlawfully refusing to bargain with theUnion.158X. The discriminatory refusal to reinstate strikersAs found in section T, above, the Respondent at its Augusta, Georgia, plant refusedon October 24, 1960, to reinstate the 20 employees named in Appendix A, all ofwhom it had replaced while they were out on strike, notwithstanding their uncondi-tional offer to return to work.As the strike was an unfair labor practice strike, theaforesaid employees were entitled to reinstatement on request to their former orsubstantially equivalent positions.159It is found that the Respondent, by denyingthem such reinstatement, violated Section 8 (a) (3) and (1) of the Act.160The complaint also alleges that the Respondent at Augusta, Georgia, independentlyviolated Section 8(a)(1), by reason of the letter sent four striking employees onOctober 5, 1960.Although the question is close, Board precedents appear to supportthe General Counsel's claim that the particular phrasing of the letter was such as tobe coercive within the meaning of Section 8(a)(1').161However, the Respondentcorrected the letter promptly after its attention was called to the illegal phrasing,and before any action was taken against the employees. Because of such mitigatingcircumstances, and also bearing in mind that the coercion inherent in the originalletter could have been the result of inartfully chosen language rather than deliberate,design,and that this was the only instance of its kind in some 115 IUE bargainingunits covering some 70,000 employees, I do not think that the violation alleged issuch as to call for a separate unfair labor practice finding and a remedial order basedthereon.Consequently, I shall recommenddismissalof the independent 8 (a) (1)allegationbased on the October 5 letter.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the Respondent's operations as set forth in section I, above, have aclose, intimate, and substantial relationship to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDY 162Having found that the Respondent has engaged in unfair labor practices in viola-tion of Section 8(a)(1), (3), and (5) of the Act, I shall recommend that it ceaseand desisttherefrom and take certain affirmative action designed to effectuate thepoliciesof the Act.188General Drivers and Helpers Union,Local662,International Brotherhood of Team-sters, etc. (Rice Lake Creamery Co.) v N.L.R.B,302 F. 2d 908, 911 (C.A.D.C.);N.L.RB.v. Stackpole Carbon Company,105 F. 2d 167, 175-176 (C A. 3), cert. denied 308 U.S. 605;N.L R B. v. Remington Rand, Inc,94 F. 2d 862, 872 (C.A. 2).150Mastro Plastics Corp., et al v. N.L.R.B.,350 U.S. 270, 278100It is noted that one employee, J. L Cline, who was offered employment on Novem-her 4, 1960, conditioned on his ability to pass a physical examination, was not rehiredbecause of his inability to pass the examination.The unlawful discrimination againstCline had, however, earlier occurred when he was denied reinstatement.The Respondentdid not generally require returning strikers to pass physical examinations. It is to beassumed that the requirement was imposed on Cline and the two others offered re-employment after October 24, because the Respondent treated them as if they werebeing reemployed, rather than as returning unfair labor practice strikers entitled as aright to reinstatement.Accordingly, the same remedial order will be provided,for Clineas for the others.161G. & S. Electric Co., 130NLRB 961, 966-967;National Gas Company,99 NLRB 273,281 ;United States Cold Storage Corporation,96 NLRB 1108, 1109162After oral argument, the General. Counsel submitted a proposed order with accom-panying comments, and the Respondent and the Union submitted written comments relat-ing to the proposed order.The aforesaid documents have been considered and are filedin this proceeding as extensionsof the parties' briefs. GENERAL ELECTRIC COMPANY285It has been found that the Respondent, at its Augusta, Georgia, plant, discrim-inatorily refused reinstatement to the employees listed in the attached Appendix Aon October 24, 1960.. It will accordingly be recommended that the Respondentoffer each of such employees-except W. A. Chalker and Lonnie M. Usry-immediateand full reinstatement to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.163 It is further recommendedthat the Respondent make each of the employees listed in Appendix A whole forany loss of pay he may have suffered by reason of the discrimination from October 24,1960, until the date of the Respondent's offer of full reinstatement or earliergrant thereof, in a manner consistent with Board policy as set forth in F. W.Wool-worth Company,90 NLRB 289, with interest as provided inIsis Plumbing & HeatingCo., 138 NLRB 716.With respect to the 8(a)(5) violations found, it is not believed that the circum-stances of this case require an affirmative order in addition to the cease-and-desistorder provided for, except with regard to the furnishing of information, and this onlyto the extent that the Union's request for. relevant and necessary information hasnot already been complied with.With respect to the cease-and-desist provisions of the Recommended Order relatingto the refusal-to-bargain remedy, certain clarifying comments are in order.First:The Recommended Order is not to be construed as disturbing the appropriate unitfindingsmade in the representation proceedings referred to in Appendix A, asamended, attached to the complaint.Second:The Recommended Order assumesthat the Respondent will continue to engage in national level or multiunit bargainingwith the Union on a consensual basis.The Respondent has indicated no desire towithdraw from that arrangement.Whether in the light of the historical pattern ofbargaining, the Respondent may withdraw in the future, and insist upon entire sep-arate bargaining on a unit-by-unit basis, and, if so, at what time and under whatcircumstances it may appropriately do so, is a matter not decided here.The purposeof this Order is to remedy the violation that has occurred, not to anticipate othercontexts which may arise in the future as to which determination may be requiredof questions not specifically litigated in this case.Third:It is not the purpose ofthisOrder to enlarge or limit the subjects that are to be assigned respectively tonational level or to local level bargaining.These are matters to be hammered outby the parties themselves in negotiations, subject, however, to the requirements ofgood-faith bargaining, taking into account among other considerations, but not neces-sarily giving controlling weight to, the pattern of bargaining as it has evolved overthe course of years.-Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSION OF LAW1.General Electric Company is an employer within the meaning of Section 2(2)of the Act, and is engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2. International Union of Electrical, Radio and Machine Workers, AFL-CIO, andits constituent locals, listed in Appendix A, as amended (General Counsel's ExhibitNo. 5), of the complaint, are, and have been at all times material herein, labororganizations within the meaning of Section 2(5) of the Act.3.The various certified units of the Respondent's employees referred to inAppendix A, as amended, of the complaint, constitute units appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) of the Act.4.At all times material herein, the IUE and its constituent locals named inAppendix A, as amended, of the complaint, herein collectively referred to as theUnion, have been and are now the exclusive bargaining representatives of theemployees in the units referred to in said Appendix, within the meaning of Section9(a) of the Act.5.By failing and refusing on and after June 13, 1960, to bargain collectively ingood faith with the Union in national level negotiations, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (5) and(1) of the Act.169 If the Respondent, following the reemployment of Chalker and Usry, did not reinstatetheir seniority and other rights and privileges, the requirement of the Recommended OrderIn that respect shall apply to them also. If any other employee listed in Appendix A hasalready been offered or granted such full reinstatement, no additional offer need be madeas to him. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By refusing on October 24, 1960,-to reinstate, upon their unconditional request,the employees named in the attached Appendix A, who had engaged in concertedactivities as unfair labor practice strikers, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(3) and (1)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, I recommend that the Respondent, GeneralElectric Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing-in national level bargaining-to bargain collectively in good faithwith the IUE (through its General Electric Conference Board), (a) on behalf of theIUE as the certified representative of employees of the Company in appropriate bar-gaining units represented on the IUE-GE Conference Board for purposes of nationallevel bargaining with the Company, and (b) on behalf of IUE constituent locals which(i) are certified representatives of employees of the Company in appropriate bargain-ing units, (ii) are represented on the IUE-GE Conference Board for purposes ofnational level bargaining with the Company, and (iii) have duly authorized the IUE(through its GE Conference Board) by virtue of union constitutional requirement orotherwise to bargain on their behalf with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment.(b) Failing or refusing, upon request, timely to furnish the IUE with informationnecessary or relevant to bargaining issues involved in national level collectivebargaining.(c)Bargaining directly or attempting to bargain directly-while engaged innational level negotiations-with IUE locals which are duly represented for thepurposes of national bargaining by the IUE (through its GE Conference Board) con-cerning subjects then involved in national level negotiations; or offering separately anysuch IUE local concerning any such subject more favorable terms and conditions ofemployment than offered to the IUE national level negotiators.(d)Discouraging membership in the IUE, or in any IUE local, or in any otherlabor organization of its employees, by refusing to reinstate, upon their unconditionalrequest, any of its employees engaged in concerted activity as unfair labor practicestrikers.(e) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the IUE, its affiliated local unions, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activity, except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which it is found will effectuate the policiesof the Act:(a)Upon request, furnish to the IUE the following information: (1) the cents permonth premium, per employee, and also for employee dependents, of each insurancebenefit improvement added to the insurance plan provided for in the 1960-63 agree-ment relating thereto; (2) the estimated monthly average net cost per employee, andalso for employee dependents, to the Company of each such insurance benefit improve-ment, computed from the cost estimates prepared and maintained by the Companyfor its own use in making calculations of that kind; and (3) the estimated averagecost in cents per hour per employee of each added increment in pension plan benefitsprovided for in the 1960-63 agreement relating thereto, computed from the costestimates prepared and maintained by the Company for its own use in making calcu-lations of that kind.(b)Offer to the employees named in the attached Appendix A, except W. A.Chalker and Lonnie M. Usry, immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniority or other rightsand privileges.(c)Make whole all the employees listed in the attached Appendix A in the mannerset forth in the section entitled "The Remedy," for any loss of pay each may havesuffered by reason of the Respondent's discrimination against him. GENERAL ELECTRIC COMPANY287(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due under the terms of this Recommended Order.(e) Post at all its plants, installations,and other places of business in the UnitedStates, at which bargaining units representedby the IUE or anyof its constituent localsare located, copies of the attached notice marked "Appendix B." 164Copies of saidnotice, to be furnished by the Regional Director for Region 2, shall, after being dulysigned by the Respondent's representative, be posted by the Respondent immediatlyupon receipt thereof,-and be maintained by it for a period of at least 60 consecutivedays thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Respondent to insurethat such notices are not altered, defaced, or covered by any other material.(f)Notify the said Regional Director, in writing, within 20 days from the receiptof this report, what steps the Respondent has taken to comply therewith.165184 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order" shall be substituted for the words, "the Recommended Order of aTrial Examiner" in the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals, Enforcing an Order" for the words"a Decision and Order."185 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 2, in writing, within10 days from the date of this Order,what steps the Respondent has taken to complyherewith."APPENDIX AGarney BrowningJames KnightRichard InglettW. A. ChalkerG. D. SmithJoe KnightW. R. CushmanJerry SmithJames KyleBrooks B. FairclothLonnie M. UsryGerald E. MoodyThomas FordRobert BestJ.L. ClineJoe HowellDenny G. BoltinGene ClineCharles D. KennedyFranklin HarperAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT, in national level bargaining, refuse to bargain collectively ingood faith with International Union of Electrical, Radio and Machine Workers,AFL-CIO, (through its General Electric Conference Board), (a) on behalf ofthe IUE as the certified representative of our employees in appropriate bargaining-units represented on the IUE-GE Conference Board for purposes of nationallevel bargaining with us, and (b) on behalf of IUE constituent locals which (i)are certified representatives of our employees in appropriate bargaining units,(ii) are represented on the IUE-GE Conference Board for purposes of nationallevel bargaining with us, and (iii) have duly authorized the IUE (through its GEConference Board), by virtue of union constitutional requirement or otherwise tobargain on their behalf with respect to rates of pay, wages, hours of employment,and other terms and conditions of employment.WE WILL NOT fail or refuse, upon request, timely to furnish the IUE withinformation necessary or relevant to bargaining issues involved in national levelbargaining.WE WILL NOT, while engaged in national level negotiations, bargain directly,or attempt to bargain directly, with IUE locals which are represented for thepurposes of national bargaining by the IUE (through its GE Conference Board)concerning subjects then involved in national level negotiations;nor will we,with regard to any such subject, offer any such IUE local separately more favor-able terms and conditions of employment than we have offered the IUE nationalnegotiators.775-692-65-vol. 150-20 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in the IUE, or in any IUE local, or inany other labor organization of our employees, by refusing to reinstate, upontheir unconditional request, any of our employees engaged in concerted activityas unfair labor practice strikers.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of their right to self-organization,to form, join, orassistany labor organization, to bargain collectively through representatives oftheir own choosing,to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrain from engaging in anyor all such activities, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as authorized in Section8(a)(3) of the Act.WE WILL, upon request, furnish the IUE with information relating to the peremployee costs of the improvements in our insurance and pension plans providedfor in the 1960-63 agreement relating thereto.WE WILL offer the following empoyees at our Augusta, Georgia, plant fullreinstatement to their former or substantially equivalent positions,withoutprejudice to any seniority or other rights and privileges:RobertBestGerald E. MoodyThomas FordDenny G. BoltinJ. L. ClineJoe HowellFranklin HarperGene ClineCharles D. KennedyRichard InglettGarneyBrowningJames KnightJamesKnightW. R. CushmanG. D. SmithJamesKyleBrooks B. FairclothJerry SmithWE WILLmake whole the foregoing employees,and also LonnieM. Usry andW. A. Chalkerfor any loss of paysuffered byeach as a result of the discrimina-tion against him with interest thereon at the rate of 6 percent per annum.GENERAL ELECTRICCOMPANY,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)NOTE.-We willnotify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the SelectiveService Actafter dischargefrom the ArmedForces.This notice must remain posted for 60 consecutivedays fromthe date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegional Office, Fifth floor,Squibb Building,745 Fifth Avenue, New York, New York,Telephone No. Plaza1-5500, if they have any question concerning this notice or compliance with itsprovisions.S.D.Warren CompanyandInternational Association of Ma-chinists,AFL-CIO;International Brotherhood of ElectricalWorkers, AFL-CIO; UnitedBrotherhood of Carpenters &Joiners of America,AFL-CIO;and International Brotherhoodof Firemen and Oilers,AFL-CIO.Case No. 1-CA-4513.De-cember 16, 1964DECISION AND ORDERUpon charges duly filed on March 9, 1964, by International Associ-ation of Machinists, AFL-CIO ; International Brotherhood of Elec-tricalWorkers, AFL-CIO; United Brotherhood of Carpenters &Joiners of America, AFL-CIO; and International Brotherhood ofFiremen and Oilers, AFI.-CIO (hereinafter called the Unions or the150 NLRB No. 32.